 

Exhibit 10.1

 

Execution Version



 

 

TERM LOAN CREDIT AGREEMENT

 

Dated as of September 25, 2020

 

among

 

GRANITE POINT MORTGAGE TRUST INC.,

as Holdings,

 

Granite Point Operating Company LLC,
as the Administrative Borrower,

 

GP Commercial Investment Corp.,
as a Borrower,

 

GPMT CLO REIT LLC,

as a Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent



 

 





 

 

TABLE OF CONTENTS

 



      Page ARTICLE 1         DEFINITIONS Section 1.01. Defined Terms   1
Section 1.02. [Reserved]   48 Section 1.03. Terms Generally   48 Section 1.04.
Accounting Terms; GAAP   48 Section 1.05. [Reserved]   49 Section 1.06. Timing
of Payment of Performance   49 Section 1.07. Times of Day   49 Section 1.08.
Currency Equivalents Generally   49 Section 1.09. [Reserved]   50 Section 1.10.
Certain Calculations and Tests   50         ARTICLE 2   THE CREDITS
Section 2.01. Commitments   51 Section 2.02. [Reserved]   51 Section 2.03.
Requests for Borrowings   52 Section 2.04. [Reserved]   52 Section 2.05.
[Reserved]   52 Section 2.06. [Reserved]   52 Section 2.07. Funding of
Borrowings   52 Section 2.08. [Reserved]   52 Section 2.09. Termination of
Commitments   53 Section 2.10. Repayment of Loans; Evidence of Debt   53
Section 2.11. Prepayment of Loans   54 Section 2.12. Fees and Prepayment Premium
  57 Section 2.13. Interest   59 Section 2.14. [Reserved]   60 Section 2.15.
Increased Costs   60 Section 2.16. [Reserved]   60 Section 2.17. Taxes   61
Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Payments  
65 Section 2.19. Mitigation Obligations; Replacement of Lenders   66
Section 2.20. Defaulting Lenders   67 Section 2.21. Joint and Several Liability
of Borrowers; Administrative Borrower   68         ARTICLE 3        
REPRESENTATIONS AND WARRANTIES Section 3.01. Organization; Powers   68
Section 3.02. Authorization; Enforceability   69 Section 3.03. Governmental
Approvals; No Conflicts   69 Section 3.04. Financial Condition; No Material
Adverse Effect   69 Section 3.05. Properties   69 Section 3.06. Litigation and
Environmental Matters   70 Section 3.07. Compliance with Laws   70 Section 3.08.
Investment Company Status   70 Section 3.09. Taxes   70 Section 3.10. ERISA   70

 



-i-

 

 

      Page         Section 3.11. Disclosure   71 Section 3.12. Solvency   71
Section 3.13. Subsidiaries   71 Section 3.14. Security Interest in Collateral  
72 Section 3.15. Labor Disputes   72 Section 3.16. Federal Reserve Regulations  
72 Section 3.17. OFAC; PATRIOT ACT and FCPA   72 Section 3.18. REIT Status   73
Section 3.19. Mortgage Loans   73         ARTICLE 4         CONDITIONS PRECEDENT
Section 4.01. Initial Term Loans   74 Section 4.02. Funding of Term Loans   76  
      ARTICLE 5   AFFIRMATIVE COVENANTS Section 5.01. Financial Statements and
Other Reports   77 Section 5.02. Existence   80 Section 5.03. Payment of Taxes  
80 Section 5.04. Maintenance of Properties   80 Section 5.05. Insurance   81
Section 5.06. Inspections   81 Section 5.07. Maintenance of Book and Records  
81 Section 5.08. Compliance with Laws   82 Section 5.09. Environmental   82
Section 5.10. [Reserved]   82 Section 5.11. Use of Proceeds   82 Section 5.12.
Covenant to Guarantee Obligations and Give Security   83 Section 5.13.
[Reserved]   84 Section 5.14. Further Assurances   84 Section 5.15.
Internalization of Management   84 Section 5.16. REIT Status   84 Section 5.17.
Mortgage Loans   84 Section 5.18. Unrestricted Cash Amount   85 Section 5.19.
Post-Closing Covenants   85         ARTICLE 6   NEGATIVE COVENANTS Section 6.01.
Indebtedness   85 Section 6.02. Liens   89 Section 6.03. [Reserved]   93
Section 6.04. Restricted Payments; Restricted Debt Payments   94 Section 6.05.
Burdensome Agreements   96 Section 6.06. Investments   98 Section 6.07.
Fundamental Changes; Disposition of Assets   101 Section 6.08. [Reserved]   105
Section 6.09. Transactions with Affiliates   105 Section 6.10. Conduct of
Business   107 Section 6.11. [Reserved]   107 Section 6.12. Fiscal Year   107
Section 6.13. Financial Covenants   107

 



-ii-

 

 

      Page ARTICLE 7   EVENTS OF DEFAULT Section 7.01. Events of Default   111  
      ARTICLE 8   THE ADMINISTRATIVE AGENT Section 8.01. Appointment of
Administrative Agent   114 Section 8.02. Powers and Duties   115 Section 8.03.
General Immunity   116 Section 8.04. Rights as a Lender   119 Section 8.05.
Lenders’ Representations, Warranties and Acknowledgment   119 Section 8.06.
Right to Indemnity   119 Section 8.07. Successor Administrative Agent   120
Section 8.08. Collateral Documents and Loan Guaranty   122 Section 8.09.
Non-Reliance on Administrative Agent and Other Lenders   122 Section 8.10.
Administrative Agent May File Proofs of Claim   123 Section 8.11. Lender
Direction   124 Section 8.12. Survival   124         ARTICLE 9        
MISCELLANEOUS Section 9.01. Notices and Other Communications   124 Section 9.02.
Waivers; Amendments   127 Section 9.03. Expenses; Indemnity   131 Section 9.04.
Waiver of Claim   132 Section 9.05. Successors and Assigns   132 Section 9.06.
Survival   138 Section 9.07. Counterparts; Integration; Effectiveness   138
Section 9.08. Severability   138 Section 9.09. Right of Setoff   139
Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process   139
Section 9.11. Waiver of Jury Trial   140 Section 9.12. Headings   140
Section 9.13. Confidentiality   141 Section 9.14. No Fiduciary Duty   141
Section 9.15. Several Obligations   142 Section 9.16. USA PATRIOT Act   142
Section 9.17. Disclosure of Agent Conflicts   142 Section 9.18. Appointment for
Perfection   142 Section 9.19. Interest Rate Limitation   142 Section 9.20.
Conflicts   143 Section 9.21. Release of Liens and Guarantors   143
Section 9.22. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions   143

 



-iii-

 

 

SCHEDULES:

 

Schedule 1.01(a) — Commitment Schedule Schedule 3.13(a) — Subsidiaries
Schedule 3.13(b) — Certain Convertible Shares, Options, Etc. Schedule 5.19 —
Post-Closing Covenants Schedule 6.01 — Existing Indebtedness Schedule 6.02 —
Existing Liens Schedule 6.06 — Existing Investments

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption Exhibit B — Form of Borrowing
Request Exhibit C-1 — Form of Intellectual Property Security Agreement
Exhibit C-2 — Form of Intellectual Property Security Agreement Supplement
Exhibit D — Form of Compliance Certificate Exhibit E — Form of Intercompany Note
Exhibit F — Form of Guaranty Agreement Exhibit G — Form of Perfection
Certificate Exhibit H — Form of Perfection Certificate Supplement Exhibit I —
Form of Promissory Note Exhibit J — Form of Pledge and Security Agreement
Exhibit K-1 — Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit K-2 — Form of
U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Exhibit K-3 — Form of U.S.
Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes) Exhibit K-4 — Form of U.S. Tax Compliance
Certificate (For Foreign Participants That Are Partnerships For U.S. Federal
Income Tax Purposes) Exhibit L — Form of Solvency Certificate

 



-iv-

 

 

TERM LOAN CREDIT AGREEMENT

 

This TERM LOAN CREDIT AGREEMENT, dated as of September 25, 2020 (this
“Agreement”), is by and among Granite Point Mortgage Trust Inc., a Maryland
corporation (“Holdings”), Granite Point Operating Company LLC, a Delaware
limited liability company, the “Administrative Borrower”), GP COMMERCIAL
INVESTMENT CORP., a Delaware corporation (“TRS Borrower”), GPMT CLO REIT LLC, a
Delaware limited liability company (“Subsidiary REIT Borrower”), the Lenders
from time to time party hereto and Wilmington Trust, National Association
(“Wilmington Trust”), in its capacities as administrative agent for the Lenders
and collateral agent for the Secured Parties (in such capacities and together
with its successors and assigns in such capacities, the “Administrative Agent”).

 

RECITALS

 

A.            On the Closing Date, the Borrower has requested that the Lenders
extend credit in the form of (i) Initial Term Loan Commitments in an aggregate
principal amount of equal to $225,000,000 and (ii) Delayed Draw Term Loan
Commitments in an aggregate principal amount equal to $75,000,000.

 

B.            The Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.01.      Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“2018 FL1 CLO” means the GPMT 2018-FL1 commercial real estate collateralized
loan obligation transaction.

 

“Acceptable Intercreditor Agreement” means, with respect to any Indebtedness
that is secured by Liens on any Collateral on a pari passu or junior lien basis
to the Liens on such Collateral securing the Term Loans or Indebtedness to be
contractually subordinated in right of payment to the Term Loans, an
intercreditor or subordination agreement or arrangement, as applicable, the
terms of which are (i) consistent with market terms (as determined by the
Borrower and the Required Lenders in good faith) governing arrangements for the
sharing and/or subordination of Liens and/or arrangements relating to the
distribution of payments, as applicable, at the time the relevant intercreditor
agreement is proposed to be established in light of the type of Indebtedness
subject thereto and/or (ii) reasonably acceptable to the Borrower, the
Administrative Agent and the Required Lenders.

 

“Adjusted Core Earnings” means, in respect of any period and as determined for
Holdings and its Subsidiaries on a consolidated basis, Core Earnings for such
period, adjusted to exclude the impact, if any, to net income of any costs and
expenses incurred during such period in connection with the Internalization of
Management, including, without limitation, the payment of any settlement with,
or judgment or arbitral award in favor of, the Manager in connection therewith.

 

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

 

“Administrative Questionnaire” means an administrative questionnaire, in the
form provided to a Lender by the Administrative Agent.

 





 

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law, in
equity or in arbitration, or before or by any Governmental Authority, domestic
or foreign (including any Environmental Claim), whether pending or, to the
knowledge of a Responsible Officer of Holdings or any of its Subsidiaries,
threatened in writing, against or affecting Holdings or any of its Subsidiaries
or any property of Holdings or any of its Subsidiaries.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. None of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of Holdings or any subsidiary
thereof; provided, however, that the following Persons shall not be considered
an “Affiliate” of Holdings or any Subsidiary thereof for purposes of the Loan
Documents (other than for purposes of Section 6.09 prior to the Internalization
of Management or, thereafter, solely to the extent such Person would otherwise
constitute an “Affiliate” thereof pursuant to this definition but for this
proviso): (i) the Pine River Entities, and (ii) any Subsidiary or affiliates or
any fund or other entity managed or advised from time to time by any of the Pine
River Entities, other than the Loan Parties or any other direct or indirect
Subsidiary of any Loan Party, solely in the case of this clause (ii), to the
extent that such Person would be considered an “Affiliate” solely as a result of
a Pine River Entity’s direct or indirect ownership therein or Control with
respect thereto.

 

“Agent Fee Letter” means that certain fee letter dated as of the Closing Date by
and between the Borrower and the Administrative Agent.

 

“Agreement” has the meaning assigned to such term in the preamble to this Term
Loan Credit Agreement.

 

“Applicable Percentage” means, with respect to any Lender of any Class, a
percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Term Loans and unused Term Loan Commitments
(if any) of such Lender under the applicable Class and the denominator of which
is the aggregate outstanding principal amount of the Term Loans and unused Term
Loan Commitments (if any) of all Lenders under the applicable Class.

 

“Applicable Rate” means, for any day, with respect to any Term Loans, the rate
per annum equal to (i) 8.00%, in the case of accrued interest paid entirely in
cash in accordance with Section 2.13(b)(i) or any other applicable provision of
this Agreement, or (ii) 9.00%, in case of any accrued interest paid in-kind and
in cash in accordance with Section 2.13(b)(ii).

 

“Approved Electronic Platform” has the meaning assigned to such term in
Section 9.01(d).

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of
any entity that administers, advises or manages such Lender.

 

“Approved Specified Funds” means with respect to any Lender that is an Approved
Fund, any other Approved Fund that is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

 



2

 

 

“Asset Financing Facility” means any indebtedness or obligations under
securitization transactions, repurchase facilities, warehouse facilities,
note-on-note financings, other credit facilities and arrangements similar to any
of the foregoing and any other Indebtedness or obligations, in each case,
secured directly or indirectly by, and incurred for the primary purpose of
directly or indirectly funding the origination or acquisition of, or any
Investment in, or otherwise financing, refinancing or capitalizing any previous
origination or acquisition of, or Investment in, any CRE Finance Assets
(including, for the avoidance of doubt, any financing secured by Capital Stock
in any special purpose Subsidiary that directly or indirectly owns CRE Finance
Assets of the type referred to in clause (iii) of the definition of “CRE Finance
Assets” and no other material assets; provided that such CRE Finance Asset is
not otherwise financed on the asset level). For the avoidance of doubt, the
Existing Repurchase Facilities and the Existing CIBC Facility shall constitute
Asset Financing Facilities hereunder.

 

“Asset Financing Facility Pledgor” means a special purpose Wholly-Owned
Subsidiary of Holdings that does not have any material assets, liabilities or
operations other than (i) direct ownership of Capital Stock of any Financing SPE
Subsidiary and related rights and assets, (ii) Liens on the Capital Stock of any
such Financing SPE Subsidiary solely to the extent securing obligations under
the related Asset Financing Facility and (iii) intercompany transactions not
prohibited hereunder relating to its direct ownership of Capital Stock of any
Financing SPE Subsidiary. As of the Closing Date, the Subsidiaries identified on
Part A of Schedule 10 to the Perfection Certificate are Asset Financing Facility
Pledgors.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower (including electronic records generated by the use of an Approved
Electronic Platform).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.), as it has been, or may be, amended, from time to time.

 

“Basket” means any amount, threshold, exception or value permitted or prescribed
with respect to any Indebtedness (including any Incremental
Facility, Incremental Term Loan or Incremental Equivalent Debt), Lien,
Restricted Payment, Restricted Debt Payment, Burdensome Agreement, Investment,
Disposition, Affiliate transaction or any transaction, action, judgment or
amount under any provision in this Agreement or any other Loan Document.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

 

“Borrowers” means the Administrative Borrower, TRS Borrower and/or Subsidiary
REIT Borrower, together with any successors and assigns of any such Person
permitted under this Agreement. Any reference to “the Borrower” in any Loan
Document shall mean a reference to the foregoing Persons individually and/or
collectively, as the context may require.

 



3

 

 

“Borrower Materials” has the meaning assigned to such term in Section 9.01(d).

 

“Borrowing” means any Loans of the same Class made on the same date.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit B or such other form that is reasonably acceptable to the Administrative
Agent, the Required Lenders and the Borrower.

 

“Burdensome Agreement” has the meaning assigned to such term in Section 6.05.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests, membership interests, profits interests and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing, but excluding for the avoidance of doubt any
Indebtedness convertible into or exchangeable for any of the foregoing, whether
or not such debt securities include any right of participation with Capital
Stock.

 

“Cash” means money, currency or a credit balance in any Deposit Account, in each
case determined in accordance with GAAP.

 

“Cash and Cash Equivalents” has the meaning assigned to such term in
Section 6.13(e).

 

“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S. government or (ii) issued by
any agency or instrumentality of the U.S. the obligations of which are backed by
the full faith and credit of the U.S., in each case maturing within one year
after such date and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (b) readily marketable direct obligations issued by
any state of the U.S. or any political subdivision of any such state or any
public instrumentality thereof or by any foreign government, in each case
maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (c) commercial paper maturing no more than one year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
(d) deposits, money market deposits, time deposit accounts, certificates of
deposit or bankers’ acceptances (or similar instruments) maturing within one
year after such date and issued or accepted by any Lender or by any bank
organized under, or authorized to operate as a bank under, the laws of the U.S.,
any state thereof or the District of Columbia or any political subdivision
thereof and that has capital and surplus of not less than $100,000,000 and, in
each case, repurchase agreements and reverse repurchase agreements relating
thereto; (e) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
having capital and surplus of not less than $100,000,000; and (f) shares of any
money market mutual fund that has (i) substantially all of its assets invested
in the types of investments referred to in clauses (a) through (e) above,
(ii) net assets of not less than $250,000,000 and (iii) a rating of at least A-2
from S&P or at least P-2 from Moody’s.

 



4

 

 

The term “Cash Equivalents” shall also include (x) Investments of the type and
maturity described in clauses (a) through (g) above of foreign obligors, which
Investments or obligors (or the parent companies thereof) have the ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and (y) other short-term Investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
Investments that are analogous to the Investments described in clauses
(a) through (g) and in this paragraph.

 

“CECL Reserves” has the meaning assigned to such term in Section 6.13(e).

 

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the Closing Date, (b) any change in any law, treaty, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date (other than any such request, guideline or directive to comply
with any law, rule or regulation that was in effect on the Closing Date). For
purposes of this definition and Section 2.15, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or U.S.
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case described in clauses (a), (b) and (c) above, be deemed to be a Change
in Law, regardless of the date enacted, adopted, issued or implemented.

 

“Change of Control” means at any time after the date hereof:

 

(a)            the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) (including any group
acting for the purpose of acquiring, holding or disposing of Securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act), but excluding any
employee benefit plan and/or Person acting as the trustee, agent or other
fiduciary or administrator therefor), of Capital Stock entitled to vote for
members of the board of directors Holdings representing more than 50% of the
total voting power of all of the issued and outstanding voting stock of
Holdings;

 

(b)            any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) (including any group acting for the
purpose of acquiring, holding or disposing of Securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), but excluding any employee benefit
plan and/or Person acting as the trustee, agent or other fiduciary or
administrator therefor), shall have obtained the power (whether or not
exercised) to elect a majority of the members or the board of directors of
Holdings;

 

(c)            Holding shall cease to beneficially own and control 100%, on a
fully diluted basis, of the economic and voting interests in the Capital Stock
of the Borrower; or

 

(d)            at any time after the date hereof, within any period of 12
consecutive months, occupation of a majority of the seats (other than vacant
seats) on the board of directors of Holdings other than by individuals (i) who
were directors on the Closing Date or at the beginning of such period, (ii) who
were nominated, appointed or, in the case of a vacancy, elected to such board
by, or whose nomination, appointment or election to such board was approved by,
individuals referred to in clause (i) above constituting at the time of such
nomination, appointment, election or approval at least a majority of such board
or (iii) who were nominated, appointed or, in the case of a vacancy, elected to
such board by, or whose nomination, appointment or election to such board was
approved by, individuals referred to in clauses (i) and (ii) above constituting
at the time of such nomination, appointment, election or approval at least a
majority of such board.

 



5

 

 

“Charged Amounts” has the meaning assigned to such term in Section 9.19.

 

“CMBS” has the meaning assigned to such term in Section 6.13(e).

 

“Class” when used with respect to (a) any Loan or Term Loan, refers to whether
such Loan or Term Loan is an Initial Term Loan or Delayed Draw Term Loan,
(b) any Commitment, refers to whether such Commitment is an Initial Term Loan
Commitment or a Delayed Draw Term Loan Commitment and (c) any Lender, refers to
whether such Lender has a Term Loan or Commitment of a particular Class.

 

“Closing Date” means September 25, 2020, the date on which the conditions
specified in Section 4.01 were satisfied (or waived in accordance with
Section 9.02).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all property of any Loan Party subject (or purported
or required to be subject) to a Lien under any Collateral Document and any and
all other property of any Loan Party, now existing or hereafter acquired, that
is or becomes subject (or purported or required to be subject) to a Lien
pursuant to any Collateral Document to secure the Obligations. For the avoidance
of doubt, in no event shall “Collateral” include any Excluded Asset.

 

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document and (y) the time periods (and extensions thereof) set forth in
Section 5.12, the requirement that:

 

(a)            the Administrative Agent shall have received in the case of
(x) any Subsidiary that is required to become a Loan Party after the Closing
Date (including by ceasing to be an Excluded Subsidiary) and (y) each
Discretionary Guarantor:

 

(i)            (A) a joinder to the Loan Guaranty in substantially the form
attached as an exhibit thereto, (B) a supplement to the Security Agreement in
substantially the form attached as an exhibit thereto, (C) if the respective
Subsidiary required to comply with the requirements set forth in this definition
pursuant to Section 5.12 owns registrations of or applications for U.S. Patents,
Trademarks and/or Copyrights that do not constitute Excluded Assets, an
Intellectual Property Security Agreement in substantially the form attached as
Exhibit C-1 hereto, (D) a completed Perfection Certificate or Perfection
Certificate Supplement, as applicable, and a certificate of a type described in
Section 4.01(c)(i), (E) Uniform Commercial Code financing statements in
appropriate form for filing in such jurisdictions as the Administrative Agent or
Required Lenders may reasonably request, (F) a joinder to the Intercompany Note,
in each case duly executed by the appropriate parties, (G) subject to
Section 5.19, any Control Agreement (other than with respect to any Excluded
Account) and (H) a customary written opinion of the new Loan Party’s counsel,
dated as of the date of joinder and addressed to the Administrative Agent and
the Lenders,

 



6

 

 

(ii)            each item of Collateral that such Subsidiary is required to
deliver under the Security Agreement (which, for the avoidance of doubt, shall
be delivered within the time periods set forth in Section 5.12(a) or the
Security Agreement, as applicable), and

 

(iii)           in the event a Subsidiary that is organized in a jurisdiction
other than a jurisdiction in the United States becomes a Foreign Discretionary
Guarantor, such Loan Party shall grant a perfected lien on substantially all of
its assets, in each case pursuant to an arrangement reasonably agreed between
the Administrative Agent (acting at the direction of the Required Lenders) and
the Borrower subject to customary limitations and exclusions in such
jurisdiction as reasonably agreed between the Administrative Agent (acting at
the direction of the Required Lenders) and the Borrower; and

 

(b)            the Administrative Agent shall have received with respect to any
Material Real Estate Assets acquired after the Closing Date that do not
constitute Excluded Assets, a Mortgage and any necessary UCC fixture filing in
respect thereof, in each case together with, to the extent customary and
appropriate (as reasonably determined by the Administrative Agent (acting at the
direction of the Required Lenders) and the Borrower):

 

(i)             evidence that (A) counterparts of such Mortgage have been duly
executed, acknowledged and delivered and such Mortgage and any corresponding UCC
or equivalent fixture filing are in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may deem reasonably
necessary in order to create a valid first and subsisting Lien on such Material
Real Estate Asset in favor of the Administrative Agent for the benefit of the
Secured Parties, (B) such Mortgage and any corresponding UCC or equivalent
fixture filings have been duly recorded or filed, as applicable, and (C) all
filing and recording taxes and fees have been paid or otherwise provided for in
a manner reasonably satisfactory to the Administrative Agent (acting at the
direction of Required Lenders);

 

(ii)            one or more fully paid policies of title insurance (the
“Mortgage Policies”) in an amount reasonably acceptable to the Administrative
Agent (acting at the direction of Required Lenders) (not to exceed the fair
market value of the Material Real Estate Asset covered thereby (as reasonably
determined by the Borrower and the Required Lenders)) issued by a nationally
recognized title insurance company in the applicable jurisdiction that is
reasonably acceptable to the Administrative Agent (acting at the direction of
Required Lenders), insuring the relevant Mortgage as having created a valid
first and subsisting Lien on the real property described therein, subject only
to Permitted Liens, together with such endorsements, coinsurance and reinsurance
as the Administrative Agent (acting at the direction of Required Lenders) may
reasonably request to the extent the same are available in the applicable
jurisdiction;

 

(iii)           customary legal opinions of local counsel for the relevant Loan
Party addressed to the Administrative Agent and the Secured Parties in the
jurisdiction in which such Material Real Estate Asset is located, and if
applicable, in the jurisdiction of formation of the relevant Loan Party, with
respect to the due authorization, execution, delivery, enforceability and
validity of the lien of such Mortgage and the perfection of any related fixture
filings, in each case as the Administrative Agent (acting at the direction of
Required Lenders) may reasonably request and shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent (acting at the
direction of Required Lenders);

 



7

 

 

(iv)           ALTA surveys, including an existing survey together with a
no-change affidavit sufficient for the title insurance company to remove the
standard survey exception from the Mortgage Policies and issue the
survey-related endorsements and appraisals (if required under the Financial
Institutions Reform Recovery and Enforcement Act of 1989, as amended); provided
that the Administrative Agent may in its reasonable discretion accept any such
existing certificate or appraisal so long as such existing certificate or
appraisal satisfies any applicable local law requirements;

 

(v)            a completed life-of-loan Federal Emergency Management Agency
standard flood hazard determination with respect to such Material Real Estate
Asset;

 

(vi)           evidence that all other actions shall have been taken that are
reasonably requested by Administrative Agent (acting at the direction of
Required Lenders), to the extent necessary in order to create valid and
subsisting first Liens on such Material Real Estate Asset in favor of the
Administrative Agent for the benefit of the Secured Parties; and

 

(vii)          subject to the limitations in Section 9.03(a), evidence that all
documented and invoiced fees, costs and expenses have been paid in connection
with the preparation, execution, filing and recordation or the Mortgages,
including reasonable attorney’ fees, filing and recording fees, title insurance
company coordination fees, documentary stamp, mortgage and intangible taxes and
title search charges and other charges incurred in connection with the
Mortgages.

 

Notwithstanding any provision of any Loan Document to the contrary, (A) if a
mortgage tax or any similar tax or charge will be owed on the entire amount of
the Obligations evidenced hereby, then, to the extent permitted by, and in
accordance with, applicable law, the amount of such mortgage tax or any similar
tax or charge shall be calculated based on the lesser of (x) the amount of the
Obligations allocated to the applicable Material Real Estate Assets and (y) the
fair market value of the applicable Material Real Estate Assets at the time the
Mortgage is entered into and determined in a manner reasonably acceptable to
Administrative Agent (acting at the direction of Required Lenders) and the
Borrower, which in the case of clause (y) will result in a limitation of the
Obligations secured by the Mortgage to such amount, and (B) no Subsidiary
Guarantor that is an Unsecured Guarantor shall be required to enter into any
Collateral Document, solely for so long as such Person constitutes an Unsecured
Guarantor.

 

“Collateral Documents” means, collectively, (i) the Security Agreement,
(ii) each Mortgage, (iii) each Intellectual Property Security Agreement,
(iv) each Control Agreement, (v) any supplement to any of the foregoing
delivered to the Administrative Agent pursuant to the definition of “Collateral
and Guarantee Requirement,” and (vi) each of the other instruments and documents
pursuant to which any Loan Party grants (or purports to grant) a Lien on any
Collateral as security for payment of the Obligations.

 

“Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.

 

“Commitment” means, with respect to each Lender, such Lender’s Initial Term Loan
Commitment and Delayed Draw Term Loan Commitment, as applicable, in effect as of
such time.

 

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D.

 

“Confidential Information” has the meaning assigned to such term in
Section 9.13.

 



8

 

 

“Consolidated Senior Net Debt” means, at any date of determination (which,
unless otherwise specified, shall be the last day of the most recently ended
Test Period), an amount equal to Consolidated Total Net Debt as of the last day
of the most recently ended Test Period that consists of, without
duplication, Indebtedness of the Loan Parties that in each case is then secured
by a Lien on any Collateral and both such Indebtedness and the Liens securing
the same are not subordinated or junior to the Obligations, or the Liens
securing the Obligations, respectively.

 

“Consolidated Total Assets” means, at any date of determination (which, unless
otherwise specified, shall be the last day of the most recently ended Test
Period), the Total Assets of Holdings and its consolidated Subsidiaries.

 

“Consolidated Total Net Debt” means, at any date of determination (which, unless
otherwise specified, shall be the last day of the most recently ended Test
Period), an amount equal to (i) the aggregate principal amount of Indebtedness
of Holdings and its Subsidiaries outstanding as of such date, determined on a
consolidated basis in accordance with GAAP, minus (ii) the aggregate amount of
any cash and Cash Equivalents of the Loan Parties as of such date of
determination, to the extent such cash and Cash Equivalents were on deposit in
or held in any Deposit Account subject to a Control Agreement; provided that the
proceeds of Indebtedness incurred by Holdings or any Subsidiary shall not be
considered cash or Cash Equivalents for purposes of any “netting” pursuant to
clause (ii) of this definition for purposes of determining any concurrent (or
substantially concurrent) incurrence test under this Agreement and whether
Holdings is in pro forma compliance with any such concurrent (or substantially
concurrent) test.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means with respect to a deposit account or securities
account, any account control agreement in form and substance reasonably
acceptable to the Administrative Agent (acting at the direction of the Required
Lenders), which agreement provides the Administrative Agent with “control” over
such account (as determined in, and for purposes of the, UCC).

 

“Convertible Notes” means Holdings’ 5.625% convertible senior notes due 2022 and
Holdings’ 6.375% convertible senior notes due 2023 and any Refinancing
Indebtedness in respect thereof.

 

“Copyright” means the following: (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing.

 



9

 

 

“Core Earnings” means, in respect of any period and as determined for Holdings
and its Subsidiaries on a consolidated basis, the net income (loss) of Holdings
and its consolidated Subsidiaries attributable to Holdings’ common stockholders
for such period, computed in accordance with GAAP, and excluding (1) non-cash
equity compensation expense, (2) any “Incentive Compensation” as defined and
calculated pursuant to the Management Agreement, (3) depreciation and
amortization, (4) any unrealized gains or losses or other similar non-cash items
that are included in net income for such period, regardless of whether such
items are included in other comprehensive income or loss or in net income for
such period, and (5) one-time events pursuant to changes in GAAP and certain
material non-cash income or expense items, in each case, after discussions
between the Manager and the Independent Directors, and approved in writing by
both a majority of the Independent Directors on the board of directors of
Holdings and the Required Lenders; provided that once the Internalization of
Management is complete, (i) clause (2) above shall be deemed removed in its
entirety from this definition of “Core Earnings” and replaced with a reference
to “(2) [reserved],” and (ii) the reference to “the Manager” in clause (5) of
this definition of “Core Earnings” shall be deemed removed and replaced with a
reference to “Holdings”; provided further that, (a) Core Earnings, as calculated
pursuant to this definition, shall be deemed equal to or less than “core
earnings” as disclosed by Holdings its 10-K and 10-Q for the equivalent period
of determination, and in the event that Core Earnings as calculated pursuant to
this definition, results in a higher number for such period of determination
compared to “core earnings” as disclosed by Holdings in its 10-K or 10-Q for
such period of determination, then for the purposes of this definition, Core
Earnings shall equal “core earnings” as disclosed by Holdings in its 10-K and
10-Q for such period of determination and (b) the exclusion of depreciation and
amortization in the calculation of Core Earnings shall only apply to
depreciation and amortization related to Target Investments that are structured
as debt to the extent that Holdings or its applicable consolidated Subsidiary
forecloses upon the property or properties underlying such debt. For purposes of
this definition of “Core Earnings”, “Target Investments” means the types of
investments described under “Business—Our Target Investments” in Holdings’
prospectus dated June 22, 2017, relating to Holdings’ sale of its common stock
to the public through underwriters pursuant to Holdings’ Registration Statement
on Form S-11 (No. 333-218197), subject to, and including, any changes to the
Investment Guidelines that may be approved by the board of directors of Holdings
from time to time.

 

“CRE Finance Assets” means (i) any commercial real estate loans and/or direct or
indirect interests therein (including, without limitation, commercial mortgage
backed securities, interests in collateralized loan obligations, mezzanine
interests, senior and junior notes and participation interests with respect to
any of the foregoing), (ii) any rights, assets or investments similar to or
derivative of, any item referred to in the foregoing clause (i) or in clause
(iii) below and/or the origination, acquisition, financing, servicing, operation
(in the case of any item referred to in clause (iii) below) or administration
thereof (regardless of whether or not Holdings or any of its Subsidiaries owns
or originated the applicable commercial real estate loan or direct or indirect
interest therein) (including, without limitation, in the case of any item
referred to in clause (iii) below, in management, franchise and/or other
operational rights), (iii) any Real Estate Assets acquired in connection with a
foreclosure or other exercise of remedies under, or a workout or restructuring
of, all or any portion of the obligations under any Asset Financing Facility,
and/or direct or indirect interests in any such Real Estate Asset (including,
without limitation, preferred equity and/or syndicated equity interests) and
(iv) Capital Stock in any Person substantially all of whose assets, directly or
indirectly, are comprised of one or more of the items referred to in the
foregoing clauses (i), (ii) and/or (iii).

 

“Cumulative Adjusted Core Earnings” means, at any time (the “Reference Time”),
an amount (which shall not be less than zero) equal to 100% of Adjusted Core
Earnings for the period from the first day of the fiscal quarter of Holdings
during which the Closing Date occurred to and including the last day of the most
recently ended fiscal quarter of Holdings prior to the Reference Time for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) (or,
if Adjusted Core Earnings is a deficit, minus 100% of such deficit).

 

“Cure Amount” has the meaning assigned to such term in Section 6.13(f).

 

“Cure Right” has the meaning assigned to such term in Section 6.13(f).

 



10

 

 

“Custodial Report” means, with respect to any CRE Finance Asset (or pool or
portfolio of CRE Finance Assets) financed by or subject to a Repurchase
Facility, a “custodial report” or similar report from the applicable Repurchase
Facility Custodian, summarizing (i) the documents constituting the “mortgage
file”, “purchased assets file” or similar required documentation that have been
delivered by or on behalf of the Subsidiary party to such Repurchase Facility to
evidence such CRE Finance Asset(s) and (ii) any exceptions to the requirements
contained in such Repurchase Facility to deliver such documentation.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the U.S. or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

 

“Declined Proceeds” has the meaning assigned to such term in Section 2.11(b)(v).

 

“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.

 

“Defaulting Lender” means any Lender that has (a) defaulted in its obligations
under this Agreement, including without limitation, to make a Loan within two
Business Days of the date required to be made by it hereunder, unless such
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender's good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) notified the Administrative Agent or the Borrower in
writing that it does not intend to satisfy any such obligation or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally (unless such writing indicates that such position is
based on such Lender's good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan cannot be satisfied), (c) failed, within two Business Days after
the request of the Administrative Agent or the Borrower, to confirm in writing
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent, (d) during the Delayed Draw
Availability Period, become (or any parent company thereof has become) insolvent
or been determined by any Governmental Authority having regulatory authority
over such Person or its assets, to be insolvent, or the assets or management of
which has been taken over by any Governmental Authority or (e) during the
Delayed Draw Availability Period, become the subject of (i) a bankruptcy,
insolvency, receivership or other similar case or proceeding or (ii) a Bail-In
Action, or has had a receiver, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in, any such proceeding or appointment, unless in the case of any
Lender subject to this clause (e), the Borrower and the Administrative Agent
have each determined that such Lender intends, and has all approvals required to
enable it (in form and substance satisfactory to the Borrower and the
Administrative Agent), to continue to perform its obligations as a Lender
hereunder; provided that no Lender shall be deemed to be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Capital Stock in such
Lender or its parent by any Governmental Authority; provided that such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contract or agreement to which
such Lender is a party.

 

“Delayed Draw Availability Period” means the period from the Initial Funding
Date until March 25, 2021 (the “Original Delayed Draw Availability Period”),
unless such period is extended in accordance with Section 2.09, in which case
the Delayed Draw Availability Period shall mean the Extended Delayed Draw
Availability Period.

 



11

 

 

“Delayed Draw Commitment Extension Fee” has the meaning set forth in
Section 2.12(b).

 

“Delayed Draw Commitment Extension Notice” means a written notice signed by a
Responsible Officer of the Borrower and delivered to the Administrative Agent
stating that the Borrower has elected to exercise its Extension Option in
accordance with Section 2.09.

 

“Delayed Draw Funding Date” means each date on which a Delayed Draw Term Loan is
made.

 

“Delayed Draw Term Lender” means each Lender with a Delayed Draw Term Loan
Commitment and/or Delayed Draw Term Loan.

 

“Delayed Draw Term Loan Commitment” means, as to each Lender, its obligation to
make Delayed Draw Term Loans to the Borrower pursuant to Section 2.01(b) in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on the Commitment Schedule as such Lender’s “Delayed Draw Term
Loan Commitment” or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. Upon the funding of any
Delayed Draw Term Loan by any Lender, the Delayed Draw Term Loan Commitment of
such Lender shall be reduced dollar-for-dollar by the amount of such Delayed
Draw Term Loan made by such Lender. The aggregate amount of the Lenders’ Delayed
Draw Term Loan Commitment on the Closing Date is $75,000,000.

 

“Delayed Draw Term Loans” means the delayed draw term loans made from time to
time by the Lenders to the Borrower pursuant to Section 2.01(b).

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Discretionary Guarantor” has the meaning assigned to such term in the
definition of “Guarantor”.

 

“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
(but excluding, for the avoidance of doubt, repayments) of any property of any
Person.

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Maturity Date at the time such Capital Stock
is issued (it being understood that if any such redemption is in part, only such
part coming into effect prior to 91 days following the Maturity Date shall
constitute Disqualified Capital Stock), (b) is or becomes convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Capital Stock that would constitute Disqualified Capital
Stock, in each case at any time on or prior to 91 days following the Maturity
Date at the time such Capital Stock is issued, (c) contains any mandatory
repurchase obligation or any other repurchase obligation at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part,
which may come into effect prior to 91 days following the Maturity Date at the
time such Capital Stock is issued (it being understood that if any such
repurchase obligation is in part, only such part coming into effect prior to 91
days following the Maturity Date shall constitute Disqualified Capital Stock) or
(d) provides for the scheduled payments of dividends in Cash on or prior to 91
days following the Maturity Date at the time such Capital Stock is issued;
provided that any Capital Stock that would not constitute Disqualified Capital
Stock but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Capital Stock is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Capital
Stock upon the occurrence of any change of control or any Disposition occurring
prior to 91 days following the Maturity Date at the time such Capital Stock is
issued shall not constitute Disqualified Capital Stock if such Capital Stock
provides that the issuer thereof will not redeem any such Capital Stock pursuant
to such provisions prior to the payment in full in cash of all Obligations
(other than contingent indemnification obligations for which no claim or demand
has been made) and the occurrence of the Termination Date.

 



12

 

 

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued for
the benefit of directors, officers, employees, members of management, managers
or consultants or by any such plan to such directors, officers, employees,
members of management, managers or consultants of Holdings or its Subsidiaries
(or the Manager or its Affiliates), in each case in the ordinary course of
business of Holdings or any Subsidiary, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the issuer thereof in order to satisfy applicable statutory or regulatory
obligations, and (B) no Capital Stock held by any future, present or former
employee, director, officer, manager, member of management or consultant (or
their respective Affiliates or Immediate Family Members) of Holdings (or any
Subsidiary) shall be considered Disqualified Capital Stock because such stock is
redeemable or subject to repurchase pursuant to any management equity
subscription agreement, stock option, stock appreciation right or other stock
award agreement, stock ownership plan, put agreement, stockholder agreement or
similar agreement that may be in effect from time to time.

 

“Disqualified Institution” means (i) the Persons identified in writing on that
certain list delivered by the Administrative Borrower to the Administrative
Agent and the initial Lenders on or prior to the Closing Date (as such list may
be updated from time to time in accordance with this paragraph as described
below, the “DQ List”)), (ii) any Affiliate of any Person described in clause
(i) above that is reasonably identifiable as an Affiliate of such Person solely
on the basis of such Affiliate’s name, and (iii) any other Affiliate of any
Person described in clause (i) above that is identified from time to time in a
written notice to the Administrative Agent as described below; provided that
(x) following the Closing Date, during the first 90 days after the end of each
Fiscal Year, the DQ List may be updated by the Administrative Borrower with the
consent of the Required Lenders (which consent shall not be unreasonably
delayed, conditioned or withheld) to add one or more additional Persons;
provided, that in no event shall the Borrowers add more than five (5) additional
Persons to the DQ List during the term of this Agreement, (y) no such update
shall apply retroactively to disqualify any Person that has previously acquired
an assignment or participation interest in any Term Loans in accordance with the
terms of this Agreement (but such Person and any of its Affiliates that are
Disqualified Institutions shall be prohibited from acquiring any additional
assignment or participation interest in the Term Loans, Commitments and other
Obligations except to the extent otherwise expressly agreed to in writing by the
Administrative Borrower) and (z) any designation of a Person as a Disqualified
Institution after the Closing Date that is permitted pursuant to this definition
shall become effective no later than the third Business Day after written notice
thereof by the Administrative Borrower to the Administrative Agent in accordance
with the next succeeding paragraph.

 

Any supplement or other modification to the list of Persons identified as
Disqualified Institutions permitted above shall be emailed to the Administrative
Agent at ALennon@WilmingtonTrust.com, LoanAgency@WilmingtonTrust.com, and
WTLA@WilmingtonTrust.com. Notwithstanding the foregoing, any list of
Disqualified Institutions shall only be required to be available to any Lender
or Participant or prospective Lender or Participant on the Approved Electronic
Platform or another similar electronic system upon written request by such
Lender or Participant or prospective Lender or Participant, subject to
Section 9.05(f)(i).

 



13

 

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person that is a limited liability company (the “Dividing Person”) among two or
more Persons (whether pursuant to a “plan of division” or similar arrangement
resulting in two or more Persons), which may or may not include the Dividing
Person and pursuant to which the Dividing Person may or may not survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
in any other currency, the equivalent in Dollars of such amount determined
pursuant to Section 1.08.

 

“Dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the U.S., any state thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, or finance company, financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), (c) any Affiliate of any Lender, and (d) any Approved Fund of
any Lender; provided that in any event, “Eligible Assignee” shall not include
(i) any natural person, (ii) any Disqualified Institution, (iii) any Defaulting
Lender or (iv) Holdings or any of its Affiliates.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata & natural resources such as
wetlands, flora and fauna.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to the
Environment.

 



14

 

 

“Environmental Laws” means any and all current or future applicable foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other applicable requirements of Governmental Authorities and the common
law relating to (a) environmental matters, including those relating to any
Hazardous Materials Activity; or (b) the generation, use, storage,
transportation or disposal of or exposure to Hazardous Materials, in any manner
applicable to Holdings or any of its Subsidiaries or any real property owned or
leased by Holdings or any Subsidiary.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Borrower or any Subsidiary and is treated as a
single employer within the meaning of Section 414 of the Code or Section 4001 of
ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any Subsidiary or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations at any facility of the Borrower or any Subsidiary or any
ERISA Affiliate as described in Section 4062(e) of ERISA, in each case,
resulting in liability pursuant to Section 4063 of ERISA; (c) a complete or
partial withdrawal by the Borrower or any Subsidiary or any ERISA Affiliate from
a Multiemployer Plan resulting in the imposition of Withdrawal Liability on the
Borrower or any Subsidiary or any ERISA Affiliate, notification of the Borrower
or any Subsidiary or any ERISA Affiliate concerning the imposition of Withdrawal
Liability or notification that a Multiemployer Plan is “insolvent” within the
meaning of Section 4245 of ERISA or is in “reorganization” within the meaning of
Section 4241 of ERISA; (d) the filing of a notice of intent to terminate a
Pension Plan under Section 4041(c) of ERISA, the treatment of a Pension Plan
amendment as a termination under Section 4041(c) of ERISA, the commencement of
proceedings by the PBGC to terminate a Pension Plan or the receipt by the
Borrower or any Subsidiary or any ERISA Affiliate of notice of the treatment of
a Multiemployer Plan amendment as a termination under Section 4041A of ERISA or
of notice of the commencement of proceedings by the PBGC to terminate a
Multiemployer Plan; (e) the occurrence of an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any Subsidiary or any ERISA Affiliate, with respect to the termination of any
Pension Plan; or (g) the conditions for imposition of a Lien under
Section 303(k) of ERISA have been met with respect to any Pension Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning assigned to such term in Article 7.

 



15

 

 

“Exception Report” means each “exceptions report”, whether as part of the
applicable confirmation statement or in a separate document, for each of the CRE
Finance Assets financed by or subject to any Repurchase Facility which lists
exceptions to the representations required to be made by Holdings or any of its
Subsidiaries with respect to such CRE Finance Asset pursuant to the definitive
documentation governing such Repurchase Facility.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

 

“Excluded Accounts” means any deposit accounts, securities accounts and other
bank accounts (i) which are solely for payroll (to the extent the funds on
deposit therein at any time of determination are reasonably anticipated by any
Loan Party to be paid during the then-current payroll period or the three-month
period thereafter), escrow, trust (not holding funds owned by any Loan Party or
Subsidiary) or withholding or which are other fiduciary or employee wage or
benefit-related accounts or other Trust Accounts, (ii) which are used for the
sole purpose of paying taxes, (iii) which are “zero-balance” accounts swept
daily, (iv) in which the average monthly account balance does not exceed the
Unrestricted Cash Amount by more than $2,500,000 for a period of more than two
(2) consecutive Business Days when taken together with all other deposit
accounts, securities accounts and bank accounts of the Loan Parties that
constitute Excluded Accounts pursuant to this clause (iv); provided that all
deposit accounts, securities accounts and other bank accounts excluded pursuant
to this clause (iv) are owned by a SPE Loan Party and (v) in which the average
monthly account balance does not exceed $500,000 when taken together with all
other deposit accounts, securities accounts and bank accounts of the Loan
Parties that constitute Excluded Accounts pursuant to this clause (v).

 

“Excluded Assets” means each of the following:

 

(a)            any asset (including Capital Stock) the grant or perfection of a
security interest in which would (i) be prohibited by enforceable
anti-assignment or negative pledge provisions set forth in any contract that is
permitted by the terms of this Agreement and is binding on such asset at the
Closing Date or at the time of its acquisition and, in each case, to the extent
such prohibitions are not incurred in contemplation of the Closing Date or such
acquisition, as applicable (other than in the case of Finance Leases and
purchase money financings), (in each case, after giving effect to applicable
anti-assignment provisions of the UCC or other applicable Requirements of Law),
(ii) notwithstanding anything in this clause (a) to the contrary, be prohibited
by any Asset Financing Facility that is permitted hereunder (including, without
limitation, any Asset Financing Facility existing on the Closing Date or
established from time to time after the Closing Date, in each case, that is
permitted hereunder) (including, without limitation, to the extent required in
order to obtain, or prohibited under, the applicable Asset Financing Facility,
any Capital Stock in any Financing SPE Subsidiary directly or indirectly owned
by any Loan Party (such Capital Stock, the “Financing Equity”)), so long as
(I) in the case of any Capital Stock in any Financing SPE Subsidiary that is
excluded from the Collateral under this clause (a)(ii) and that is not a direct
Subsidiary of a Loan Party, all of the outstanding Capital Stock in the relevant
Asset Financing Facility Pledgor (if applicable) or Intermediate Holdco, in
either such case, that is the direct parent of such Financing SPE Subsidiary is
pledged as Collateral hereunder or under a Collateral Document (or, to the
extent such pledge would be prohibited and the relevant Asset Financing Facility
Pledgor is not a direct Subsidiary of a Loan Party, all of the outstanding
Capital Stock shall be so pledged in an Intermediate Holdco that is either
(1) an indirect parent of such Financing SPE Subsidiary and the direct parent to
such Financing SPE Subsidiary’s Asset Financing Facility Pledgor or (2) the
direct parent of such Financing SPE Subsidiary) and (II) no assets shall
constitute Excluded Assets under this clause (a)(ii) other than the (x) relevant
CRE Finance Assets financed by such Asset Financing Facility, (y) any
corresponding Financing Equity, and (z) other assets ancillary to such CRE
Finance Assets owned by the Financing SPE Subsidiary under or in connection with
such Asset Financing Facility (in accordance with the terms of such Asset
Financing Facility), (iii) violate the terms of any contract relating to such
asset that is permitted or otherwise not prohibited by the terms of this
Agreement and is binding on such asset at the time of its acquisition and not
incurred in contemplation thereof (other than in the case of Finance Leases and
purchase money financings) (after giving effect to applicable anti-assignment
provisions of the UCC or other applicable Requirements of Law) or (iv) except
with respect to the Capital Stock of any Loan Party or any Wholly-Owned
Subsidiary, trigger termination of any contract relating to such asset that is
permitted by the terms of this Agreement pursuant to any “change of control” or
similar provision (to the extent such contract is binding on such asset at the
time of its acquisition and not entered into in contemplation of such
acquisition) (after giving effect to applicable anti-assignment provisions of
the UCC or other applicable Requirements of Law) or would violate any joint
venture agreement binding on such Capital Stock; it being understood that the
term “Excluded Asset” shall not include proceeds or receivables arising out of
any contract described in this clause (a) to the extent that the assignment of
such proceeds or receivables is effective under the UCC or other applicable
Requirements of Law notwithstanding the relevant prohibition, violation or
termination right,

 



16

 

 

 

(b)           any asset (other than Capital Stock of the Borrower or
Subsidiaries that are Loan Parties) to the extent the grant or perfection of a
security interest in such asset would result in adverse tax consequences
(including any adverse tax consequences due to the application of Section 956 of
the Code) or materially adverse regulatory consequences, in each case, to any
Loan Party as reasonably determined by Holdings and the Administrative Agent
(acting at the direction of the Required Lenders),

 

(c)           Capital Stock of any special purpose entity used for any permitted
Qualified Securitization Financing so long as such Capital Stock is directly or
indirectly owned by a Loan Party and such Capital Stock is not subject to any
Liens other than Liens granted to secure any obligations in connection with such
Qualified Securitization Financing;

 

(d)           Excluded Accounts,

 

(e)           any intent-to-use (or similar) Trademark application prior to the
filing and acceptance of a “Statement of Use,” “Amendment to Allege Use” or
similar filing with respect thereto, by the United States Patent and Trademark
Office, only to the extent, if any, that, and solely during the period if any,
in which, the grant of a security interest therein may impair the validity or
enforceability of such intent-to-use (or similar) Trademark application under
applicable federal Law,

 

(f)           any asset (including Capital Stock), the grant or perfection of a
security interest in which would (i) be prohibited under applicable Requirements
of Law (including, without limitation, rules and regulations of any Governmental
Authority) or (ii) require any governmental (including regulatory) or third
party (other than Holdings, a Subsidiary of Holdings, the Manager, or the
respective Affiliates of the foregoing) consent, approval, license or
authorization (to the extent such consent, approval, license or authorization
was not obtained and it being understood and agreed that no Loan Party shall
have any obligation to procure any such consent, approval, license or
authorization) (in each case in this clause (f), to the extent such requirement
in clause (f)(ii) was not incurred in contemplation of the Closing Date or of
such Subsidiary becoming a Subsidiary (other than in the case of any Asset
Financing Facility with respect to (x) the relevant CRE Finance Assets financed
thereby or otherwise subject thereto, (y) any corresponding Financing Equity and
(z) other assets related to such CRE Finance Asset owned by the Financing SPE
Subsidiary under such Asset Financing Facility), and after giving effect to
applicable anti-assignment provisions of the UCC or other applicable
Requirements of Law and so long as, in the case of any Capital Stock in any
Subsidiary that is excluded from the Collateral under clause (f)(ii) as a result
of absence of any requisite third party consent, approval, license or
authorization only, all of the outstanding Capital Stock in a direct or indirect
parent of such Subsidiary is pledged as Collateral hereunder or under a
Collateral Document); it being understood that the term “Excluded Asset” shall
not include proceeds or receivables arising out of any asset described in this
clause (f) to the extent that the assignment of such proceeds or receivables is
effective under the UCC or other applicable Requirements of Law notwithstanding
the relevant requirement or prohibition,

 



17

 

 

(g)           (i) any leasehold interest in Real Estate Assets (including,
without limitation, any ground lease), (ii) except to the extent a security
interest therein can be perfected by the filing of a UCC-1 financing statement,
any other leasehold interests, (iii) any owned Real Estate Asset that is not a
Material Real Estate Asset, (iv) any owned Real Estate Asset (including any
owned Real Estate Asset that is, or is intended to become, subject to a
Mortgage) located in a flood hazard area or Real Estate Assets subject to any
flood insurance due diligence (other than, for the avoidance of doubt, standard
flood hazard determinations), flood insurance requirements or compliance with
any Flood Insurance Laws (it being agreed that (A) if it is subsequently
determined that any owned Material Real Estate Asset subject to, or otherwise
required to be subject to a Mortgage is or might be located in a flood hazard
area, (1) such Real Estate Asset shall be deemed to constitute an Excluded Asset
until a determination is made that such Real Estate Asset is not located in a
flood hazard area and does not require flood insurance and (2) if there is an
existing Mortgage on such property, such Mortgage shall be released if the
mortgaged property is a Flood Hazard Property for so long as such Real Estate
Asset constitutes Flood Hazard Property or requires flood insurance, or (B) if
it cannot be determined whether such owned Real Estate Asset is a Flood Hazard
Property or would require flood insurance and the time or information necessary
to make such determination would (as determined by Holdings in good faith) delay
or impair the intended date of funding any Loan or effectiveness of any
amendment or supplement under the Loan Documents, the foregoing subclause
(A) shall also apply), and (v) any owned Real Estate Asset of the type referred
to in clause (iii) of the definition of “CRE Finance Assets” that is, or is in
the process of becoming or that Holdings or any Subsidiary intends to cause to
be, financed by or otherwise subject to any Asset Financing Facility; provided
that, with respect to any such Real Estate Asset referred to in this clause
(v) that is a Material Real Estate Asset, (x) at any time such Real Estate Asset
is not financed by or otherwise subject to any Asset Financing Facility, all of
the outstanding Capital Stock of the Subsidiary owning such Real Estate Asset is
pledged as Collateral under a Collateral Document (which pledge shall be granted
upon acquisition thereof by such Subsidiary or promptly thereafter), (y) upon
the occurrence and during the continuance of an Event of Default, this clause
(v) shall only apply to any owned Real Estate Asset during such time when it is
in the active process of becoming financed by or subject to an Asset Financing
Facility and (z) 180 days after the acquisition of such Real Estate Asset, this
clause (v) shall cease to apply to such owned Real Estate Asset if such owned
Real Estate Asset is not the active process of becoming financed by or subject
to an Asset Financing Facility.

 

(h)           any Margin Stock,

 

(i)            any Commercial Tort Claim, except for any Commercial Tort Claim
held by a Loan Party with respect to which a complaint has been filed in a court
of competent jurisdiction asserting damages (individually for any such
Commercial Tort Claim) in excess of $5,000,000;

 



18

 

 

(j)            assets subject to a purchase money security interest, Finance
Lease or similar arrangement, in each case, that is permitted by the terms of
this Agreement and to the extent the grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money or
similar arrangement, or is prohibited thereby or creates a right of termination
in favor of any other party thereto (other than Holdings, any Subsidiary of
Holdings or any of their respective Affiliates) after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable
Requirements of Law (to the extent such consent was not obtained and it being
understood and agreed that no Loan Party shall have any obligation to procure
any such consent); it being understood that the term “Excluded Asset” shall not
include proceeds or receivables arising out of any asset described in this
clause (j) to the extent that the assignment of such proceeds or receivables is
effective under the UCC or other applicable Requirements of Law notwithstanding
the relevant violation or invalidation,

 

(k)           any asset with respect to which the Administrative Agent (acting
at the direction of the Required Lenders) and the relevant Loan Party have
reasonably determined that the cost, burden, difficulty or consequence
(including, prior to a Default or Event of Default, any effect on the ability of
the relevant Loan Party to conduct its operations and business in the ordinary
course of business and including the cost of title insurance, surveys or flood
insurance (if necessary) or any mortgage, stamp, intangibles or other tax or
expenses of obtaining or perfecting such security interest) of obtaining or
perfecting a security interest therein outweighs, or is excessive in light of,
the practical benefit of a security interest to the relevant Secured Parties
afforded thereby, which determination is evidenced in writing,

 

(l)            any lease, governmental license, permit, state or local
franchise, charter and/or authorization or agreement (and the assets subject
thereto at the time of the acquisition of such assets or thereafter to the
extent pursuant to a transaction not prohibited by this Agreement), to the
extent the grant of a security interest in such lease, governmental license,
permit, state or local franchise, charter and/or authorization or agreement
(i) would violate or invalidate such lease, governmental license, permit, state
or local franchise, charter and/or authorization or agreement , (ii) would
require consent thereunder (other than a Loan Party or an Affiliate thereof), to
the extent such consent was not obtained and it being understood and agreed that
no Loan Party shall have any obligation to procure any such consent, or (iii) is
prohibited or restricted thereby, in each case, after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable
Requirements of Law, other than any proceeds or receivable thereof the
assignment of which is effective under the UCC or other applicable Requirements
of Law,

 

(m)          any assets owned by an Excluded Subsidiary that is not a Loan
Party,

 

(n)           any aircraft or any trucks, trailers, tractors, service vehicles,
motor vehicles, automobiles, rolling stock or other registered mobile equipment
or equipment covered by certificates of title or ownership of Holdings or any
Subsidiary, and

 

(o)           any letter of credit rights (other than to the extent such rights
can be perfected by filing a UCC financing statement);

 

provided, however, that Excluded Assets will not include any proceeds,
substitutions or replacements of any Excluded Assets (unless such proceeds,
substitutions or replacements would otherwise constitute Excluded Assets).

 

“Excluded Subsidiary” means:

 

(a)            any Immaterial Subsidiary,

 



19

 

 

(b)          any Subsidiary (i) that is prohibited or restricted from providing
a Loan Guaranty by (A) any Requirement of Law, (B) any Contractual Obligation
that, in the case of this subclause (B), exists on the Closing Date or at the
time such Subsidiary becomes a Subsidiary (which Contractual Obligation was not
entered into in contemplation of such Subsidiary becoming a Subsidiary
(including pursuant to assumed Indebtedness)) and/or (C) with respect to any
Financing SPE Subsidiary directly owning (or any Asset Financing Facility
Pledgor indirectly owning) the relevant CRE Finance Assets financed thereby, or
the corresponding Financing Equity and notwithstanding anything in subclause
(B) above to the contrary, any Asset Financing Facility that is permitted
hereunder (including, without limitation, any Asset Financing Facility existing
on the Closing Date or established from time to time after the Closing Date, in
each case, that is permitted hereunder (including Asset Financing Facilities
established in contemplation of the applicable Subsidiary becoming a
Subsidiary)) or (ii) that would require a governmental (including regulatory) or
third party (other than Holdings, a Subsidiary of Holdings, the Manager, or the
respective Affiliates of the foregoing) consent, approval, license or
authorization on the Closing Date or at the time such Subsidiary becomes a
Subsidiary (and (other than in the case of any Asset Financing Facility with
respect to (x) the relevant CRE Finance Assets financed by such Asset Financing
Facility, (y) any corresponding Financing Equity and (z) other assets related to
such CRE Finance Asset owned by the Financing SPE Subsidiary under such Asset
Financing Facility) to the extent such requirement was not incurred in
contemplation of the Closing Date or of such Subsidiary becoming a Subsidiary),
(including any regulatory consent, approval, license or authorization) to
provide a Loan Guaranty (except to the extent such consent has been obtained, it
being understood there is no obligation to obtain or seek to obtain any such
consent, approval, license or authorization), so long as, in the case of any
Subsidiary that constitutes an Excluded Subsidiary pursuant to subclause
(i)(C) or (ii) above (with respect to third party consent, approval, license or
authorization only) above only, a direct or indirect parent of such Subsidiary
is a Guarantor,

 

(c)           any (x) special purpose entity used for any permitted receivables
facility or financing (including any Securitization Subsidiary) or (y) Financing
SPE Subsidiary, in the case of this subclause (y), that is not an obligor under
any Indebtedness and that does not own any assets other than assets ancillary to
its potential ownership of CRE Finance Asset under Asset Financing Facilities,
and

 

(d)          any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (acting at the direction of the Required
Lenders) and the Borrower, the burden or cost of providing a Loan Guaranty
(including any material adverse tax consequences to Holdings or its
Subsidiaries) outweighs, or would be excessive in light of, the practical
benefits afforded thereby; in each case, unless such Subsidiary becomes a
Guarantor pursuant to the last sentence of the definition thereof, which
judgment is evidenced in writing.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document, (a) any Taxes imposed on (or measured
by) such recipient’s net income or franchise Taxes, (i) imposed as a result of
such recipient being organized or having its principal office located in or, in
the case of any Lender, having its applicable lending office located in, the
taxing jurisdiction or (ii) that are Other Connection Taxes, (b) any branch
profits Taxes imposed under Section 884(a) of the Code, or any similar Tax,
imposed by any jurisdiction described in clause (a), (c) any U.S. federal
withholding Tax that is imposed on amounts payable to or for the account of such
Lender (other than a Lender that became a Lender pursuant to an assignment under
Section 2.19) with respect to an applicable interest in a Loan or Commitment
pursuant to a Requirement of Law in effect on the date on which such Lender
(i) acquires such interest in the applicable Commitment or, if such Lender did
not fund the applicable Loan pursuant to a prior Commitment, on the date such
Lender acquires its interest in such Loan, or (ii) designates a new lending
office, except in each case to the extent that, pursuant to Section 2.17,
amounts with respect to such Tax were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Commitment or to such Lender immediately before it designated a new lending
office, (d) any Tax imposed as a result of a failure by such Lender to comply
with Section 2.17(f) (or, in the case of any payment made to the Administrative
Agent for its own account, by the Administrative Agent to comply with
Section 2.17(i)), (e) any Taxes imposed under FATCA, and (f) any U.S. federal
backup withholding Taxes imposed under Section 3406 of the Code.

 



20

 

 





“Existing CIBC Facility” means the credit facilities and commitments under that
certain Loan and Security Agreement, dated as of April 30, 2019, among GP
Commercial CIBC LLC, a Delaware limited liability company as borrower, CIBC Bank
USA, an Illinois banking corporation, as a lender, and the other lenders party
thereto from time to time (as may be amended, restated, modified, renewed,
extended, refinanced or replaced from time to time in accordance with this
Agreement).

 

“Existing Citibank Repurchase Facility” means the facilities and commitments
under that certain Master Repurchase Agreement, dated as of June 28, 2017, by
and between GP Commercial CB LLC, a Delaware limited liability company, as
seller, Citibank, N.A., a national banking association, as purchaser (as amended
by that certain First Amendment to Master Repurchase Agreement and Other
Transaction Documents, dated as of February 28, 2019, as further amended by that
certain Second Amendment to Master Repurchase Agreement and Other Transaction
Documents, dated as of July 15, 2019, as further amended by that certain Third
Amendment to Master Repurchase Agreement and Other Transaction Documents, dated
as of January 9, 2020, as further amended by that certain Fourth Amendment to
Master Repurchase Agreement and Second Amendment to Guaranty, dated on or about
the Closing Date, and as may be further amended, restated, modified, renewed,
extended, refinanced or replaced from time to time in accordance with this
Agreement).

 

“Existing Citibank Swingline Facility” means the credit facilities and
commitments under that certain Amended and Restated Credit Agreement, dated as
of July 26, 2019, among GP Commercial CB SL LLC, as borrower, the guarantors
party thereto, Citibank, N.A., as administrative agent, and the lenders party
thereto from time to time (as amended by that certain First Amendment to Amended
and Restated Credit Agreement, dated as of December 17, 2019, and as may be
further amended, restated, modified, renewed, extended, refinanced or replaced
from time to time in accordance with this Agreement).

 

“Existing Goldman Sachs Repurchase Facility” means the facilities and
commitments under that certain Master Repurchase and Securities Contract
Agreement, dated as of May 2, 2017, by and between Goldman Sachs Bank USA, a New
York state-chartered bank, as buyer, and GP Commercial GS LLC, a Delaware
limited liability company (f/k/a TH Commercial GS LLC), as seller (as amended by
that certain First Amendment to Master Repurchase and Securities Contract
Agreement, dated as of June 28, 2017, as further amended by that certain Second
Amendment to Master Repurchase and Securities Contract Agreement, dated as of
November 16, 2017, as further amended by that certain Third Amendment to Master
Repurchase and Securities Contract Agreement, dated as of May 9, 2018, as
further amended by that certain Fourth Amendment to Master Repurchase and
Securities Contract Agreement, dated as of July 16, 2019, as further amended by
that certain Fifth Amendment to Master Repurchase and Securities Contract
Agreement, dated as of May 1, 2020, as further amended by that certain Sixth
Amendment to Master Repurchase and Securities Contract Agreement and Second
Amendment to Guarantee Agreement, dated on or about the Closing Date, and as may
be further amended, restated, modified, renewed, extended, refinanced or
replaced from time to time in accordance with this Agreement).

 



21

 

 

“Existing JPMorgan Repurchase Facility” means the facilities and commitments
under that certain Uncommitted Master Repurchase Agreement, dated as of
December 3, 2015, by and between JPMorgan Chase Bank, National Association, a
national banking association, as buyer, and GP COMMERCIAL JPM LLC (f/k/a TH
Commercial JPM LLC), a Delaware limited liability company, as seller (as amended
by Amendment No. 1 to Master Repurchase Agreement, dated as of June 28, 2017, as
further amended by Amendment No. 2 to Master Repurchase Agreement, dated as of
June 28, 2019, as further amended by Amendment No. 3 to Master Repurchase
Agreement, dated as of August 23, 2019, as further amended by Amendment No. 4 to
Master Repurchase Agreement, dated as of December 13, 2019, as further amended
by Amendment No. 5 to Master Repurchase Agreement and Amendment No. 2 to Amended
and Restated Guarantee Agreement, dated as of July 2, 2020, as further amended
by Amendment No. 6 to Master Repurchase Agreement and Amendment No. 3 to Amended
and Restated Guarantee Agreement, dated on or about the Closing Date, and as may
be further amended, restated, modified, renewed, extended, refinanced or
replaced from time to time in accordance with this Agreement).

 

“Existing JPMorgan CMBS Repurchase Facility” means the facilities and
commitments under that certain Master Repurchase Agreement, dated as of
November 10, 2017, by and between J.P. Morgan Securities LLC and GP Commercial
Mortgage LLC (f/k/a TH Commercial Mortgage LLC), a Delaware limited liability
company (as may be amended, restated, modified, renewed, extended, refinanced or
replaced from time to time).

 

“Existing Morgan Stanley Repurchase Facility” means the facilities and
commitments under that certain Master Repurchase and Securities Contract
Agreement, dated as of February 18, 2016, by and between Morgan Stanley Bank,
N.A., a national banking association, as buyer, and GP Commercial MS LLC (f/k/a
TH Commercial MS II, LLC), a Delaware limited liability company, as seller (as
amended by that certain First Amendment to Master Repurchase and Securities
Contract Agreement, dated as of June 30, 2016, as further amended by that
certain Second Amendment to Master Repurchase and Securities Contract Agreement,
dated as of February 21, 2017, as further amended by that certain Third
Amendment to Master Repurchase and Securities Contract Agreement, dated as of
June 28, 2017, as further amended by that certain Fourth Amendment to Master
Repurchase and Securities Contract Agreement, dated as of October 27, 2017, as
further amended by that certain Fifth Amendment to Master Repurchase and
Securities Contract Agreement, dated as of May 9, 2018, as further amended by
that certain Sixth Amendment to Master Repurchase and Securities Contract
Agreement, dated as of August 21, 2019, as further amended by that certain
Seventh Amendment to Master Repurchase and Securities Contract Agreement and
Second Amendment to Guaranty, dated on or about the Closing Date, and as may be
further amended, restated, modified, renewed, extended, refinanced or replaced
from time to time in accordance with this Agreement).

 

“Existing Repurchase Facilities” means, collectively, (i) the Existing Citibank
Repurchase Facility, (ii) the Existing Goldman Sachs Repurchase Facility,
(iii) the Existing Morgan Stanley Repurchase Facility, (iv) the Existing Wells
Fargo Repurchase Facility, (v) the Existing JPMorgan Repurchase Facility and
(vi) the Existing JPMorgan CMBS Repurchase Facility.

 

“Existing Wells Fargo Repurchase Facility” means the facilities and commitments
under that certain Amended and Restated Master Repurchase Agreement and
Securities Contract, dated as of May 9, 2018, by and between Wells Fargo Bank,
National Association, as buyer, and GP Commercial WF LLC, a Delaware limited
liability company, as seller (as amended by that certain Amendment Number One to
the Amended and Restated Master Repurchase Agreement and Securities Contract,
dated as of June 28, 2019, as further amended by that certain Amendment Number
Two to Amended and Restated Master Repurchase Agreement and Securities Contract
and Second Amendment to Guarantee Agreement, dated on or about the Closing Date,
and as may be further amended, restated, modified, renewed, extended, refinanced
or replaced from time to time in accordance with this Agreement).

 

“Extension Option” has the meaning assigned to such term in Section 2.09.

 



22

 

 

“Extended Delayed Draw Availability Period” has the meaning assigned to such
term in Section 2.09.

 

“Fair Valuation” means, in respect of any Person, the value of the consolidated
assets of such Person in accordance with GAAP.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement (or
any amended or successor version described above), and any fiscal or regulatory
legislation, rules or official administrative practices adopted pursuant to any
intergovernmental agreement (and any related fiscal or regulatory legislation or
rules, or official administrative guidance) implementing any of the foregoing.

 

“FCPA” has the meaning assigned to such term in Section 3.17(c).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Finance Lease” means, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a finance lease on the
balance sheet of that Person.

 

“Finance Lease Obligations” means, at the time any determination thereof is to
be made, the amount of the liability in respect of a Finance Lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that Finance Lease Obligations shall, for the avoidance of doubt,
exclude all Non-Finance Lease Obligations.

 

“Financial Covenants” means the financial covenants set forth in
Section 6.13(a), (b), (c) and (d).

 

“Financial Officer” means the chief financial officer, the chief accounting
officer, treasurer, or any vice president having duties substantially similar to
the foregoing, Holdings, or such other officer of Holdings reasonably acceptable
to Administrative Agent (acting at the direction of the Required Lenders).

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer that such financial statements fairly present, in all material
respects, in accordance with GAAP, the consolidated financial condition of
Holdings as at the dates indicated and its consolidated income and cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments.

 

“Financing Equity” has the meaning assigned to such term in the definition of
“Excluded Assets.”

 

“Financing SPE Subsidiary” means any Subsidiary that constitutes a special
purpose entity or other similar entity, in each case, formed or acquired to
incur, or provide credit support with respect to, any Asset Financing Facility
at such time of formation or acquisition or any time thereafter.

 



23

 

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings ending December 31 of each
calendar year.

 

“Flood Hazard Property” means any parcel of any Material Real Estate Asset
located in the U.S. in an area designated by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

 

“Foreign Discretionary Guarantor” means a Discretionary Guarantor that is
organized in a jurisdiction outside of the United States.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Date” means each date on which a Term Loan is made.

 

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.

 

“Governing Instruments” means, with regard to any entity and for purposes of the
definition of “Independent Director”, (a) the articles of incorporation or
certificate of incorporation and bylaws in the case of a corporation, (b) the
certificate of limited partnership (if applicable) and the partnership agreement
in the case of a general or limited partnership, (c) the certificate of
formation and operating agreement in the case of a limited liability company,
(d) the trust instrument in the case of a trust, or (e) similar governing
documents, in each case as amended.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with the U.S., a foreign government or any political subdivision
thereof.

 

“Governmental Authorization” means any permit, license, authorization, approval,
plan, directive, consent order or consent decree of or from any Governmental
Authority.

 

“Granting Lender” has the meaning assigned to such term in Section 9.05(e).

 



24

 

 

“Guarantee” of or by any Person (as used in this definition, the “Guarantor”)
means any obligation, contingent or otherwise, of the Guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other monetary
obligation of any other Person (the “Primary Obligor”) in any manner and
including any obligation of the Guarantor (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Indebtedness or other monetary
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other monetary obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the Primary Obligor so as to enable the Primary
Obligor to pay such Indebtedness or other monetary obligation, (d) as an account
party in respect of any letter of credit or letter of guaranty issued to support
such Indebtedness or monetary obligation, (e) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part) or
(f) secured by any Lien on any assets of such Guarantor securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Guarantor (or
any right, contingent or otherwise, of any holder of such Indebtedness or other
monetary obligation to obtain any such Lien); provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition, Disposition or
other transaction permitted under this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

 

“Guarantor” means Holdings and any Subsidiary Guarantor. For the avoidance of
doubt, the Borrower may, in its sole discretion, elect to cause one or more
Subsidiaries that are Excluded Subsidiaries to become a Guarantor (any such
person, a “Discretionary Guarantor”) by causing such Person to execute a joinder
to the Loan Guaranty (in substantially the form attached as an exhibit thereto)
and to satisfy the requirements of Section 5.12 and the Collateral and Guarantee
Requirement (as if such Person was a newly formed Subsidiary that is not an
Excluded Subsidiary but without regard to the time periods specified therein);
provided, that (i) in the case of any Foreign Discretionary Guarantor, the
jurisdiction of such person is reasonably satisfactory to the Administrative
Agent (acting at the direction of the Required Lenders) and (ii) Administrative
Agent shall have received at least two (2) Business Days prior to such Person
becoming a Guarantor all documentation and other information in respect of such
person required under applicable “know your customer” and anti-money laundering
rules and regulations (including the USA PATRIOT Act).

 

“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, which is prohibited, limited or regulated under any
Environmental Law or by any Governmental Authority or which poses a hazard to
the Environment or to human health and safety, including, without limitation,
petroleum and petroleum by-products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, medical waste and pharmaceutical waste.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means any agreement with respect to any Interest Hedge
Transaction between any Loan Party or any Subsidiary and any other Person.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

 



25

 

 

“Highly Rated CMBS” has the meaning assigned to such term in Section 6.13(e).

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.

 

“Immaterial Subsidiary” means, as of any date, any Subsidiary of Holdings,
unless the Borrower elects not to treat any such Subsidiaries as Immaterial
Subsidiaries, (a) the total assets (excluding the amount of operating lease
“right-of-use assets” under GAAP) of which Subsidiary as of the last day of the
most recently ended Test Period do not exceed 5.0% of Consolidated Total Assets
of Holdings and its Subsidiaries as of the last day of the most recently ended
Test Period and (b) the gross revenues of such Subsidiary for such Test Period
were equal to or less than 5.0% of the consolidated gross revenues of Holdings
and its Subsidiaries for such Test Period, in each case under this clause (b),
determined in accordance with GAAP; provided that, if at any time and from time
to time, the Consolidated Total Assets (excluding the amount of operating lease
“right-of-use assets” under GAAP), and consolidated gross revenues, of all
Subsidiaries that are not Guarantors solely because they do not meet the
thresholds set forth in the preceding clause (a) or (b) above shall exceed 7.5%
of Consolidated Total Assets or 7.5% of consolidated gross revenues,
respectively, of Holdings and its Subsidiaries, in each case, as of or for the
last day of the most recently ended Test Period, then the Borrower shall, not
later than forty-five (45) days after the date by which financial statements for
such Fiscal Quarter or Fiscal Year were required to be delivered pursuant to
this Agreement (or such longer period as the Administrative Agent may agree in
its reasonable discretion), (i) designate in writing to the Administrative Agent
one or more Subsidiaries as not constituting “Immaterial Subsidiaries” to the
extent required such that the foregoing condition ceases to be true and
(ii) comply with the provisions of Section 5.12 with respect to any such
Subsidiaries (to the extent applicable), in each case, other than any
Subsidiaries that otherwise constitute Excluded Subsidiaries; provided further
that, at all times prior to the first delivery of financial statements pursuant
to Section 5.01(a) or (b), this definition shall be applied based on the
financial statements referred to in Section 3.04(a)(i)(z).

 

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor or
administrator acting on its behalf), heirs or legatees or any private foundation
or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.

 

“Indebtedness” means, with respect to any Person, without duplication,

 

(i)           obligations created, issued or incurred by such Person for
borrowed money (whether by loan, the issuance and sale of debt securities or the
sale of property to another Person subject to an understanding or agreement,
contingent or otherwise, to repurchase such property from such Person),

 

(ii)          obligations of such Person to pay the deferred purchase or
acquisition price of property or services (other than (x) trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered and (y) obligations with respect to earn-outs and similar
deferred or contingency compensation arrangements that are not due and payable
at such time),

 



26

 

 

(iii)         Indebtedness of others secured by a Lien on the property of such
Person, whether or not the respective Indebtedness so secured has been assumed
by such Person,

 

(iv)         obligations (contingent or otherwise) of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person,

 

(v)          Finance Lease Obligations of such person to the extent required to
be characterized as a capitalized or financing lease (but not, for the avoidance
of doubt, an operating lease) under GAAP,

 

(vi)         obligations of such Person under repurchase agreements or like
arrangements;

 

(vii)        Indebtedness of others Guaranteed by such Person to the extent of
such Guarantee, and

 

(vii)        Disqualified Capital Stock.

 

provided that, notwithstanding the foregoing, (a) in no event shall obligations
under any Interest Hedge Transaction be deemed “Indebtedness” for any
calculation of the Senior Net Debt to Total Assets Ratio or the Total Net Debt
to Total Assets Ratio or any other financial ratio under the Loan Documents,
(b) the amount of Indebtedness of any Person for purposes of clause (iii) shall
be deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith, (b) in no event shall any Non-Finance
Lease Obligations be deemed “Indebtedness” for any purpose under the Loan
Documents, (c) in no event shall any Non-Recourse Indebtedness owing pursuant to
a securitization transaction such as a “REMIC” securitization, a collateralized
loan obligation transaction or other similar securitization be deemed
“Indebtedness” for any purpose under the Loan Documents and (d) for, the
avoidance of doubt, in no event shall any funding obligations or commitments, or
guarantees of funding obligations or commitments, under any CRE Finance Assets
be deemed “Indebtedness” for any purpose under the Loan Documents..

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any third person (including any partnership in which such Person
is a general partner and any unincorporated joint venture in which such Person
is a joint venture) to the extent such Person would be liable therefor under
applicable Requirements of Law or any agreement or instrument by virtue of such
Person’s ownership interest in such Person, except to the extent the terms of
such Indebtedness provides that such Person is not liable therefor.
Notwithstanding anything herein to the contrary, the term “Indebtedness” shall
not include, and shall be calculated without giving effect to, (x) the effects
of Accounting Standards Codification Topic 815 and related interpretations to
the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose hereunder as a result of accounting for any
embedded derivatives created by the terms of such Indebtedness (it being
understood that any such amounts that would have constituted Indebtedness
hereunder but for the application of this proviso shall not be deemed an
incurrence of Indebtedness hereunder) and (y) the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under this Agreement as a result of accounting for any embedded
derivative created by the terms of such Indebtedness (it being understood that
any such amounts that would have constituted Indebtedness under this Agreement
but for the application of this sentence shall not be deemed to be an incurrence
of Indebtedness under this Agreement).

 



27

 

 

For the avoidance of doubt, Indebtedness will not be deemed to include
obligations incurred in advance of, and the proceeds of which are to be applied
in connection with, the consummation of a transaction solely to the extent that
the proceeds thereof are and continue to be held in an escrow, trust, collateral
or similar account or arrangement and are not otherwise made available for any
other purpose and are used for such purpose.

 

“Indemnified Taxes” means all Taxes, other than Excluded Taxes or Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Independent Director” means a member of the board of directors of Holdings who
is “independent,” as determined by the board of directors of Holdings, in
accordance with the rules of the New York Stock Exchange or such other
securities exchange on which the shares of common stock of Holdings are listed.
For the avoidance of doubt, an employee of any of the following Persons does not
qualify as an Independent Director: any PIMCO Investor (as defined in the
Investor Rights Agreement), Allianz SE, any of their respective Affiliates or,
to the extent constituting a Standstill Party (as defined in the Investor Rights
Agreement), any Related Fund of any of the foregoing.

 

“Information” has the meaning assigned to such term in Section 3.11(a).

 

“Initial Funding Date” means each date on which the Initial Term Loans are made.

 

“Initial Term Lender” means any Lender with an Initial Term Loan Commitment or
an outstanding Initial Term Loan.

 

“Initial Term Loan Commitment” means, as to each Lender, its obligation to make
Initial Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on the Commitment Schedule as such Lender’s “Initial Term Loan Commitment” or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be (a) terminated pursuant to
Section 2.09 and/or (b) otherwise adjusted from time to time in accordance with
this Agreement. The aggregate amount of the Lenders’ Initial Term Loan
Commitments on the Closing Date is $225,000,000.

 

“Initial Term Loans” means the term loans made by the Initial Term Lenders to
the Borrower pursuant to Section 2.01(a).

 

“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.

 

“Intellectual Property Security Agreement” means any agreement confirming or
effecting the grant of any Lien on Intellectual Property owned by any Loan Party
to the Administrative Agent, for the benefit of the Secured Parties, in
accordance with this Agreement and the Security Agreement, including an
Intellectual Property Security Agreement substantially in the form of
Exhibit C-1 hereto.

 

“Intellectual Property Security Agreement Supplement” means any agreement
executed after the Closing Date confirming or effecting the grant of any Lien on
Intellectual Property owned by any Loan Party to the Administrative Agent, for
the benefit of the Secured Parties, in accordance with this Agreement and the
Security Agreement, including an Intellectual Property Security Agreement
Supplement substantially in the form of Exhibit C-2 hereto.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit E.

 



28

 

 

“Interest Expense” has the meaning assigned to such term in Section 6.13(e).

 

“Interest Payment Date” means the last Business Day of each March, June,
September and December (commencing with the last Business Day in December 2020)
and the Maturity Date.

 

“Interest Hedge Transaction” means any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor) and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted).

 

“Interest Period” means the period of time between each Interest Payment Date.

 

“Intermediate Holdco” means a special purpose Wholly-Owned Subsidiary of
Holdings that does not have any material assets, liabilities or operations other
than (i) direct or indirect ownership of Capital Stock of any Asset Financing
Facility Pledgor (if applicable) or other Financing SPE Subsidiary and related
rights and assets, (ii) intercompany transactions not prohibited hereunder
relating to its direct or indirect ownership of Capital Stock of any Asset
Financing Facility Pledgor or other Financing SPE Subsidiary, as applicable, and
(iv) Obligations, if any, under the Loan Documents. As of the Closing Date, the
Subsidiaries identified on Part B of Schedule 10 to the Perfection Certificate
are Intermediate Holdcos.

 

“Internalization of Management” means the process, announced by Holdings on
March 2, 2020, by which (i) the Management Agreement will be terminated and
Holdings will no longer be managed by the Manager and (ii) Holdings will become
a self-managed REIT.

 

“Investment” means (a) any purchase or other acquisition by Holdings or any of
its Subsidiaries of any of the Securities of any other Person (other than any
Loan Party), (b) the acquisition by purchase or otherwise (other than any
purchase or other acquisition of inventory, materials, supplies and/or equipment
in the ordinary course of business) of all or a substantial portion of the
business, property or fixed assets of any other Person or any division or line
of business or other business unit of any other Person and (c) any loan, advance
or capital contribution by Holdings or any of its Subsidiaries to any other
Person. Subject to Section 5.10, the amount of any Investment shall be the
original cost of such Investment, plus the cost of any addition thereto that
otherwise constitutes an Investment, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect
thereto, but giving effect to any repayments of principal in the case of any
Investment in the form of a loan and any return of capital or return on
Investment in the case of any equity Investment (whether as a distribution,
dividend, redemption or sale but not in excess of the amount of the relevant
initial Investment).

 

“Investment Guidelines” means the investment guidelines approved by the board of
directors of Holdings, as the same may be amended, restated, modified,
supplemented or waived pursuant to the approval of a majority of the entire
board of directors of Holdings (which, for purposes of the definition of “Core
Earnings” must include a majority of the Independent Directors).

 

“Investor Rights Agreement” means that certain Investor Rights Agreement, dated
as of the Closing Date, among Holdings, PIMCO, the initial Lenders, and the
other Persons party thereto from time to time.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Junior Debt” means any of the following Indebtedness: (i) any Indebtedness of
Holdings or any of its Subsidiaries that is contractually subordinated in right
of payment to the Term Facility, (ii) any Indebtedness of Holdings or any of its
Subsidiaries that is secured by a lien on any Collateral that is junior to the
liens on such Collateral securing the Term Facility, and (iii) any unsecured
indebtedness constituting Subordinated Debt. For the avoidance of doubt, no
Asset Financing Facility shall constitute Junior Debt.

 



29

 

 

“Knowledge” or “knowledge” means, as of any date of determination, then-current
actual (as distinguished from imputed or constructive) knowledge. For the
avoidance of doubt, “know”, “known” and “knew” shall have the respective
correlative meaning thereto.

 

“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.

 

“Lenders” means the Term Lenders and any other Person that becomes a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any Finance Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall (x) an operating lease (or other lease in respect of a
Non-Finance Lease Obligation) or a license or other grant of rights to use
Intellectual Property be deemed to constitute a Lien or (y) for the avoidance of
doubt, any right of first refusal and tag, drag, forced sale, major decision or
similar right in respect of any CRE Finance Asset constitute a Lien.

 

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

 

“Loan” means any Term Loan.

 

“Loan Documents” means this Agreement, the Agent Fee Letter, any Promissory
Note, the Right of First Offer Letter, each Loan Guaranty, the Collateral
Documents, the Perfection Certificate (including any Perfection Certificate
delivered to the Administrative Agent pursuant to the definition of “Collateral
and Guarantee Requirement”), any Perfection Certificate Supplement, any
Acceptable Intercreditor Agreement to which the Borrower is a party, and any
other document or instrument designated by the Borrower and the Administrative
Agent as a “Loan Document.” Any reference in this Agreement or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules
thereto.

 

“Loan Guaranty” means the Guaranty Agreement, substantially in the form of
Exhibit F hereto, executed by each Loan Party thereto and the Administrative
Agent for the benefit of the Secured Parties, as supplemented in accordance with
the terms of Section 5.12 hereof.

 

“Loan Parties” means the Borrower and each Guarantor.

 

“Manager” means Pine River Capital Management L.P.

 

“Management Agreement” means that certain Management Agreement, dated as of
June 28, 2017, between Holdings and Manager, as amended by that certain
Amendment to Management Agreement, dated as of November 21, 2018 (as amended,
restated, modified, renewed, extended, refinanced or replaced from time to time
in accordance with this Agreement).

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 



30

 

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of Holdings
and its Subsidiaries, taken as a whole, (ii) the rights and remedies (taken as a
whole) of the Administrative Agent and Lenders under the applicable Loan
Documents or (iii) the ability of the Loan Parties (taken as a whole) to perform
their obligations under the applicable Loan Documents. For the avoidance of
doubt, none of the following shall constitute a Material Adverse Effect:
(i) matters publicly disclosed prior to the Closing Date, (ii) other matters
disclosed in writing to the initial Lenders prior to the Closing Date, (iii) the
effects of the outbreak of the novel coronavirus (COVID-19) and the related
government restrictions and market disruptions, and (iv) the effects of any
settlement with, or judgment or arbitral award to or in favor of the Manager
(and the payment of amounts owing pursuant thereto) in connection with the
Internalization of Management.

 

“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged and delivered to
the Administrative Agent (or its agent or bailee) pursuant to the Security
Agreement or any applicable Acceptable Intercreditor Agreement.

 

“Material Real Estate Asset” means any “fee-owned” Real Estate Asset acquired by
any Loan Party having a fair market value (as reasonably determined by Holdings
in consultation with the Administrative Agent after taking into account any
liabilities with respect thereto that impact such fair market value) in excess
of $20,000,000 as of the date of acquisition thereof.

 

“Maturity Date” means the earlier of (x)  September 25, 2025 and (y) 11:59
p.m. (New York time) on September 30, 2020 if the Initial Term Loans have not
been funded.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.19.

 

“Moody’s” means Moody’s Lenders Service, Inc.

 

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
relevant Secured Parties, on any Material Real Estate Asset constituting
Collateral, which shall contain such terms as may be necessary under applicable
local Requirements of Law to perfect a Lien on the applicable Material Real
Estate Asset.

 

“Mortgage Policies” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement.”

 

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA that is subject to the provisions of
Title IV of ERISA, and in respect of which Holdings or any of its Subsidiaries,
or any of their respective ERISA Affiliates, makes or is obligated to make
contributions or with respect to which any of them has any ongoing obligation or
liability, contingent or otherwise.

 



31

 

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by Holdings or any of
its Subsidiaries (i) under any casualty insurance policy in respect of a covered
loss thereunder of any assets of Holdings or any of its Subsidiaries or (ii) as
a result of the taking of any assets of Holdings or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (b) (i) any actual out-of-pocket costs and
expenses incurred by Holdings or any of its Subsidiaries in connection with the
adjustment, settlement or collection of any claims of Holdings or the relevant
Subsidiary in respect thereof, (ii) payment of the outstanding principal amount
of, premium or penalty, if any, and interest and other amounts on any
Indebtedness (other than the Terms Loans and any Indebtedness secured by a Lien
on the Collateral that is pari passu with or expressly subordinated to the Lien
on the Collateral securing any Obligation) that is secured by a Lien on the
assets in question and that is required to be repaid or otherwise comes due or
would be in default under the terms thereof as a result of such loss, taking or
sale, or payment of other amounts due to, or required to be made available to,
any Person under any other Contractual Obligation binding such assets or to
which such assets are subject (including, without limitation, in the case of
Real Estate Assets, any ground lease, lease or other occupancy agreement)
(iii) in the case of a taking, the reasonable out-of-pocket costs of putting any
affected property in a safe and secure position, (iv) any selling costs and
out-of-pocket expenses (including reasonable broker’s fees or commissions, legal
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith and the
Borrower’s good faith estimate of income Taxes paid or payable (including
pursuant to Tax sharing arrangements or any intercompany distribution)) in
connection with any sale or taking of such assets as described in clause (a) of
this definition, (v) any amounts provided as a reserve in accordance with GAAP
against any liabilities under any indemnification obligation or purchase price
adjustments associated with any sale or taking of such assets as referred to in
clause (a) of this definition (provided that to the extent and at the time any
such amounts are released from such reserve, such amounts shall constitute Net
Insurance/Condemnation Proceeds) and (vi) in the case of any covered loss or
taking from a non-Wholly-Owned Subsidiary, the pro rata portion thereof
(calculated without regard to this clause (vi)) attributable to minority
interests and not available for distribution to or for the account of Holdings
or a Wholly-Owned Subsidiary as a result thereof.

 

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-cash
consideration initially received), net of (i) selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, escrow costs and fees, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith and the Borrower’s good faith estimate of income Taxes paid or payable
(including pursuant to Tax sharing arrangements or any intercompany
distributions) in connection with such Disposition), (ii) amounts provided as a
reserve in accordance with GAAP against any liabilities under any
indemnification obligation or purchase price adjustment associated with such
Disposition (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds),
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness (other than the Term Loans and any other
Indebtedness secured by a Lien on the Collateral that is pari passu with or
expressly subordinated to the Lien on the Collateral securing any Obligation)
which is secured by, or subject to repurchase obligations or similar obligations
with respect to, the asset so Disposed of and which is required to be repaid or
otherwise comes due or would be in default and is repaid (other than any such
Indebtedness that is assumed by the purchaser of such asset) (including, without
limitation, any Asset Financing Facility), (iv) Cash escrows (until released
from escrow to Holdings or any of its Subsidiaries) from the sale price for such
Disposition and (v) in the case of any Disposition by a non-Wholly-Owned
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (v)) attributable to minority interests and not available
for distribution to or for the account of Holdings or a Wholly-Owned Subsidiary
as a result thereof; and (b) with respect to any issuance or incurrence of
Indebtedness, the Cash proceeds thereof, net of all Taxes and customary fees,
commissions, costs, underwriting discounts and other fees and expenses incurred
in connection therewith.

 



32

 

 

“Non-Finance Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that is not required
to be accounted for as a finance lease or capital lease on the balance sheet and
the income statement in accordance with GAAP as in effect at any time of
determination. For the avoidance of doubt, any lease pursuant to which a Person
recognizes lease expense on a straight-line basis over the lease term and any
operating lease shall be considered a Non-Finance Lease.

 

“Non-Finance Lease Obligation” means a lease obligation pursuant to any
Non-Finance Lease.

 

“Non-Recourse Indebtedness” means any Indebtedness of any Person other than
Recourse Indebtedness.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar case or proceeding, regardless of whether allowed
or allowable in such case or proceeding) on the Loans, all accrued and unpaid
fees and all expenses (including fees and expenses accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar case or proceeding,
regardless of whether allowed or allowable in such case or proceeding),
reimbursements, indemnities and all other advances to, debts, liabilities, fees
(including the Prepayment Premium) and obligations, covenants and duties of any
Loan Party to the Lenders or to any Lender, the Administrative Agent, or any
Indemnitee arising under the Loan Documents in respect of any Loan or otherwise,
whether direct or indirect (including those acquired by assumption), absolute,
contingent, due or to become due, now existing or hereafter arising.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement or limited liability company agreement, and (e) with
respect to any other form of entity, such other organizational documents
required by local Requirements of Law or customary under such jurisdiction to
document the formation and governance principles of such type of entity. In the
event that any term or condition of this Agreement or any other Loan Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

 

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 



33

 

 

“Other Taxes” means all present or future stamp, court or documentary Taxes or
any intangible, recording, filing or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement, or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, but excluding
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment, grant of a participation or designation of a new office for
receiving payments by or on account of the Borrower (other than an assignment or
designation of a new office made pursuant to Section 2.19(b)).

 

“Pari Passu Debt” means Indebtedness of the Loan Parties in the form of term or
revolving loans, notes, debt securities or otherwise and/or commitments in
respect of any of the foregoing, (in each case in respect of the issuance of
notes, whether issued in a public offering, Rule 144A or other private placement
or purchase or otherwise); provided that:

 

(a)          immediately after giving effect to the incurrence of such Pari
Passu Debt (assuming any revolving commitments are fully borrowed), the Senior
Net Debt to Total Assets Ratio (expressed as a percentage) as of the last day of
the most recently ended Test Period, calculated on a Pro Forma Basis, shall not
exceed 7.16%;

 

(b)          the Weighted Average Life to Maturity applicable to such Pari Passu
Debt shall be no shorter than the remaining Weighted Average Life to Maturity of
the then-existing Term Loans (without giving effect to any prepayments thereof)
on the date of incurrence of such Pari Passu Debt,

 

(c)          the final maturity date with respect to such Pari Passu Debt is no
earlier than the Maturity Date on the date of incurrence of such Pari Passu
Debt,

 

(d)          any such Pari Passu Debt (x) shall rank pari passu in right of
payment with any then-existing tranche of Term Loans and (y) shall rank pari
passu with any then-existing tranche of Term Loans, in right of security with
respect to the Collateral,

 

(e)          such Pari Passu Debt is subject to any applicable Acceptable
Intercreditor Agreement,

 

(f)           no such Indebtedness may be (x) incurred or guaranteed by any
Person that is not a Loan Party or (y) secured by any assets other than the
Collateral,

 

(g)          shall have terms and conditions (other than with respect to
pricing, fees, rate, floors, premiums, funding discounts, original issue
discounts and other than with respect to any terms and conditions addressed by
any other clause of this definition) that are not more favorable in any material
respect (taken as a whole) to the lender providing such Pari Passu Debt, than
those applicable to the Term Loans, provided that a certificate of a Responsible
Officer of the Administrative Borrower delivered to the Administrative Agent at
least six (6) Business Days prior to the incurrence of such Pari Passu Debt,
together with a reasonably detailed description of the material terms and
conditions of such Pari Passu Debt and drafts of the documentation relating
thereto (and, to the extent such drafts are not substantially final, the
Administrative Borrower shall deliver substantially final drafts at least three
(3) Business Days prior thereto), stating that the Administrative Borrower has
determined in good faith that the relevant terms and conditions of such Pari
Passu Debt satisfy the requirement of this clause (g) shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent (acting at the direction of the Required Lenders) notifies
the Administrative Borrower within such six (6) Business Day period that it
disagrees with such determination (including a description of the basis upon
which it disagrees); provided, further, that this clause (g) shall not apply to
covenants or other provisions (i) conformed (or added) in the Loan Documents,
for the benefit of the Lenders, pursuant to an amendment of the relevant Loan
Documents subject solely to the reasonable satisfaction of the Administrative
Agent (acting at the direction of the Required Lenders) or (ii) that are
applicable only to periods after the Maturity Date at the time of the issuance
or incurrence of such Pari Passu Debt;

 



34

 

 

(h)          any conditions to availability or funding of any Pari Passu Debt
(or commitments with respect to any such Pari Passu Debt) will be determined by
the lenders or holders providing such Pari Passu Debt, and

 

(i)           immediately before and after giving effect to the incurrence of
such Pari Passu Debt, no Default or Event of Default shall exist.

 

“Participant” has the meaning assigned to such term in Section 9.05(c)(i).

 

“Participant Register” has the meaning assigned to such term in
Section 9.05(c)(ii).

 

“Patent” means the following: (a) any and all patents and patent applications;
(b) all inventions, designs or improvements thereto described or claimed
therein; (c) all reissues, reexaminations, divisions, continuations, renewals,
extensions and continuations in part thereof; (d) all income, royalties,
damages, claims, and payments now or hereafter due or payable under and with
respect thereto, including, without limitation, damages and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements thereof; and (f) all rights corresponding to any of the
foregoing.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any employee pension benefit plan, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, which Holdings or any of its Subsidiaries, or any of their respective
ERISA Affiliates, maintains or contributes to or has an obligation to contribute
to, or otherwise has any liability, contingent or otherwise.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit H.

 

“Perfection Requirements” means: (i) the filing of appropriate financing
statements with the office of the Secretary of State or other appropriate office
of the state of organization (or, in the case of a Foreign Discretionary
Guarantor, other office under Section 9-307 of the UCC) of each Loan Party,
(ii) the filing of appropriate assignments, security agreements, instruments or
notices with the U.S. Patent and Trademark Office and the U.S. Copyright Office,
(iii) the proper recording or filing, as applicable, of Mortgages and fixture
filings with respect to any Material Real Estate Asset constituting Collateral,
in each case in favor of the Administrative Agent for the benefit of the Secured
Parties and to the extent required by the applicable Loan Documents, (iv)  the
delivery to the Administrative Agent of any stock certificate, promissory note
and instruments required to be delivered pursuant to the applicable Loan
Documents, together with instruments of transfer executed in blank, (v) in the
case of any Foreign Discretionary Guarantor (and its Capital Stock), such steps
required to grant the Administrative Agent a first priority perfected lien on
its Capital Stock and substantially all of its assets pursuant to arrangements
reasonably agreed between the Administrative Agent (acting at the direction of
the Required Lenders) and the Borrower, and (vi) obtaining Control Agreements,
to the extent requested by the Required Lenders, over any deposit account or
securities account of a Loan Party, other than any Excluded Account.

 



35

 

 

“Permitted Acquisition” means any acquisition made by the Borrower or any other
Loan Party, whether by purchase, merger or otherwise, of (i) all or
substantially all of the assets of, or any business line, unit or division or
product line (including research and development and related assets in respect
of any product) of, any Person or of a majority of the outstanding Capital Stock
of any Person or (ii) a portfolio or pool of CRE Finance Assets of any Person,
so long as:

 

(a)          the aggregate Permitted Acquisition Consideration for all Permitted
Acquisitions shall not exceed $150,000,000 during any Fiscal Year; provided that
any Permitted Acquisitions of the type described in clause (i) above and
(d)(y) below shall not exceed $50,000 per year;

 

(b)          no Default or Event of Default has occurred and is continuing or
would exist after giving effect to such transaction;

 

(c)          the Borrower is in compliance with the Financial Covenants
calculated on a Pro Forma Basis; and

 

(d)          the assets acquired in such acquisition are either (x) CRE Finance
Assets or (y) the assets or Capital Stock of (or any business line, unit or
division or product line of) any Person that is engaged in a similar business as
Holdings and its Subsidiaries.

 

“Permitted Acquisition Consideration” means the purchase consideration for any
Permitted Acquisition and all other payments by Holdings or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Capital Stock or
of properties or otherwise and whether payable at or prior to the consummation
of such Permitted Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business, but excludes any customary indemnity
payments required pursuant to indemnification or expense reimbursement
provisions under any agreement entered into in connection with such Permitted
Acquisition; provided in each case, that any such future payment that is subject
to a contingency shall be considered Permitted Acquisition Consideration only to
the extent of the reserve, if any, required under GAAP (as determined at the
time of the consummation of such Permitted Acquisition or other acquisition) to
be established in respect thereof by Holdings or any Subsidiary.

 

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

 

“PIK Election” has the meaning assigned to such term in Section 2.13(b).

 

“PIK Interest” has the meaning assigned to such term in Section 2.13(b).

 



36

 

 

“PIMCO” means Pacific Investment Management Company LLC, a Delaware limited
liability company.

 

“Pine River Entities” means Manager, Pine River Domestic Management L.P., Pine
River Capital Management LLC and PRCM Advisers LLC.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) maintained by the Borrower and/or any Subsidiary or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any of its ERISA Affiliates, other than any Multiemployer Plan.

 

“Prepayment Asset Sale” means any Disposition by Holdings or its Subsidiaries
made pursuant to Section 6.07(h) or (aa).

 

“Prepayment Premium Trigger Event” means any of the following that occurs (or is
deemed to occur) prior to the third anniversary of the Closing Date:

 

(a)          any payment, prepayment or repayment by any Loan Party of all, or
any part, of the principal balance of any Term Loan for any reason (including,
but not limited to, any optional prepayment or mandatory prepayment, any
distribution in respect thereof, and any refinancing thereof), whether in whole
or in part, and whether before or after (i) the occurrence of an Event of
Default, or (ii) the decision by the relevant Persons to commence or the actual
commencement of, any proceeding under the Bankruptcy Code involving any Loan
Party or Subsidiary thereof, and notwithstanding any acceleration (for any
reason) of the Obligations;

 

(b)          the acceleration of the Obligations for any reason, including, but
not limited to, acceleration in accordance with Article 7, including as a result
of the commencement of any proceeding under the Bankruptcy Code;

 

(c)          the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of any of the Obligations
in any proceeding under the Bankruptcy Code, foreclosure (whether by power of
judicial proceeding or otherwise) or deed in lieu of foreclosure, or the making
of a distribution of any kind in any proceeding under the Bankruptcy Code to the
Administrative Agent or the Lenders in full or partial satisfaction of the
Obligations; or

 

(d)          the termination of this Loan Agreement for any reason.

 

For purposes of the definition of the term Prepayment Premium, if a Prepayment
Premium Trigger Event occurs under clause (b), (c) or (d), solely for the
purposes of determining whether such Prepayment Premium is due, the entire
outstanding principal amount of the Term Loan shall be deemed to have been
prepaid on the date on which such Prepayment Premium Trigger Event occurs.

 

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee.”

 



37

 

 

 

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the Total Net Debt to Total Assets Ratio, the Senior Net Debt to Total Assets
Ratio or Consolidated Total Assets (including component definitions thereof),
subject to Section 1.10, that each Subject Transaction shall be deemed to have
occurred as of the first day of the applicable Test Period with respect to any
test or covenant for which such calculation is being made and that:

 

(a)            any retirement or repayment of Indebtedness (other than normal
fluctuations in revolving Indebtedness incurred for working capital purposes)
shall be deemed to have occurred as of the first day of the applicable Test
Period with respect to any test or covenant for which the relevant determination
is being made,

 

(b)            any Indebtedness incurred by Holdings or any of its Subsidiaries
in connection therewith shall be deemed to have occurred as of the first day of
the applicable Test Period with respect to any test or covenant for which the
relevant determination is being made; provided that, (x) if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable Test Period for purposes of this definition
determined by utilizing the rate that is or would be in effect with respect to
such Indebtedness at the relevant date of determination (taking into account any
interest hedging arrangements applicable to such Indebtedness), (y) interest on
any obligation with respect to any Finance Lease shall be deemed to accrue at an
interest rate reasonably determined by a Financial Officer of the Borrower to be
the rate of interest implicit in such obligation in accordance with GAAP and
(z) interest on any Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate or other rate shall be determined to have been based upon
the rate actually chosen, or if none, then based upon such optional rate chosen
by the Borrower,

 

(c)            the acquisition or sale of any asset included in calculating
Consolidated Total Assets, whether pursuant to any Subject Transaction or any
Person becoming a Subsidiary or merging, amalgamating or consolidating with or
into Holdings or any of its Subsidiaries, or the Disposition of any asset
included in calculating Consolidated Total Assets described in the definition of
“Subject Transaction,” shall be deemed to have occurred as of the first day of
the applicable Test Period with respect to any test or covenant for which such
calculation is being made, and

 

(d)            whenever a financial ratio or test is to be calculated on a pro
forma basis, the reference to the “Test Period” for purposes of calculating such
financial ratio or test (except for purposes of determining actual compliance
with the Financial Covenants) shall be deemed to be a reference to, and shall be
based on, the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 5.01(a) or Section 5.01(b), as
applicable (or, prior to the first delivery of financial statements pursuant to
Section 5.01, the financial statements referred to in Section 3.04(a)(i)(z)).
Notwithstanding anything to the contrary set forth in the immediately preceding
paragraph, for the avoidance of doubt, when calculating the Total Net Debt to
Total Assets Ratio for purposes of the Financial Covenants (other than for the
purpose of determining pro forma compliance with the Financial Covenants as a
condition to taking any action under this Agreement), the events described in
the immediately preceding paragraph that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

 

“Projections” means any financial projections, forecasts, financial estimates,
other forward-looking and/or projected information concerning Holdings and its
Subsidiaries and pro forma financial statements (if any) of Holdings and its
Subsidiaries, in any such case, furnished by or on behalf of any Loan Party to
the Lenders or Administrative Agent in connection with any Loan Document or the
transactions contemplated thereby.

 

“Promissory Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit I hereto,
evidencing the aggregate outstanding principal amount of Terms Loans of the
Borrower to such Lender resulting from the Term Loans made by such Lender.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 



38

 

 

“Public Lender” has the meaning assigned to such term in Section 9.01(d).

 

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

 

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value and (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms. For the avoidance
of doubt, no Asset Financing Facility is required to meet the conditions for a
Qualified Securitization Financing in order to be permitted to be incurred under
this Agreement and Qualified Securitization Financings shall be deemed to
exclude Asset Financing Facilities.

 

“Rating Agency” has the meaning assigned to such term in Section 6.13(e).

 

“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) of any Loan Party in and to real property
(including, but not limited to, land, improvements and fixtures thereon).

 

“Recourse Indebtedness” has the meaning assigned to such term in
Section 6.13(e).

 

“Reference Time” has the meaning assigned to such term in the definition of
Cumulative Adjusted Core Earnings.

 

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).

 

“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).

 

“Register” has the meaning assigned to such term in Section 9.05(b)(iv).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereto.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under Sections 856 through 860 of the
Code and (b) the applicability to such Person and its shareholders of the method
of taxation provided for in Section 857 et seq. of the Code.

 



39

 

 

“Related Fund” means, with respect to any Person, any fund or investment vehicle
managed, administered or advised by (i) such Person, (ii) an Affiliate of such
Person, or (iii) an entity or an Affiliate of an entity that manages,
administers or advises such Person.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, officers, trustees,
employees, partners, agents, advisors and other representatives of such Person
and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the Environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

 

“Reportable Event” means, with respect to any Pension Plan or Multiemployer
Plan, any of the events described in Section 4043(c) of ERISA or the regulations
issued thereunder, other than those events as to which the 30-day notice period
is waived under PBGC Reg. Section 4043.

 

“Representatives” has the meaning assigned to such term in Section 9.13.

 

“Repurchase Facility” means any repurchase facility that constitutes an Asset
Financing Facility of Holdings and its Subsidiaries.

 

“Repurchase Facility Custodian” means, with respect to any Repurchase Facility,
the master custodian, custodian, sub-custodian or similar agent or
representative, as applicable, that holds or produces reports with respect to
the “mortgage file”, “purchased assets file” or similar documentation required
to be delivered by the Subsidiary party to such Repurchase Facility to evidence
the CRE Finance Assets financed by or subject to such Repurchase Facility.

 

“Required Lenders” means, at any time, Lenders having Term Loans and unused
Commitments representing more than 50% of the sum of the total Term Loans and
such unused Commitments at such time.

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Officer” means, the chief executive officer, the president, the
chief financial officer, the treasurer, any assistant treasurer, any executive
vice president, any senior vice president, any vice president, the chief
operating officer or any other executive officer of such Person and any other
individual or similar official thereof responsible for the administration of the
obligations of such Person in respect of this Agreement, and, as to any document
delivered on the Closing Date, shall include any secretary or assistant
secretary or any other individual or similar official thereof with substantially
equivalent responsibilities of a Loan Party (unless otherwise specified herein).
Any document delivered hereunder that is signed by a Responsible Officer on
behalf of any Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 



40

 

 

“Restricted Amount” has the meaning set forth in Section 2.11(b)(iv).

 

“Restricted Debt Payments” has the meaning set forth in Section 6.04(b).

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, property, securities or a combination thereof) on account of any shares of
any class of the Capital Stock of Holdings or any of its Subsidiaries, except a
dividend payable solely in shares of Qualified Capital Stock of Holdings or such
Subsidiary to the holders of such class; (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value of any shares
of any class of the Capital Stock of Holdings or such Subsidiary to the holders
of such class; and (c) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares of any
class of the Capital Stock of Holdings or any of its Subsidiaries now or
hereafter outstanding.

 

“Right of First Offer Letter” means that certain Letter Agreement, dated as of
September 25, 2020, by and among Holdings and the initial Lenders (or certain of
their Related Funds), as amended or otherwise modified from time to time.

 

“S&P” means S&P Global Ratings, a subsidiary of S&P Global Inc.

 

“Sanctioned Person” means a person that is (i) listed in any Sanctions-related
list of designated Persons maintained by the U.S. Department of the Treasury's
Office of Foreign Assets Control, by the U.S. Department of State or Her
Majesty's Treasury of the United Kingdom , (ii) located in or organized under
the laws of a country or territory which is the subject of country- or
territory-wide Sanctions (at the time of this agreement, Cuba, Iran, North
Korea, Syria, or the Crimea region), (iii) ordinarily resident in a country or
territory which is the subject of country- or territory-wide Sanctions (at the
time of this agreement, Cuba, Iran, North Korea, Syria, or the Crimea region),
or (iv) majority-owned or, as relevant under applicable Sanctions, controlled by
any of the foregoing.

 

“Sanctions” means those economic and financial sanctions laws, regulations, or
trade embargoes (in each case having the force of law) administered, enacted or
enforced from time to time by the United States by the Department of Treasury,
Office of Foreign Assets Control or by the U.S. Department of State or Her
Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

 

“Secured Parties” means (i) the Lenders, (ii) the Administrative Agent, and
(iii) the beneficiaries of each indemnification obligation undertaken by any
Loan Party under any Loan Document.

 

“Securities” means any stock, shares, units, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

 



41

 

 

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment subject to a Qualified Securitization
Financing and the proceeds thereof.

 

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Financing.

 

“Securitization Financing” means any transaction or series of transactions that
may be entered into by Holdings or any of its Subsidiaries pursuant to which
Holdings or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Securitization Subsidiary (in the case of a transfer by Holdings or any of
its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of Holdings or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

 

“Securitization Mandatory Repurchase Obligation” means any obligation of a
seller of Securitization Assets in a Qualified Securitization Financing to
repurchase Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

 

“Securitization Subsidiary” means a Wholly-Owned Subsidiary (other than any
Borrower) of Holdings (or another Person formed for the purposes of engaging in
a Qualified Securitization Financing in which Holdings or any Subsidiary of
Holdings makes an Investment and to which Holdings or any Subsidiary of Holdings
transfers Securitization Assets and related assets), that engages in no
activities other than in connection with the financing of Securitization Assets
of Holdings or its Subsidiaries, all proceeds thereof and all rights (contingent
and other), collateral and other assets relating thereto, and any business or
activities incidental or related to such business, and (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by Holdings or any other Subsidiary of Holdings, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates Holdings or any other Subsidiary
of Holdings, other than another Securitization Subsidiary, in any way other than
pursuant to Standard Securitization Undertakings or (iii) subjects any property
or asset of Holdings or any other Subsidiary of Holdings, other than another
Securitization Subsidiary, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which none of Holdings or any other Subsidiary of
Holdings, other than another Securitization Subsidiary, has any material
contract, agreement, arrangement or understanding other than on terms which the
Borrower reasonably believes to be no less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower and (c) to which none of Holdings or any other
Subsidiary of Holdings, other than another Securitization Subsidiary, has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results. Whether or not a
Person is a Securitization Subsidiary shall be determined in good faith by
Holdings or the Borrower.

 

“Security Agreement” means the Pledge and Security Agreement, substantially in
the form of Exhibit J, among the Loan Parties and the Administrative Agent for
the benefit of the Secured Parties.

 

“Senior Net Debt to Total Assets Ratio” means, at any date, the percentage
obtained by dividing the following: (i) Consolidated Senior Net Debt as of the
last day of the most recently ended Test Period by (ii) Consolidated Total
Assets as of the last day of the most recently ended Test Period.

 



42

 

 

“SPC” has the meaning assigned to such term in Section 9.05(e).

 

“SPE Loan Party” means a Loan Party that does not have any material assets,
liabilities or operations other than (i) ownership of deposit account maintained
to satisfy the obligations under Section 5.18 and the funds on deposit or held
therein, (ii) intercompany transactions necessary to satisfy its obligations
under Section 5.18, in connection with intercompany cash management operations
or similar transactions or otherwise relating to its assets, to the extent not
prohibited hereunder, and (iii) Obligations under the Loan Documents.

 

“Specified Debt” means any of the following Indebtedness: (i) any Junior Debt
and (ii) the Convertible Notes. For the avoidance of doubt, no Asset Financing
Facility shall constitute Specified Debt.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings or any Subsidiary of Holdings
that are customary in a Securitization Financing.

 

“Subject Indebtedness” has the meaning assigned to such term in
Section 1.10(f)(i).

 

“Subject Loans” has the meaning assigned to such term in Section 2.11(b)(ii).

 

“Subject Proceeds” has the meaning assigned to such term in Section 2.11(b)(ii).

 

“Subject Transaction” means (a) the Transactions, (b) any Permitted Acquisition
or any other acquisition, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or any business line, unit or division of,
any Person or of a majority of the outstanding Capital Stock of any Person, in
each case that is not prohibited by this Agreement, (c) any Disposition of all
or substantially all of the assets or Capital Stock of any subsidiary (or any
business unit, line of business or division of the Borrower or a Subsidiary) not
prohibited by this Agreement, (d) any incurrence or repayment (or redemption,
repurchase or other retirement) of Indebtedness and/or (e) any other event that
by the terms of the Loan Documents requires pro forma compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a pro
forma basis.

 

“Subordinated Debt” means Indebtedness of the Loan Parties in the form of term
or revolving loans, notes, debt securities or otherwise and/or commitments in
respect of any of the foregoing, (in each case in respect of the issuance of
notes, whether issued in a public offering, Rule 144A or other private placement
or purchase or otherwise); provided that:

 

(a)            immediately after giving effect to the incurrence of such
Subordinated Debt (assuming any revolving commitments are fully borrowed),
Holdings is in compliance with the Financial Covenants calculated on a Pro Forma
Basis;

 

(b)            the Weighted Average Life to Maturity applicable to such
Subordinated Debt shall be no shorter than the remaining Weighted Average Life
to Maturity of the then-existing Term Loans (without giving effect to any
prepayments thereof) on the date of incurrence of such Subordinated Debt,

 

(c)             the final maturity date with respect to such Subordinated Debt
is no earlier than 91 days after the Maturity Date on the date of incurrence of
such Subordinated Debt,

 



43

 

 

(d)            any such Subordinated Debt (x) shall rank junior in right of
payment with any then-existing tranche of Term Loans and (y) shall either be
unsecured or shall rank junior in right of security with respect to the
Collateral with any then-existing tranche of Term Loans,

 

(e)            such Subordinated Debt is subject to any applicable Acceptable
Intercreditor Agreement, and

 

(f)             no such Subordinated Debt may be (x) incurred or guaranteed by
any Person that is not a Loan Party or (y) secured by any assets other than the
Collateral,

 

(g)            shall have terms and conditions (other than with respect to
pricing, fees, rate, floors, premiums, funding discounts, original issue
discounts and other than with respect to any terms and conditions addressed by
any other clause of this definition) that are (taken as a whole) no more
favorable to the lender providing such Subordinated Debt, than those applicable
to the Term Loans, provided that a certificate of a Responsible Officer of the
Administrative Borrower delivered to the Administrative Agent at least six
(6) Business Days prior to the incurrence of such Subordinated Debt, together
with a reasonably detailed description of the material terms and conditions of
such Subordinated Debt and drafts of the documentation relating thereto (and, to
the extent such drafts are not substantially final, the Administrative Borrower
shall deliver substantially final drafts at least three (3) Business Days prior
thereto), stating that the Administrative Borrower has determined in good faith
that the relevant terms and conditions of such Subordinated Debt satisfy the
requirement of this clause (g) shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent (acting at
the direction of the Required Lenders) notifies the Administrative Borrower
within such six (6) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees);
provided, further, that this clause (g) shall not apply to covenants or other
provisions (i) conformed (or added) in the Loan Documents, for the benefit of
the Lenders, pursuant to an amendment of the relevant Loan Documents subject
solely to the reasonable satisfaction of the Administrative Agent (acting at the
direction of the Required Lenders) or (ii) that are applicable only to periods
after the Maturity Date at the time of the issuance or incurrence of such
Subordinated Debt;

 

(h)            any conditions to availability or funding of any Subordinated
Debt (or commitments with respect to any such Subordinated Debt) will be
determined by the lenders or holders providing such Subordinated Debt, and

 

(i)             immediately before and after giving effect to the incurrence of
such Subordinated Debt, no Default or Event of Default shall exist.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, trustees or other
Persons performing similar functions) having the power to direct or cause the
direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of such Person or a combination thereof, in each case to the extent
such entity’s financial results are required to be included in such Person’s
consolidated financial statements under GAAP; provided that in determining the
percentage of ownership interests of any Person controlled by another Person, no
ownership interests in the nature of a “qualifying share” of the former Person
shall be deemed to be outstanding. Unless otherwise specified, “Subsidiary”
shall mean any Subsidiary of Holdings.

 



44

 

 

“Subsidiary Guarantor” means (x) on the Closing Date, each Subsidiary of
Holdings (other than any such Subsidiary that is an Excluded Subsidiary on the
Closing Date) and (y) thereafter, each Subsidiary of Holdings that becomes a
guarantor of the Obligations pursuant to the terms of this Agreement (including
each Subsidiary that is a Discretionary Guarantor), in each case, until such
time as the relevant Subsidiary is released from its obligations under the Loan
Guaranty in accordance with the terms and provisions hereof.

 

“Subsidiary REIT Borrower” has the meaning assigned to such term in the preamble
to this Agreement.

 

“Subsidiary REIT Permitted Preferred Terms” means preferred shares of Subsidiary
REIT having the following key economic terms: (i) between 100–150 of such
preferred shares issued during the term of this Agreement, each with a
liquidation preference of no more than $2,000 per share (plus accrued but unpaid
dividends), (ii) maximum cumulative dividends (which may be payable and
compounded monthly, quarterly, semi-annually, annually, or at any other
interval) at a rate equal to or less than 20% per annum, and (iii) a redemption
premium of up to $200 per share if such shares are redeemed before a specified
date.

 

“Successor Borrower” has the meaning assigned to such term in Section 6.07(a).

 

“Tangible Net Worth” has the meaning assigned to such term in Section 6.13(e).

 

“Target Investments” has the meaning assigned to such term in Section 6.13(e).

 

“Taxes” means all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Facility” means the Term Loans provided to or for the benefit of the
Borrower pursuant to the terms of this Agreement.

 

“Term Lender” means any Initial Term Lender and any Delayed Draw Term Lender.

 

“Term Loan” means the Initial Term Loans and, if applicable, any Delayed Draw
Term Loans.

 

“Term Loan Commitment” means, as to each Lender, such Lender’s Initial Term Loan
Commitment and Delayed Draw Term Loan Commitment.

 

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

 

“Test Period” means, as of any date, the period of four consecutive Fiscal
Quarters then most recently ended for which financial statements under
Section 5.01(a) or Section 5.01(b), as applicable, have been delivered (or are
required to have been delivered) (or, prior to the first delivery of financial
statements pursuant to Section 5.01, the financial statements referred to in
Section 3.04(a)(i)(z)).

 

“Threshold Amount” means, at any date, the greater of (i) $25,000,000 and
(ii) 0.60% of Consolidated Total Assets as of the last day of the most recently
ended Test Period.

 

“Total Assets” has the meaning assigned to such term in Section 6.13(e).

 

“Total Net Debt to Total Assets Ratio” means, at any date, the percentage
obtained by dividing the following: (i) Consolidated Total Net Debt as of the
last day of the most recently ended Test Period by (ii) Consolidated Total
Assets as of the last day of the most recently ended Test Period.

 



45

 

 

“Trademark” means the following: (a) all trademarks (including service marks),
common law marks, trade names, trade dress, domain names and logos, slogans and
other indicia of origin under the Requirements of Law of any jurisdiction in the
world, and the registrations and applications for registration thereof and the
goodwill of the business symbolized by the foregoing; (b) all renewals of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
or payable with respect thereto, including, without limitation, damages, claims,
and payments for past and future infringements, dilutions or violations thereof;
(d) all rights to sue for past, present, and future infringements, dilutions or
violations of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (e) all domestic rights
corresponding to any of the foregoing.

 

“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by Holdings and/or its Subsidiaries in connection with the Transactions and the
transactions contemplated thereby.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Term Loans hereunder on the Initial Funding Date, (b) the execution
and delivery by Holdings of the Warrants, and (c) the payment of the Transaction
Costs.

 

“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).

 

“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.

 

“Trust Account” means any accounts used solely to hold Trust Funds.

 

“Trust Funds” means, to the extent segregated from other assets of the Loan
Parties in a segregated account that contains amounts comprised solely and
exclusively of such Trust Funds, cash, cash equivalents or other assets
comprised solely of (a) funds used for payroll and payroll taxes and other
employee benefit payments to or for the benefit of such Loan Party’s employees,
(b) all taxes required to be collected, remitted or withheld (including, without
limitation, federal and state withholding taxes) and (c) any other funds which
the Loan Parties hold in trust or as an escrow or fiduciary for another person,
which is not a Loan Party or a Subsidiary.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests.

 

“U.S.” means the United States of America.

 

“U.S. Lender” means any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).

 

“Unrestricted Cash” has the meaning assigned to such term in Section 6.13(e).

 

“Unrestricted Cash Amount” means, as of any time of determination, the minimum
amount of Unrestricted Cash of Holdings and its consolidated Subsidiaries that
is required to satisfy the Financial Covenant set forth in Section 6.13(b) at
such time.

 



46

 

 

“Unsecured Guarantor” means any Subsidiary Guarantor solely to the extent that
and for so long as:

 

(a)            such Subsidiary Guarantor has no material assets or material
liabilities other than (i) direct or indirect ownership of Capital Stock of any
Financing SPE Subsidiary and related rights and assets, (ii) Liens on the
Capital Stock of any such Financing SPE Subsidiary solely to the extent securing
obligations under the related Asset Financing Facility, (iii) intercompany
transactions not prohibited hereunder relating to its direct or indirect
ownership of Capital Stock of any Financing SPE Subsidiary, (iv) Obligations
under the Loan Documents; and

 

(b)            any such Capital Stock of any Financing SPE Subsidiary directly
or indirectly owned by such Unsecured Guarantor constitutes an Excluded Asset.

 

As of the Closing Date, the Subsidiaries identified on Part C of Schedule 10 to
the Perfection Certificate constitute Unsecured Guarantors.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Warrants” means, collectively, the warrants entitling the holders thereof to
purchase an aggregate of up to approximately 6.066 million shares of common
stock of Holdings (as such number may be adjusted to the extent provided in such
warrants) to be delivered to, and registered in the name of, the Lenders (or any
of their respective Affiliates, Related Funds or designees) on the Closing Date,
as such warrants may be thereafter assigned or transferred in accordance with
the terms thereof, which warrants shall be exercisable in accordance with the
terms thereof.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness; provided that the effects of any prepayments made on such
Indebtedness shall be disregarded in making such calculation.

 

“Wholly-Owned Subsidiary” of any Person means a direct or indirect Subsidiary of
such Person, 100% of the Capital Stock or other ownership interests of which
(other than (i) directors’ qualifying shares or shares required by Requirements
of Law to be owned by a resident of the relevant jurisdiction and (ii) in the
case of Subsidiary REIT Borrower, holders of the preferred shares contemplated
by Section 6.04(a)(vii)) shall be owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person.

 

“Wilmington Trust” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Withdrawal Liability” means the liability to any Multiemployer Plan as the
result of a “complete” or “partial” withdrawal by the Borrower or any Subsidiary
or any ERISA Affiliate from such Multiemployer Plan, as such terms are defined
in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



47

 

 

Section 1.02.          [Reserved].

 

Section 1.03.          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein or in any Loan Document
(including any Loan Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated, amended and
restated, supplemented or otherwise modified or extended, replaced or refinanced
(subject to any restrictions or qualifications on such amendments, restatements,
amendment and restatements, supplements or modifications or extensions,
replacements or refinancings set forth herein), (b) any reference to any
Requirement of Law in any Loan Document shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Requirement of Law, (c) any reference herein or in any Loan
Document to any Person shall be construed to include such Person’s successors
and permitted assigns, (d) the words “herein,” “hereof” and “hereunder,” and
words of similar import, when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
hereof, (e) all references herein or in any Loan Document to Articles, Sections,
clauses, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles, Sections, clauses and paragraphs of, and Exhibits and Schedules to,
such Loan Document, (f) in the computation of periods of time in any Loan
Document from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” mean “to but excluding” and the
word “through” means “to and including” and (g) the words “asset” and
“property,” when used in any Loan Document, shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including Cash, securities, accounts and contract rights.

 

Section 1.04.          Accounting Terms; GAAP.

 

(a)          All financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and,
except as otherwise expressly provided herein, all terms of an accounting nature
that are used in calculating the Total Net Debt to Total Assets Ratio, the
Senior Net Debt to Totals Assets Ratio, Consolidated Total Assets or any other
financial ratio or financial metric shall be construed and interpreted in
accordance with GAAP, as in effect from time to time (as adjusted in accordance
with the first sentence of Section 6.13(e)). As used in this Section 6.13, the
following terms shall have the respective meanings set forth below:; provided
that

 

(i)             if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date of delivery of the financial statements
described in Section 3.04(a) in GAAP or in the application thereof (including
the conversion to IFRS as described below) on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change becomes effective
until such notice shall have been withdrawn or such provision shall have been
amended in accordance herewith; provided, further, that if such an amendment is
requested by the Borrower or the Required Lenders, then the Borrower and the
Administrative Agent shall negotiate in good faith to enter into an amendment of
the relevant affected provisions (without the payment of any amendment or
similar fee to the Lenders) to preserve the original intent thereof in light of
such change in GAAP or the application thereof;

 



48

 

 

(ii)            all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made without giving effect to (A) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value,” as defined therein and (B) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof; and

 

(iii)            if the Borrower notifies the Administrative Agent that the
Borrower is required to report under IFRS or has elected to do so through an
early adoption policy, “GAAP” shall mean international financial reporting
standards pursuant to IFRS and after such conversion, the Borrower cannot elect
to report under GAAP.

 

(b)          [Reserved].

 

(c)          Notwithstanding anything to the contrary contained in paragraph
(a) above or in the definition of “Finance Lease,” regardless of GAAP as in
effect at any applicable time, only those leases (assuming for purposes hereof
that such leases were in existence on the date hereof) that would constitute
Finance Leases in conformity with GAAP as in effect on January 1, 2018 shall be
considered Finance Leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

 

Section 1.05.          [Reserved].

 

Section 1.06.          Timing of Payment of Performance. When payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

 

Section 1.07.          Times of Day. Unless otherwise specified herein, all
references herein to times of day shall be references to New York City time
(daylight or standard, as applicable).

 

Section 1.08.          Currency Equivalents Generally.

 

(a)          With respect to amounts denominated in currencies other than
Dollars:

 

(i)            For purposes of any determination under Article 1, Article 5,
Article 6 (other than Section 6.13 and the calculation of compliance with any
financial ratio for purposes of taking any action hereunder) or Article 7 with
respect to the amount of any Indebtedness, Lien, Restricted Payment, Restricted
Debt Payment, Investment, Disposition, Affiliate transaction or other
transaction, event or circumstance, or any determination under any other
provision of this Agreement (any of the foregoing, a “specified transaction”),
in a currency other than Dollars, the Dollar Equivalent amount of a specified
transaction in a currency other than Dollars shall be determined by the Borrower
in good faith; provided, that (A) if any Indebtedness is incurred (and, if
applicable, associated Lien granted) to refinance or replace other Indebtedness
denominated in a currency other than Dollars, and the relevant refinancing or
replacement would cause the applicable Dollar-denominated restriction to be
exceeded if the Dollar Equivalent thereof were determined on the date of such
refinancing or replacement, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing or
replacement Indebtedness (and, if applicable, associated Lien granted) does not
exceed an amount sufficient to repay the principal amount of such Indebtedness
being refinanced or replaced, except by an amount equal to (x) unpaid accrued
interest, penalties and premiums (including tender premiums) thereon plus
reasonable and customary fees and expenses (including to the extent customary
and at then current market rates at the time of such refinancing or replacement,
upfront fees and original issue discount, payable generally to the holders of
such refinancing indebtedness) incurred in connection with such refinancing or
replacement and the Indebtedness being refinanced or replaced, (y) any existing
commitments unutilized thereunder and (z) additional amounts permitted to be
incurred under Section 6.01, and (B) for the avoidance of doubt, no Default or
Event of Default shall occur or be deemed to have occurred solely as a result of
a change in the rate of currency exchange occurring after the time of any
specified transaction so long as such specified transaction was permitted at the
time incurred, made, acquired, committed, entered or declared as set forth
above.

 



49

 

 

(ii)            For purposes of Section 6.13 and the calculation of compliance
with any financial ratio for purposes of taking any action hereunder, on any
relevant date of determination, amounts denominated in currencies other than
Dollars shall be translated into Dollars at the applicable rate of currency
exchange used in preparing the financial statements delivered pursuant to
Section 5.01(a) or (b) (or, prior to the first such delivery, the financial
statements referred to in Section 3.04(a)(i)(z)), as applicable, for the
relevant Test Period. Notwithstanding the foregoing or anything to the contrary
herein, to the extent that the Borrower would not be in compliance with
Section 6.13 if any Indebtedness denominated in a currency other than Dollars
were to be translated into Dollars on the basis of the applicable rate of
currency exchange used in preparing the financial statements for the relevant
Test Period, but would be in compliance with Section 6.13 if such Indebtedness
that is denominated in a currency other than in Dollars were instead translated
into Dollars on the basis of the average relevant rate of currency exchange over
such Test Period, then, solely for purposes of compliance with Section 6.13, the
Financial Covenant set forth in Section 6.13(a) as of the last day of such Test
Period shall be calculated on the basis of such average relevant rate of
currency exchange.

 

(b)          [Reserved].

 

Section 1.09.          [Reserved].

 

Section 1.10.          Certain Calculations and Tests.

 

(a)          Notwithstanding anything to the contrary herein, but subject to
this Section 1.10, all financial ratios and tests (including the Total Net Debt
to Total Assets Ratio, the Senior Net Debt to Total Assets Ratio and the amount
of Consolidated Total Assets and the component definitions of any of the
foregoing) contained in this Agreement shall be calculated with respect to any
applicable Test Period to give effect to all Subject Transactions on a Pro Forma
Basis that occurred on or after the first day of such Test Period and on or
prior to the date of any required calculation of any financial ratio or test
(which may be after the end of such Test Period); provided, that solely for
purposes of calculating quarterly compliance with Section 6.13, no Subject
Transaction occurring after the last day of the Test Period shall be taken into
account or given pro forma effect.

 

(b)          [Reserved].

 

(c)          [Reserved].

 



50

 

 

(d)          [Reserved].

 

(e)          The principal amount of any non-interest bearing Indebtedness or
other discount security constituting Indebtedness at any date shall be the
principal amount thereof that would be shown on a balance sheet of the Borrower
dated such date prepared in accordance with GAAP. The increase in amounts
secured by Liens by virtue of accrual of interest, the accretion of accreted
value, the payment of interest or dividends in the form of additional
Indebtedness, amortization of original issue discount and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an incurrence of Liens for
purposes of Section 6.02.

 

(f)           For purposes of determining at any time compliance with, or
availability under, Section 6.01, 6.02, 6.04, 6.06, 6.07, 6.08 or 6.09
(including any applicable defined terms used therein), in the event that any
Indebtendess, Lien, Restricted Payment, Restricted Debt Payment, Investment,
Disposition, Affiliate transaction or and any related transactions, as
applicable, meets the criteria of more than one of the Baskets (including,
without limitation, sub-clauses, sub-categories or sub-items) permitted pursuant
to any clause of such Section 6.01 (other than Section 6.01(a) with respect to
the Initial Term Loans incurred on the Initial Funding Date), 6.02 (other than
Section 6.02(a) to the extent securing Initial Term Loans incurred on the
Initial Funding Date), 6.04, 6.06, 6.07, 6.08 or 6.09 or in any defined term
used in any of the foregoing, in each case, the Borrower, in its sole
discretion, may, at any time and from time to time, divide, classify or
reclassify such transaction or item (or portion thereof) under one or more
Baskets of each such Section (and/or applicable defined terms) and will only be
required to include the amount and type of such transaction (or portion thereof)
in any one applicable Basket thereof.

 

(g)          [Reserved].

 

(h)          Interest on a Finance Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by a Financial Officer of the Borrower to
be the rate of interest implicit in such Finance Lease Obligation in accordance
with GAAP.

 

ARTICLE 2

 

THE CREDITS

 

Section 2.01.          Commitments.

 

(a)          Subject to the terms and conditions set forth herein, each Initial
Term Lender severally, and not jointly, agrees to make an Initial Term Loan to
the Borrower on the Initial Funding Date in Dollars in a principal amount not to
exceed its Initial Term Loan Commitment. Amounts paid or prepaid in respect of
the Initial Term Loans may not be re-borrowed.

 

(b)          Subject to the terms and conditions set forth herein, each Lender
with Delayed Draw Term Loan Commitment, severally and not jointly, agrees to
make Delayed Draw Term Loans to the Borrower during the Delayed Draw
Availability Period, which Delayed Draw Term Loans shall not exceed for any such
Lender at the time of any incurrence thereof the Delayed Draw Term Loan
Commitment of such Lender as set forth on Schedule 1.01(a). Other than a
borrowing of the entire balance of the Delayed Draw Term Loan Commitments, each
borrowing on Delayed Draw Term Loans shall be in a minimum amount of $20,000,000
and integral multiples of $5,000,000 in excess of that amount.

 

Section 2.02.          [Reserved].

 



51

 

 

Section 2.03.          Requests for Borrowings. Each Term Loan borrowing shall
be made upon irrevocable notice by the Borrower to the Administrative Agent
(provided that notices in respect of Term Loan Borrowings to be made in
connection with any acquisition, investment or irrevocable repayment or
redemption of Indebtedness may be conditioned on the closing of such Permitted
Acquisition, permitted Investment or permitted irrevocable repayment or
redemption of Indebtedness).  Each such notice must be in the form of a written
Borrowing Request, appropriately completed and signed by a Responsible Officer
of the Borrower and must be received by the Administrative Agent (by hand
delivery, fax or other electronic transmission (including “.pdf” or “.tif”)) not
later than (i) with respect to the Initial Term Loans borrowing, by 11:00
a.m. two (2) days prior to the Initial Funding Date (or such shorter time as
agreed by the Required Lenders) or (ii) with respect to any Delayed Draw Term
Loan borrowing, 11:00 a.m. twelve (12) Business Days prior to the requested day
of any such borrowing. The Borrower may make up to three (3) borrowing requests
for Delayed Draw Term Loans and after which the Delayed Draw Term Loan
Commitments shall automatically be reduced to zero.

 

Section 2.04.          [Reserved].

 

Section 2.05.          [Reserved].

 

Section 2.06.          [Reserved].

 

Section 2.07.          Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder not
later than 2:00 p.m. on the Business Day specified in the applicable Borrowing
Request by wire transfer of immediately available funds to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s respective Applicable
Percentage. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
account designated in the relevant Borrowing Request or as otherwise directed by
the Borrower.

 

(b)           Unless the Administrative Agent has received notice from any
Lender that such Lender will not make available to the Administrative Agent such
Lender’s share of any borrowing prior to the proposed date of such borrowing,
the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if any Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to Loans comprising such
borrowing at such time. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
borrowing and the obligation of the Borrower to repay the Administrative Agent
such corresponding amount pursuant to this Section 2.07(b) shall cease. If the
Borrower pays such amount to the Administrative Agent, the amount so paid shall
constitute a repayment of such borrowing by such amount. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower or any other
Loan Party may have against any Lender as a result of any default by such Lender
hereunder.

 

Section 2.08.          [Reserved].

 



52

 

 

Section 2.09.          Termination of Commitments; Extension of Commitment
Period.

 

(a)          Unless previously terminated, (i) the Initial Term Loan Commitments
as of the Closing Date shall automatically terminate upon the making of the
Initial Term Loans on the Initial Funding Date and (ii) the Delayed Draw Term
Loan Commitments shall automatically be reduced dollar-for-dollar upon the
making of each Delayed Draw Term Loan and the undrawn amount of Delayed Draw
Term Loan Commitments thereof shall automatically terminate upon expiration of
the Delayed Draw Availability Period and as provided in Section 2.03.

 

(b)           The Borrower shall have the option to extend the Original Delayed
Draw Availability Period (the “Extension Option”) so that such period extends
from the Closing Date to the date that is the one year anniversary of the
Closing Date (the “Extended Delayed Draw Availability Period”) if the following
two conditions are satisfied (i) the Administrative Agent has received a duly
executed and completed Delayed Draw Commitment Extension Notice signed by a
Responsible Officer of the Borrower at least five days prior to the expiration
of the Original Delayed Draw Availability Period and (ii) the Administrative
Agent, on behalf of the Delayed Draw Term Lenders, has received the Delayed Draw
Commitment Extension Fee prior to expiration of the Original Delayed Draw
Availability Period. The Original Delayed Draw Availability Period shall be
immediately and automatically extended upon satisfaction of the aforementioned
two conditions, and the Administrative Agent shall promptly notify each Lender
in the event such period is extended.

 

Section 2.10.          Repayment of Loans; Evidence of Debt.

 

(a)           The Borrowers hereby jointly and severally unconditionally promise
to repay the outstanding principal amount of the Term Loans to the
Administrative Agent for the account of each Lender on the Maturity Date, in an
amount equal to the remainder of the principal amount of the Term Loans
outstanding on such date, together in each case with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of such payment,
and all fees, expenses payable under the terms of the Loan Documents and all
other Obligations accrued in respect thereof, including, if applicable, the
Prepayment Premium.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain the Register in accordance
with Section 9.05(b)(iv), and shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraphs
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any manifest error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement; provided, further, that in the event of any inconsistency
between the accounts maintained by the Administrative Agent pursuant to
paragraph (c) of this Section and any Lender’s records, the accounts of the
Lenders shall govern.

 



53

 

 

(e)           Any Lender may request that any Term Loan made by it be evidenced
by a Promissory Note. In such event, the Borrower shall prepare, execute and
deliver a Promissory Note to such Lender payable to such Lender and its
registered assigns; it being understood and agreed that such Lender (and/or its
applicable assign) shall be required to return such Promissory Note to the
Borrower in accordance with Section 9.05(b)(iii) and upon the occurrence of the
Termination Date (or as promptly thereafter as practicable). If any Lender loses
the original copy of its Promissory Note, it shall execute an affidavit of loss
containing an indemnification provision reasonably satisfactory to the Borrower.

 

Section 2.11.          Prepayment of Loans.

 

(a)           Optional Prepayments.

 

(i)             Upon prior notice in accordance with paragraph (a)(ii) of this
Section, the Borrowers shall have the right at any time and from time to time to
prepay any borrowing of Term Loans of one or more Classes (such Class or Classes
to be selected by the Borrower in its sole discretion) in whole or in part
without premium or penalty, other than the Prepayment Premium, if applicable.
Each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages of the relevant Class.

 

(ii)            The Borrowers shall notify the Administrative Agent in writing
of any prepayment under this Section 2.11(a), not later than 2:00 p.m. three
(3) Business Days before the date of prepayment. Each such notice shall be
irrevocable (except as set forth in the proviso to this sentence) and shall
specify the prepayment date and the principal amount of each borrowing or
portion thereof or each relevant Class to be prepaid and shall include the
amount of Prepayment Premium (if any) due on such amount; provided that any
notice of prepayment delivered by the Borrower may be conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly following receipt
of any such notice relating to any borrowing, the Administrative Agent shall
advise the applicable Lenders of the contents thereof. Each partial prepayment
of any borrowing shall be a minimum amount equal to $5,000,000 and integral
multiples of $1,000,000 in excess thereof (or, if less, the outstanding
remaining balance of Term Loans). Each prepayment of Term Loans shall be applied
to the Class or Classes of Term Loans specified in the applicable prepayment
notice and consistent with the requirements hereof, and each prepayment of Term
Loans of such Class or Classes made pursuant to this Section 2.11(a) shall be
applied first to the Prepayment Premium, if any, second to accrued Interest due
on the amount of prepayment, third to the principal amount of outstanding Term
Loans (other than Term Loans constituting PIK Interest) and fourth, to the
principal amount of outstanding Term Loans constituting PIK Interest.

 

(iii)           FOR THE AVOIDANCE OF DOUBT, ANY PAYMENT OR PREPAYMENT MADE
PURSUANT TO SECTION 2.11(a) SHALL BE SUBJECT TO THE APPLICABLE PREPAYMENT
PREMIUM.

 

(b)          Mandatory Prepayments.

 

(i)             To the extent any Junior Debt receives a cash interest payment
in any Interest Period, the Borrower shall promptly prepay the Term Loans in an
amount equal to the lesser of (x) the amount of cash interest paid in such
Interest Period in respect of such Junior Debt and (y) the amount of any
outstanding PIK Interest (calculated at the time such cash interest payment is
made) that has been added to the outstanding amount of the Term Loans (excluding
any portion of PIK Interest in respect of which the Borrower has previously made
a cash payment pursuant to this Section 2.11(b)(i) or otherwise repaid in cash
prior to such time); provided that, notwithstanding anything to the contrary
herein, in addition to any Junior Debt, this Section 2.11(b)(i) shall apply to
any Refinancing Indebtedness in respect of the Convertible Notes if the
effective yield (calculated in a manner consistent with generally accepted
financial practice based on the interest rate and fees payable by Holdings or
any of its Subsidiaries to all the holders of the relevant Refinancing
Indebtedness) on such Refinancing Indebtedness is more than the then current
market rates at the time of such refinancing.

 



54

 

 

(ii)            No later than the fifth (5th) Business Day following the receipt
of Net Proceeds in respect of any Prepayment Asset Sale or Net
Insurance/Condemnation Proceeds, in each case, in excess of $5,000,000 in any
Fiscal Year, the Borrower shall apply an amount equal to 100% of the Net
Proceeds or Net Insurance/Condemnation Proceeds received with respect thereto in
excess of such threshold (collectively, the “Subject Proceeds”) to prepay the
outstanding principal amount of Term Loans then subject to prepayment
requirements (the “Subject Loans”) in accordance with clause (vi) below;
provided that (A) so long as the Borrower does not notify the Administrative
Agent in writing prior to the date any such prepayment is required to be made
that it does not intend to (I) reinvest (including to make capital expenditures)
the Subject Proceeds in the business (other than Cash or Cash Equivalents)
(including, without limitation, investments in CRE Finance Assets) of Holdings
or any of its Subsidiaries, then, the Borrower shall not be required to make a
mandatory prepayment under this clause (ii) in respect of the Subject Proceeds
to the extent (x) the Subject Proceeds are so reinvested within 12 months
following receipt thereof, or (y) Holdings or any of its Subsidiaries has
committed to so reinvest the Subject Proceeds during such 12 month period and
the Subject Proceeds are so reinvested within 180 days after the expiration of
such 12 month period (it being understood that if the Subject Proceeds have not
been so reinvested prior to the expiration of the applicable period, the
Borrower shall promptly prepay the Subject Loans with the amount of Subject
Proceeds not so reinvested as set forth above in this clause (I)) and (B) if, at
the time that any such prepayment would be required hereunder, Holdings or any
of its Subsidiaries is required to prepay any Pari Passu Debt, then the relevant
Person may apply the Subject Proceeds on a pro rata basis to the prepayment of
the Subject Loans and to the prepayment of such Pari Passu Debt (determined on
the basis of the aggregate outstanding principal amount of the Subject Loans and
such Pari Passu Debt (or accreted amount if such Pari Passu Debt is issued with
original issue discount) at such time); it being understood that (1) the portion
of the Subject Proceeds allocated to such Pari Passu Debt shall not exceed the
amount of the Subject Proceeds required to be allocated to such Pari Passu Debt
pursuant to the terms thereof, and the remaining amount, if any, of the Subject
Proceeds shall be allocated to the Subject Loans in accordance with the terms
hereof, and the amount of the prepayment of the Subject Loans that would have
otherwise been required pursuant to this Section 2.11(b)(ii) shall be reduced
accordingly and (2) to the extent the holders of such Pari Passu Debt decline to
have such Indebtedness Prepaid, the declined amount shall promptly (and in any
event within ten Business Days after the date of such rejection) be applied to
prepay the Subject Loans to the extent required in accordance with the terms of
this Section 2.11(b)(ii).

 

(iii)           In the event that Holdings or any of its Subsidiaries receives
Net Proceeds from the issuance or incurrence of Indebtedness by Holdings or any
of its Subsidiaries (other than Indebtedness that is permitted to be incurred
under Section 6.01) the Borrower shall, promptly upon (and in any event not
later than two Business Days thereafter) the receipt thereof of such Net
Proceeds by the Borrower or its applicable Subsidiary, apply an amount equal to
100% of such Net Proceeds to prepay the outstanding principal amount of the Term
Loans in accordance with clause (vi) below.

 



55

 

 

(iv)            Notwithstanding anything in this Section 2.11(b) to the
contrary:

 

(A)            the Borrower shall not be required to prepay any amount that
would otherwise be required to be paid pursuant to Section 2.11(b)(ii) above to
the extent that the relevant Prepayment Asset Sale is consummated by any Foreign
Subsidiary or the relevant Net Insurance/Condemnation Proceeds are received by
any Foreign Subsidiary, as the case may be, for so long as the repatriation to
the Borrower of any such amount would be prohibited under any Requirement of Law
or conflict with the fiduciary duties of such Foreign Subsidiary’s directors, or
result in, or could reasonably be expected to result in, a material risk of
personal, civil or criminal liability for any officer, director, employee,
manager, member of management or consultant of such Foreign Subsidiary (it being
agreed that, solely within 365 days following the event giving rise to the
relevant Subject Proceeds, the Borrower shall take all commercially reasonable
actions required by applicable Requirements of Law to permit such repatriation)
(it being understood that if the repatriation of the relevant Subject Proceeds
is permitted under the applicable Requirement of Law and, to the extent
applicable, would no longer conflict with the fiduciary duties of such director,
or result in, or be reasonably expected to result in, a material risk of
personal, civil or criminal liability for the Persons described above, in either
case, an amount equal to such Subject Proceeds will be promptly applied (net of
additional Taxes that would be payable or reserved against as a result of
repatriating such amounts) to the repayment of the applicable Term Loans
pursuant to this Section 2.11(b) to the extent required herein (without regard
to this clause (iv))),

 

(B)            the Borrower shall not be required to prepay any amount that
would otherwise be required to be paid pursuant to Section 2.11(b)(ii) to the
extent that the relevant Subject Proceeds are received by any joint venture, in
each case, solely with respect to any joint venture that is a Subsidiary, for so
long as the distribution to the Borrower of such Subject Proceeds would be
prohibited under the Organizational Documents governing such joint venture by
any provision not entered into in contemplation of the Closing Date or of
receipt of such Subject Proceeds; it being understood that if the relevant
prohibition ceases to exist, the relevant joint venture that is a Subsidiary
will promptly distribute the relevant Subject Proceeds, and the distributed
Subject Proceeds will be promptly (and in any event not later than two Business
Days after such distribution) applied to the repayment of the applicable Term
Loans pursuant to this Section 2.11(b) to the extent required herein (without
regard to this clause (iv)), and

 

(C)            to the extent that the relevant Prepayment Asset Sale is
consummated by any Foreign Subsidiary or the relevant Net Insurance/Condemnation
Proceeds are received by any Foreign Subsidiary, if the Borrower determines in
good faith that the repatriation (or other intercompany distribution) to the
Borrower, directly or indirectly, from a Foreign Subsidiary as a distribution or
dividend of any amounts required to mandatorily prepay the Term Loans pursuant
to Section 2.11(b)(ii) above would result in a material adverse Tax liability
(taking into account any withholding Tax) (the amount attributable to such
Foreign Subsidiary, a “Restricted Amount”), the amount that the Borrower shall
be required to mandatorily prepay pursuant to Section 2.11(b)(ii) above, as
applicable, shall be reduced by the Restricted Amount; provided that to the
extent that the repatriation (or other intercompany distribution) of the
relevant Subject Proceeds, directly or indirectly, from the relevant Foreign
Subsidiary would no longer have a material adverse tax consequence (as
reasonably determined by the Administrative Agent (acting at the direction of
the Required Lenders) and the Borrower), an amount equal to the Subject Proceeds
to the extent available, and not previously applied pursuant to this clause (C),
shall be promptly applied to the repayment of the applicable Term Loans pursuant
to Section 2.11(b) as otherwise required above;

 

(v)            Any Lender may elect, by notice to the Administrative Agent at or
prior to the time and in the manner specified by the Administrative Agent, prior
to any prepayment of Term Loans required to be made by the Borrower pursuant to
Section 2.11(b), to decline all (but not a portion) of its Applicable Percentage
of such prepayment (such declined amounts, the “Declined Proceeds”), in which
case such Declined Proceeds may be retained by the Borrower. If any Lender fails
to deliver a notice to the Administrative Agent of its election to decline
receipt of its Applicable Percentage of any mandatory prepayment within the time
frame specified by the Administrative Agent, such failure will be deemed to
constitute an acceptance of such Lender’s pro rata share of the total amount of
such mandatory prepayment of Term Loans.

 



56

 

 

(vi)           Except as otherwise contemplated by this Agreement, cash
mandatory prepayment of applicable Term Loans pursuant to this
Section 2.11(b) shall be applied ratably to the Term Loans in accordance with
each Lender’s Applicable Percentage. All accepted prepayments under this
Section 2.11(b) shall be applied first, to the Prepayment Premium, if any,
second to accrued Interest due on the amount of prepayment, third to the
principal amount of outstanding Term Loans (other than Term Loans constituting
PIK Interest) and fourth, to the principal amount of outstanding Term Loans
constituting PIK Interest.

 

(vii)          FOR THE AVOIDANCE OF DOUBT, ANY PAYMENT OR PREPAYMENT MADE
PURSUANT TO SECTION 2.11(b) SHALL BE SUBJECT TO THE PREPAYMENT PREMIUM.

 

Section 2.12.          Fees and Prepayment Premium.

 

(a)           The Borrowers jointly and severally agree to pay to the
Administrative Agent, for its own account, the annual administration fee
separately agreed in writing between the Borrowers and the Administrative Agent
in the Agent Fee Letter.

 

(b)           On the Initial Funding Date the Borrowers jointly and severally
agree to pay each Initial Term Lender a fee equal to 1.00% of the aggregate
principal amount of Initial Term Loans made by such Initial Term Lender on the
Initial Funding Date.

 

(c)           The Borrowers jointly and severally agree to pay each Delayed Draw
Term Lender:

 

(i)            On each applicable Delayed Draw Funding Date, a fee equal to
1.00% of the principal amount of each Delayed Draw Term Loan made by each
Delayed Draw Term Lender on such Delayed Draw Funding Date, which fees (A) shall
be earned, due, and payable with respect to such Delayed Draw Term Loans when
funded on the Delayed Draw Funding Date for such Delayed Draw Term Loans during
the Original Delayed Draw Availability Period and (B) shall be paid in cash.

 

(ii)            In the event that the Borrower elects to exercise the Extension
Option, a fee equal to 1.00% of the remaining principal amount of unused Delayed
Draw Term Loan Commitments as of the expiration of the Original Delayed Draw
Availability Period (the “Delayed Draw Commitment Extension Fee”), which shall
be paid in cash and earned, due and payable on the date that the Original
Delayed Draw Availability Period expires.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
Dollars and in immediately available funds, to the Administrative Agent or the
applicable Lender. Fees paid shall not be refundable under any circumstances.

 

(e)           Upon the occurrence of a Prepayment Premium Trigger Event, the
Borrowers shall jointly and severally pay to the Administrative Agent, for the
ratable account of each of the applicable Lenders: (i) 100% of the principal
amount of the Term Loans subject to such Prepayment Premium Trigger Event,
(ii) all accrued and unpaid interest as of the date of such repayment or
prepayment or other event or occurrence and (iii) a premium (the “Prepayment
Premium”) equal to;

 

(i)            in the case of a Prepayment Premium Trigger Event occurring on or
prior to the first anniversary of the Closing Date, a premium of 13.00% of the
aggregate principal amount of the Term Loans subject to such Prepayment Premium
Trigger Event less, to the extent not previously deducted in connection with a
Prepayment Premium Trigger Event pursuant to this clause (i), the aggregate
amount of (x) any cash interest payments received on or prior to such prepayment
and (y) PIK Interest repaid in cash on or prior to such prepayment;

 



57

 

 



(ii)            in the case of a Prepayment Premium Trigger Event occurring
after the first anniversary of the Closing Date, but prior to the second
anniversary of the Closing Date, a premium of 5.00% of the aggregate principal
amount of the Term Loans subject to such Prepayment Premium Trigger Event; or

 

(iii)           in the case of a Prepayment Premium Trigger Event occurring on
or after the second anniversary of the Closing Date, but prior to the third
anniversary of the Closing Date, a premium of 2.50% of the aggregate principal
amount of the Term Loans subject to such Prepayment Premium Trigger Event;

 

provided that, (a) notwithstanding clause (i), above, solely in connection with
a refinancing of all or a portion of the Term Loans with the proceeds of a CLO
execution or any arm’s length sale of any CRE Finance Assets to one or more bona
fide third-party purchasers on or prior to the first anniversary of the Closing
Date (a “Specified Refinancing”), the following prepayment premium shall apply
in lieu of clause (i) above: (I) 75% of the aggregate principal amount of the
Term Loans subject to such Prepayment Premium Trigger Event shall be subject a
premium of 13.00% less to the extent not previously deducted in connection with
a Prepayment Premium Trigger Event pursuant to this clause (e), the aggregate
amount of (x) 75% of any cash interest payments received on or prior to such
prepayment and (y) 75% of any PIK Interest repaid in cash on or prior to such
prepayment and (II) 25% of the aggregate principal amount of the Term Loans
subject to Prepayment Premium Trigger Event shall be subject to a premium of
105%. For the avoidance of doubt, (A) any Specified Refinancing that occurs
after the first anniversary of the Closing Date shall be subject to the
Prepayment Premium specified in clauses (ii) and (iii) above and (B) no
Prepayment Premium shall apply to any PIK Interest that has been added to the
principal amount of the Term Loan.

 

(f)            The Prepayment Premium shall be fully earned, and due and
payable, on the date of such repayment or prepayment (or deemed repayment or
prepayment) or other occurrence of the relevant Prepayment Premium Trigger
Event, or, if earlier, on the date such payment or prepayment is required to be
made, as applicable, and shall be non-refundable or curable when made. The
parties hereto further acknowledge and agree that the Prepayment Premium is not
intended to act as a penalty or to punish the Loan Parties for any such
repayment or prepayment or other event or occurrence.

 

(g)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, it is understood and agreed that if the Obligations are
accelerated as a result of the occurrence and continuance of any Event of
Default (including as a result of the commencement of any proceeding under the
Bankruptcy Code or by operation of law or otherwise), the Prepayment Premium, if
any, determined as of the date of acceleration, will also be due and payable and
will be treated and deemed as though the Term Loans were prepaid as of such date
and shall constitute part of the Obligations for all purposes herein.

 



58

 

 

(h)           Any Prepayment Premium payable pursuant to this Section 2.12 shall
be presumed to be equal to the liquidated damages sustained by the Lenders as
the result of the occurrence of such Prepayment Premium Trigger Event, and the
Borrowers and other Loan Parties agree that it is reasonable under the
circumstances currently existing. The Prepayment Premium, if any, shall also be
payable in the event the Obligations (and/or this Agreement) are satisfied or
released by foreclosure (whether by power of judicial proceeding), deed in lieu
of foreclosure or by any other means. THE BORROWERS AND OTHER LOAN PARTIES
EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE ACCRUAL OR COLLECTION OF THE FOREGOING PREPAYMENT
PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION. The Borrowers and other Loan
Parties expressly agree that (i) the Prepayment Premium is reasonable and is the
product of an arm’s length transaction between sophisticated business people,
ably represented by counsel, (ii) the Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(iii) there has been a course of conduct between Lenders and the Loan Parties
giving specific consideration in this transaction for such agreement to pay the
Prepayment Premium, (iv) the Loan Parties shall be estopped hereafter from
claiming differently than as agreed to in this Section 2.12, (v) their agreement
to pay the Prepayment Premium is a material inducement to the Lenders to provide
the Commitments and make the Term Loans, and (vi) the Prepayment Premium
represents a good faith, reasonable estimate and calculation of the lost profits
or damages of the Lenders and that it would be impractical and extremely
difficult to ascertain the actual amount of damages to the Lenders or profits
lost by the Lenders as a result of any Prepayment Premium Trigger Event.

 

(i)             Unless otherwise indicated herein, all computations of fees
shall be made on the basis of a 360-day year and shall be payable for the actual
days elapsed (including the first day but excluding the last day). Each
determination by the Administrative Agent of a fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

Section 2.13.     Interest.

 

(a)           The Term Loans shall bear interest at the Applicable Rate.

 

(b)           The Borrowers shall have the option either (i) pay all accrued
interest due on such Interest Payment Date in cash or (ii) pay up to 50% of the
accrued interest due on such Interest Payment Date in-kind by capitalizing such
interest and adding it to the then-outstanding principal amount of the Loans
(any such amount so paid-in-kind and added as principal, “PIK Interest” and any
such election, a “PIK Election”) and the balance of such accrued interest that
has not been paid in-kind shall be paid in cash; provided that notwithstanding
clause 2.13(b)(ii) above, to the extent any Specified Debt receives a cash
interest payment in any Interest Period, the next scheduled interest payment
under this Agreement shall be 100% in cash; provided, further, however, that, to
the extent no Default exists pursuant to Section 7.01(a) and no Event of Default
exists at the time of such cash interest payment on such Specified Debt, the
immediately preceding proviso shall not apply to cash interest payments made
under any of the Convertible Notes or any Refinancing Indebtedness thereof that
does not increase the effective yield (calculated in a manner consistent with
generally accepted financial practice based on the interest rate and fees
payable by Holdings or any of its Subsidiaries to all the holders of the
relevant Refinancing Indebtedness) by more than the then current market rates at
the time of such refinancing. The Administrative Borrower may make a PIK
Election with respect to any such Interest Payment Date by delivering written
notice thereof to the Administrative Agent no later than 11:00 a.m. five
(5) Business Days prior to such Interest Payment Date.

 

(c)            Notwithstanding the foregoing but in all cases subject to
Section 9.05(f), if any principal of or interest on any Term Loan or any fee
payable by the Borrowers hereunder is not, in each case, paid or reimbursed when
due, whether at stated maturity, upon acceleration or otherwise, the relevant
overdue amount shall bear interest, to the fullest extent permitted by
applicable Requirements of Law, after as well as before judgment, at a rate per
annum equal to 4.00% plus the rate otherwise applicable to such Term Loan,
(i) at the election of the Required Lenders following the occurrence and during
the continuance of any Event of Default specified in Article 7, or
(ii) following the Administrative Agent’s receipt of written notice from the
Required Lenders referring to this Agreement, describing the Event of Default,
automatically upon the occurrence and during the continuance of any Events of
Default pursuant to Sections 7.01(a), (f), and (g).

 



59

 

 

(d)           Accrued interest on each Term Loan shall be payable in arrears on
each Interest Payment Date for such Term Loan and on the Maturity Date
applicable to such Loan; provided that (A) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand and (B) in the event of
any repayment or prepayment of any Term Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.

 

(e)            All interest hereunder shall be computed on the basis of a year
of 365 or 366 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Interest shall accrue on
each Term Loan for the day on which the Term Loan is made and shall not accrue
on a Term Loan, or any portion thereof, for the day on which the Term Loan or
such portion is paid; provided that any Term Loan that is repaid on the same day
on which it is made shall bear interest for one day.

 

Section 2.14.     [Reserved].

 

Section 2.15.     Increased Costs.

 

(a)            [Reserved].

 

(b)           If any Lender determines that any Change in Law regarding
liquidity or capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law other than due to Taxes
(taking into consideration such Lender’s policies of general applicability and
the policies of general applicability of such Lender’s holding company with
respect to capital adequacy), then within 30 days of receipt by the Borrowers of
the certificate contemplated by paragraph (c) of this Section the Borrowers will
jointly and severally pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)            Any Lender requesting compensation under this Section 2.15 shall
be required to deliver a certificate to the Borrowers that (i) sets forth the
amount or amounts necessary to compensate such Lender or the holding company
thereof, as applicable, as specified in paragraph (a) or (b) of this Section,
(ii) sets forth, in reasonable detail, the manner in which such amount or
amounts were determined and (iii) certifies that such Lender is generally
charging such amounts to similarly situated borrowers, which certificate shall
be conclusive absent manifest error.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided, however that the Borrowers shall not be
required to compensate a Lender pursuant to this Section for any increased costs
or reductions incurred more than 180 days prior to the date that such Lender
notifies the Administrative Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 2.16.     [Reserved].

 



 60 

 

 

Section 2.17.     Taxes.

 

(a)           All payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, except as required by applicable Requirements of Law.
If any applicable Requirement of Law (as determined in the good faith discretion
of an applicable withholding agent) requires the deduction or withholding of any
Tax in respect of any such payment, then (i) if such Tax is an Indemnified Tax
and/or Other Tax, the amount payable by the applicable Loan Party shall be
increased as necessary so that after all required deductions or withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section 2.17) each Lender (or, in the case of any
payment made to the Administrative Agent for its own account, the Administrative
Agent) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions or withholding and (iii) the applicable withholding
agent shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

(b)           In addition, without duplication of other amounts payable by the
Borrowers under Section 2.17, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.

 

(c)           The Borrowers shall jointly and severally indemnify the
Administrative Agent and each Lender within 30 days after receipt of the
certificate described in the succeeding sentence, for the full amount of any
Indemnified Taxes or Other Taxes payable or paid by the Administrative Agent or
such Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender, other than any penalties determined by a
final and non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent or such Lender as applicable (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.17), and, in each case, any reasonable expenses arising therefrom or
with respect thereto, whether or not correctly or legally imposed or asserted,
provided that if the Borrowers reasonably believe that such Taxes were not
correctly or legally asserted, the Administrative Agent or such Lender, as
applicable, will, at the request of the Administrative Borrower, use reasonable
efforts to cooperate with the Borrower to obtain a refund of such Taxes (which,
if obtained, shall be repaid to the Borrowers to the extent provided in
Section 2.17(g)) so long as such efforts would not, in the sole determination of
the Administrative Agent or such Lender, result in any additional out-of-pocket
costs or expenses not reimbursed by such Loan Party or be otherwise materially
disadvantageous to the Administrative Agent or such Lender. In connection with
any request for reimbursement under this Section 2.17(c), the relevant Lender or
the Administrative Agent, as applicable, shall deliver a certificate to the
Borrower setting forth, in reasonable detail, the basis and calculation of the
amount of the relevant payment or liability.

 

(d)           [Reserved].

 

(e)            As soon as practicable after any payment of any Taxes pursuant to
this Section 2.17 by any Loan Party to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued, if any, by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
that is reasonably satisfactory to the Administrative Agent.

 

(f)            Status of Lenders.

 

(i)             Any Lender that is entitled to an exemption from or reduction of
any withholding Tax with respect to any payments made under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation as the Borrower or the Administrative Agent
may reasonably request to permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Requirements of Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Each Lender
hereby authorizes the Administrative Agent to deliver to the Loan Parties and to
any successor Administrative Agent any documentation provided to the
Administrative Agent pursuant to this Section 2.17(f).

 



61

 

 

(ii)            Without limiting the generality of the foregoing,

 

(A)           each U.S. Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
original copies of IRS Form W-9 (or any successor forms) certifying that such
Lender is exempt from U.S. federal backup withholding;

 

(B)            each Foreign Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(1)            in the case of any Foreign Lender claiming the benefits of an
income tax treaty to which the U.S. is a party, two executed original copies of
IRS Form W-8BEN or W-8BEN-E, as applicable (or any successor forms, as
applicable), establishing any available exemption from, or reduction of, U.S.
federal withholding Tax;

 

(2)            two executed original copies of IRS Form W-8ECI (or any successor
forms);

 

(3)            in the case of any Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or 881(c) of the Code,
(x) two executed original copies of a certificate substantially in the form of
Exhibit K-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments payable to such Lender are effectively connected with the
conduct of a U.S. trade or business (a “U.S. Tax Compliance Certificate”) and
(y) two executed original copies of IRS Form W-8BEN or W-8BEN-E, as applicable
(or any successor forms, as applicable); or

 

(4)            to the extent any Foreign Lender is not the beneficial owner
(e.g., where the Foreign Lender is a partnership or participating Lender), two
executed original copies of IRS Form W-8IMY (or any successor forms),
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit K-2, Exhibit K-3 or
Exhibit K-4, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if such Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit K-3 on behalf of each such direct or indirect partner(s);

 



62

 

 

(C)            each Foreign Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
original copies of any other form prescribed by applicable Requirements of Law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Requirements of Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)            if a payment made to any Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation as is prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

For the avoidance of doubt, if a Lender is an entity disregarded from its owner
for U.S. federal income tax purposes, references to the foregoing documentation
are intended to refer to documentation with respect to such Lender’s owner and,
as applicable, such Lender.

 

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect (including any specific
documentation required above in this Section 2.17(f)), it shall deliver to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so.

 

Notwithstanding anything to the contrary in this Section 2.17(f), no Lender
shall be required to provide any documentation that such Lender is not legally
eligible to deliver.

 

(g)           If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund (whether
received in cash or applied as a credit against any cash taxes of the same type
payable) of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by any Loan Party under this Section 2.17 or any
corresponding provision of any other Loan Document with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (including any
Taxes imposed with respect to such refund), and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent or any Lender be
required to pay any amount to any Loan Party pursuant to this paragraph (g) to
the extent that the payment thereof would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the position that the
Administrative Agent or such Lender would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.17 shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
relevant Loan Party or any other Person.

 



63

 

 

(h)           Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, any Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)            On or before the date the Administrative Agent becomes a party to
this Agreement, the Administrative Agent shall deliver to Borrower whichever of
the following is applicable: (i) if the Administrative Agent is a “United States
person” within the meaning of Section 7701(a)(30) of the Code, two executed
original copies of IRS Form W-9 certifying that such Administrative Agent is
exempt from U.S. federal backup withholding or (ii) if the Administrative Agent
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Code, (A) with respect to payments received for its own account, two executed
original copies of IRS Form W-8ECI and (B) with respect to payments received on
account of any Lender, two executed original copies of IRS Form W-8IMY (together
with all required accompanying documentation) certifying that the Administrative
Agent is a U.S. branch and may be treated as a United States person for purposes
of applicable U.S. federal withholding Tax. At any time thereafter, the
Administrative Agent shall provide updated documentation previously provided (or
a successor form thereto) when any documentation previously delivered has
expired or become obsolete or invalid or otherwise upon the reasonable request
of the Borrower. Notwithstanding anything to the contrary in this
Section 2.17(i), the Administrative Agent shall not be required to provide any
documentation that the Administrative Agent is not legally eligible to deliver
as a result of a Change in Law after the Closing Date.

 

(j)            The Borrower and the Lenders agree (i) that the Loans are debt
for U.S. Tax purposes, (ii) that the Loans are issued with original issue
discount and that any amounts payable under Section 2.12 and Section 9.03 reduce
the issue price of the Loan to which such payment relates and shall be treated
as original issue discount under Section 1273 of the Code, (iii) that the Loans
are not governed by the rules set out in Section 1.1275-4 of the Treasury
Regulations, (iv) that a portion of the amount advanced pursuant to
Section 2.01(a) is allocable to the purchase of the Warrants for all applicable
Tax purposes as to be agreed by the Borrower and the Lenders as promptly as
possible after the date hereof and (v) not to file any Tax Return, report or
declaration inconsistent with the foregoing, except as otherwise required due to
a determination within the meaning of Section 1313(a) of the Code or any similar
provisions of any other applicable Laws.

 

(k)           The Borrower and the Lenders agree to cooperate to determine the
rate at which original issue discount will accrue with respect to each Loan as
soon as reasonably practicable following the date hereof. Further, the Borrower
and the Lenders shall cooperate in good faith to update such methodology as
required under applicable Law.

 



64

 

 

Section 2.18.     Payments Generally; Allocation of Proceeds; Sharing of
Payments.

 

(a)            Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
of amounts payable under Section 2.15 or 2.17, or otherwise) prior to 3:00
p.m. on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the applicable
account designated by the Administrative Agent to the Borrower, except that
payments pursuant to Sections 2.15, 2.17 and 9.03 shall be made directly to the
Person or Persons entitled thereto. The Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. Each borrowing, each
payment or prepayment of principal of any borrowing, each payment of interest on
the Loans of a given Class shall be allocated pro rata among the Lenders in
accordance with their respective Applicable Percentages of the applicable Class.
Each Lender agrees that in computing such Lender’s portion of any borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such borrowing to the next higher or lower whole Dollar
amount. All payments hereunder shall be made in Dollars. Any payment required to
be made by the Administrative Agent hereunder shall be deemed to have been made
by the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

 

(b)           Subject, if applicable, in all respects to the provisions of any
Acceptable Intercreditor Agreements, all proceeds of Collateral received by the
Administrative Agent while an Event of Default is continuing and all or any
portion of the Loans have been accelerated hereunder pursuant to Section 7.01,
shall be applied, first, to the payment of all costs and expenses then due
incurred by the Administrative Agent in connection with any collection, sale or
realization on Collateral or otherwise in connection with this Agreement, any
other Loan Document or any of the Obligations, including all court costs and the
fees and expenses of agents and legal counsel, the repayment of all advances
made by the Administrative Agent hereunder or under any other Loan Document on
behalf of any Loan Party and any other costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Loan
Document, second, on a pro rata basis, to pay any fees, indemnities or expense
reimbursements then due to the Administrative Agent (other than those covered in
clause first above) from the Borrower constituting Obligations, third, on a pro
rata basis in accordance with the amounts of the Obligations (other than
contingent indemnification obligations for which no claim has yet been made)
owed to the Secured Parties on the date of any such distribution, to the payment
in full of the Obligations, and fourth, to, or at the direction of, the Borrower
or as a court of competent jurisdiction may otherwise direct.

 

(c)            [Reserved].

 

(d)           Unless the Administrative Agent has received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any Lender hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lender the amount due. In such event,
if the Borrower has not in fact made such payment, then each Lender severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)            If any Lender fails to make any payment required to be made by it
pursuant to Section 2.07(b) or Section 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 



65

 

 

Section 2.19.     Mitigation Obligations; Replacement of Lenders.

 

(a)            If any Lender requests compensation under Section 2.15 or any
Loan Party is required to pay any additional amount to or indemnify any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall (at the request of any Loan Party) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder affected by such event, or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future, as the case may be, and (ii) would not subject such
Lender to any unreimbursed out-of-pocket cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable documented out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)           If (i) any Lender requests compensation under Section 2.15,
(ii) any Loan Party is required to pay any additional amount to or indemnify any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender is a Defaulting Lender or (iv) in connection with
any proposed amendment, waiver or consent requiring the consent of “each
Lender,” or “each Lender directly affected thereby” (or any other Class or group
of Lenders other than the Required Lenders) with respect to which Required
Lender consent (or the consent of Lenders holding Loans or Commitments of such
Class or lesser group representing more than 50% of the sum of the total Loans
and unused Commitments of such Class or lesser group at such time) has been
obtained, as applicable, any Lender is a non-consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (x) terminate the applicable Commitments of such Lender,
and repay all Obligations of the Borrower owing to such Lender relating to the
applicable Loans and participations held by such Lender as of such termination
date (including any Prepayment Premium) or (y) replace such Lender by requiring
such Lender to assign and delegate (and such Lender shall be obligated to assign
and delegate), without recourse (in accordance with and subject to the
restrictions contained in Section 9.05), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if any Lender
accepts such assignment); provided that (A) such Lender has received payment of
an amount equal to the outstanding principal amount of its Loans of such
Class of Loans and/or Commitments, accrued interest thereon, accrued fees and
all other amounts payable to it under any Loan Document with respect to such
Class of Loans and/or Commitments (including any Prepayment Premium), (B) in the
case of any assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment would result in a reduction in such compensation or payments and
(C) such assignment does not conflict with applicable Requirements of Law. No
Lender (other than a Defaulting Lender) shall be required to make any such
assignment and delegation, and the Borrower may not repay the Obligations of
such Lender or terminate its Commitments, if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Each Lender agrees that
if it is replaced pursuant to this Section 2.19, it shall execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Promissory Note (if
the assigning Lender’s Loans are evidenced by one or more Promissory Notes)
subject to such Assignment and Assumption (provided that the failure of any
Lender replaced pursuant to this Section 2.19 to execute an Assignment and
Assumption or deliver any such Promissory Note shall not render such sale and
purchase (and the corresponding assignment) invalid), such assignment shall be
recorded in the Register, any such Promissory Note shall be deemed cancelled.
Each Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Lender’s attorney-in-fact,
with full authority in the place and stead of such Lender and in the name of
such Lender, from time to time in the Administrative Agent’s discretion, with
prior written notice to such Lender, to take any action and to execute any such
Assignment and Assumption or other instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this clause (b).

 



66

 

 

Section 2.20.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           The Commitments of such Defaulting Lender shall not be included in
determining whether all Lenders, each affected Lender, the Required Lenders or
such other number of Lenders as may be required hereby or under any other Loan
Document have taken or may take any action hereunder (including any consent to
any waiver, amendment or modification pursuant to Section 9.02); provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender disproportionately and
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

(b)           Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of any Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.11, Section 2.15,
Section 2.17, Section 2.18, Article 7, Section 9.05 or otherwise, and including
any amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 9.09), shall be applied at such time or times as may be
determined by the Administrative Agent and, where relevant, the Borrower as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, so long as no Default or Event of
Default exists, as the Borrower may request, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement; third, as the Administrative Agent or the
Borrower may elect, to be held in a deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; fourth, to the payment of any amounts owing to the non-Defaulting
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any non-Defaulting Lender against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement;
fifth, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loan in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loan was made or created, as applicable, at a time when the conditions
to such Lender's obligations to fund such Loan were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
any Defaulting Lender that are applied (or held) to pay amounts owed by any
Defaulting Lender pursuant to this Section 2.20(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(c)            Notwithstanding the fact that any Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, (x) no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender and (y) except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender's having been a Defaulting Lender.

 



67

 

 

Section 2.21.     Joint and Several Liability of Borrowers; Administrative
Borrower.

 

(a)           The Borrowers shall have joint and several liability in respect of
all Obligations hereunder and under any other Loan Document to which any
Borrower is a party, without regard to any defense (other than the defense that
payment in full in cash has been made), setoff or counterclaim which may at any
time be available to or be asserted by any other Loan Party against the Lenders,
or by any other circumstance whatsoever (with or without notice to or knowledge
of the Borrowers) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrowers’ liability hereunder, in
bankruptcy or in any other instance, and the Obligations of the Borrowers
hereunder shall not be conditioned or contingent upon the pursuit by the Lenders
or any other person at any time of any right or remedy against the Borrowers or
against any other person which may be or become liable in respect of all or any
part of the Obligations or against any Collateral or Guarantee therefor or right
of offset with respect thereto. The Borrowers hereby acknowledge that this
Agreement is the independent and several obligation of each Borrower (regardless
of which Borrower shall have delivered a Borrowing Request) and may be enforced
against each Borrower separately, whether or not enforcement of any right or
remedy hereunder has been sought against any other Borrower. Each Borrower
hereby expressly waives, with respect to any of the Loans made to any other
Borrower hereunder and any of the amounts owing hereunder by such other Loan
Parties in respect of such Loans, diligence, presentment, demand of payment,
protest and all notices (other than any notice expressly required by any Loan
Document) whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against such other Loan
Parties under this Agreement or any other agreement or instrument referred to
herein or against any other person under any other guarantee of, or security
for, any of such amounts owing hereunder.

 

(b)           Each TRS Borrower and Subsidiary REIT Borrower hereby irrevocably
appoints the Administrative Borrower as its non-exclusive agent for all purposes
relevant to this Agreement and each of the other Loan Documents, including
(i) the giving and receipt of notices, (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto (including any Borrowing Request), and (iii) the receipt of
the proceeds of any Loans made by the Lenders to any such Borrower hereunder,
but such appointment does not limit the right of any such Borrower to take these
actions directly for its own account; provided that in the event that the
Administrative Agent shall receive conflicting instructions from the
Administrative Borrower and any such other Borrower, the Administrative Agent
shall follow the instruction of the Administrative Borrower. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the
Administrative Borrower, whether or not any such other Borrower joins therein.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Administrative Borrower in accordance with the
terms of this Agreement shall be deemed to have been delivered to each Borrower.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

On the Closing Date and each Funding Date, Holdings and the Borrower hereby
represent and warrant to the Administrative Agent and Lenders that:

 

Section 3.01.     Organization; Powers. Holdings and each of its Subsidiaries
(a) is (i) duly organized and validly existing and (ii) in good standing (to the
extent such concept exists in the relevant jurisdiction) under the Requirements
of Law of its jurisdiction of organization, (b) has all requisite organizational
power and authority to own its assets and to carry on its business as now
conducted and (c) is qualified to do business in, and is in good standing (to
the extent such concept exists in the relevant jurisdiction) in, every
jurisdiction where the ownership, lease or operation of its properties or
conduct of its business requires such qualification, except, solely in the case
of clause (a)(ii) above (solely with respect to any Immaterial Subsidiary) and
clause (c) above, where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 



68

 

 

Section 3.02.     Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party are within such Loan Party’s corporate or other organizational power and
have been duly authorized by all necessary corporate or other organizational
action of such Loan Party. Each Loan Document to which any Loan Party is a party
has been duly executed and delivered by such Loan Party and is a legal, valid
and binding obligation of such Loan Party, enforceable in accordance with its
terms, subject to the Legal Reservations.

 

Section 3.03.     Governmental Approvals; No Conflicts. The execution and
delivery of each Loan Document by each Loan Party thereto and the performance by
such Loan Party thereof (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) in connection with the Perfection Requirements or (iii) such consents,
approvals, registrations, filings, or other actions the failure to obtain or
make which could not be reasonably expected to have a Material Adverse Effect,
(b) will not violate any (i) of such Loan Party’s Organizational Documents or
(ii) Requirement of Law applicable to such Loan Party which violation, in the
case of this clause (b)(ii), could reasonably be expected to have a Material
Adverse Effect and (c) will not violate or result in a default under any
(x) Existing Repurchase Facility or other Asset Financing Facility or
(y) material Contractual Obligation to which Holdings or a Subsidiary is a party
which violation, in the case of this clause (c), could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.04.     Financial Condition; No Material Adverse Effect.

 

(a)           The financial statements (i) of Holdings that were filed with the
SEC prior to the Closing Date for (x) its fiscal year ended December 31, 2019,
(y) its Fiscal Quarter ended March 31, 2020 and (z) its Fiscal Quarter ended
June 30, 2020 and (ii) after the Closing Date, most recently provided pursuant
to Section 5.01(a) or (b), as applicable, present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings or a Subsidiary on a consolidated basis as of such dates and for such
periods in accordance with GAAP, (A) except as otherwise expressly noted therein
and (B) subject, in the case of quarterly financial statements, to the absence
of footnotes and normal year-end adjustments.

 

(b)           Since December 31, 2019, there has been no Material Adverse
Effect.

 

Section 3.05.     Properties.

 

(a)           As of the Closing Date, no Material Real Estate Assets are owned
in fee simple by any Loan Party or Subsidiary.

 

(b)           Holdings and each of its Subsidiaries have good and valid fee
simple title to or rights to purchase, or valid leasehold interests as tenants
in, or easements or other limited property interests in, all of their respective
Real Estate Assets and have good title to their tangible personal property and
assets, in each case, except (i) for defects in title that do not materially
interfere with their ability to conduct their business as currently conducted or
to utilize such properties and assets for their intended purposes, (ii) where
the failure to have such title would not reasonably be expected to have a
Material Adverse Effect or (iii) Permitted Liens.

 

(c)            Holdings and its Subsidiaries own or otherwise have a license or
right to use all Intellectual Property reasonably necessary to conduct their
respective businesses as presently conducted without, to the knowledge of any
Responsible Officer of Holdings, any infringement, dilution, violation or
misappropriation of the Intellectual Property of third parties, except to the
extent the failure to own or license or have rights to use would not, or where
such infringement, dilution, violation or misappropriation would not, reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 



69

 

 

Section 3.06.     Litigation and Environmental Matters.

 

(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Responsible Officer of the Borrower, threatened in writing against or affecting
(i) the Loan Documents or (ii) Holdings or any of its Subsidiaries which, in the
case of this clause (ii) only, would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

 

(b)           Except for any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect,
(i) neither Holdings nor any of its Subsidiaries is subject to or has received
notice of any Environmental Claim or Environmental Liability or knows of any
basis for any Environmental Liability or Environmental Claim of Holdings or any
of its Subsidiaries and (ii) neither Holdings nor any of its Subsidiaries has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any Governmental Authorization, permit, license or other approval required
under any Environmental Law.

 

(c)            In the five-year period prior to the Closing Date, neither
Holdings nor any of its Subsidiaries has treated, stored, transported or
Released any Hazardous Materials on, at, under or from any currently or formerly
owned or leased real estate or facility in a manner that would reasonably be
expected to have a Material Adverse Effect.

 

Section 3.07.     Compliance with Laws. Holdings and each of its Subsidiaries is
in compliance with all Requirements of Law applicable to it or its property,
except, in each case where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; it being understood and agreed that this Section 3.07 shall not apply to
the Requirements of Law covered by Section 3.17 below.

 

Section 3.08.     Investment Company Status. Neither Holdings nor any Subsidiary
is an “investment company” under the Investment Company Act of 1940.

 

Section 3.09.     Taxes. Holdings and each of its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it
that are due and payable (including in its capacity as a withholding agent),
except (a) Taxes (or any requirement to file Tax returns with respect thereto)
that are being contested in good faith by appropriate proceedings and for which
Holdings or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.10.     ERISA.

 

(a)            Each Plan is in compliance in form and operation with its terms
and with ERISA and the Code and all other applicable Requirements of Law, except
where any failure to comply would not reasonably be expected to result in a
Material Adverse Effect.

 

(b)           In the five-year period prior to the date on which this
representation is made or deemed made, no ERISA Event has occurred and is
continuing or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.

 



70

 

 

Section 3.11.     Disclosure.

 

(a)           All information (other than the Projections, financial estimates,
other forward-looking information and/or projected information and information
of a general economic or industry-specific nature) concerning Holdings and its
Subsidiaries furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with any Loan Document or the transactions
contemplated thereby, when taken as a whole and after giving effect to all
supplements and updates thereto from time to time, did not, when so furnished to
the Administrative Agent or Lenders, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made (after giving effect to all supplements and
updates thereto from time to time).

 

(b)           The Projections have been prepared in good faith based upon
assumptions believed by Holdings to be reasonable at the time furnished (it
being recognized that such Projections are as to future events and are not to be
viewed as facts and are subject to significant uncertainties and contingencies
many of which are beyond Holdings’ control, that no assurance can be given that
any particular financial projections will be realized, that actual results may
differ from projected results and that such differences may be material).

 

Section 3.12.     Solvency. As of the Closing Date or the respective Funding
Date and immediately after giving effect to the Transactions consummated on such
date and the incurrence of the Indebtedness and obligations being incurred on
such date in connection with this Agreement and the Transactions and the
application of the proceeds thereof, (i) the sum of the debt (including
contingent liabilities) of Holdings and its Subsidiaries, on a consolidated
basis, does not exceed the Fair Valuation of the assets of Holdings and its
Subsidiaries, on a consolidated basis; (ii) the capital of Holdings and its
Subsidiaries, on a consolidated basis, is not unreasonably small in relation to
the business of Holdings and its Subsidiaries, taken as a whole, as contemplated
as of such date; and (iii) Holdings and its Subsidiaries, on a consolidated
basis, do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent liabilities) beyond their ability to pay such
debt as they mature in the ordinary course of business. For purposes of this
Section 3.12, the amount of any contingent liability as of any such date shall
be computed as the amount that, in light of all of the facts and circumstances
existing as of such date, represents the amount that can reasonably be expected
to become an actual or matured liability (irrespective of whether such
contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

Section 3.13.     Subsidiaries. Schedule 3.13(a) sets forth, in each case as of
the Closing Date, (a) a correct and complete list of the name of each subsidiary
of Holdings and the ownership interest therein held by Holdings or its
applicable Subsidiary and indicating, with respect to any Subsidiary that is not
a Loan Party, whether such Subsidiary is an Immaterial Subsidiary (to the extent
not otherwise constituting an Excluded Subsidiary) or Excluded Subsidiary,
(b) the type of entity of Holdings and each of its Subsidiaries and (c) if such
Subsidiary is not a Wholly-Owned Subsidiary, the amount of issued and
outstanding Capital Stock held by such third party. Each outstanding share or
unit of Capital Stock of each Loan Party has been duly authorized, validly
issued, and is fully paid and non-assessable and has not been issued in
violation of any preemptive or similar rights created by applicable Law, any
Loan Party’s or Subsidiary’s Organization Documents or by any agreement to which
any Loan Party or Subsidiary is a party or by which it is bound, and has been
issued in compliance with applicable federal and state securities or “blue sky”
Laws. All issued and outstanding Capital Stock of each Subsidiary of Holdings is
free and clear of all Liens (except for Permitted Liens). Except as set forth on
Schedule 3.13(b), as of the Closing Date, neither the Borrower nor any
Subsidiary Guarantor has outstanding any Capital Stock convertible or
exchangeable for any shares of its Capital Stock or any rights or options to
subscribe for or to purchase its Capital Stock convertible into or exchangeable
for its Capital Stock (other than such rights or options, if any, held or owned
by any Loan Party).

 



71

 

 

Section 3.14.     Security Interest in Collateral. Subject to any limitations
and exceptions set forth in any Loan Documents, the Legal Reservations and the
provisions of this Agreement and the other relevant Loan Documents, the
Collateral Documents create legal, valid and enforceable Liens on all of the
Collateral described therein in favor of the Administrative Agent, for the
benefit of itself and the other Secured Parties, and upon the satisfaction of
the applicable Perfection Requirements, such Liens constitute perfected first
priority Liens subject in priority only to permitted priority Liens on the
Collateral (to the extent such Liens are required to be perfected under the
terms of the Loan Documents) securing the Obligations, in each case as and to
the extent set forth therein. Notwithstanding anything herein or in any other
Loan Document to the contrary, neither Holdings nor any other Loan Party makes
any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Capital Stock of any Foreign Subsidiary (other than Capital
Stock and assets of Foreign Subsidiaries, if any, that are Guarantors), or as to
the rights and remedies of the Administrative Agent or any Lender with respect
thereto, under foreign Requirements of Law not required to be obtained under the
Loan Documents, (B) the enforcement of any security interest, or rights or
remedies with respect to any Collateral that may be limited or restricted by, or
require any consents, authorizations approvals or licenses under, any
Requirement of Law or (C) on the Closing Date and until required pursuant to
Section 5.12, the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or enforceability of any pledge or
security interest to the extent not required on the Closing Date.

 

Section 3.15.     Labor Disputes. Except as individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect, (a) there
are no strikes, lockouts or slowdowns against Holdings or any of its
Subsidiaries pending or, to the knowledge of any Responsible Officer of Holdings
or any of its Subsidiaries, threatened and (b) the hours worked by and payments
made to employees of Holdings and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Requirements of Law dealing
with such matters.

 

Section 3.16.     Federal Reserve Regulations. No part of the proceeds of any
Loan have been used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that results in a violation of the
provisions of Regulation T, Regulation U or Regulation X.

 

Section 3.17.     OFAC; PATRIOT ACT and FCPA.

 

(a)           (i) None of Holdings or any of its Subsidiaries or, to the
knowledge of any Responsible Officer of Holdings, any director, officer or
employee of any of the foregoing is a Sanctioned Person; and (ii) Holdings will
not directly or, to the knowledge of any Responsible Officer of Holdings,
indirectly, use the proceeds of the Loans or otherwise make available such
proceeds to any Person in violation of Sanctions.

 

(b)           To the extent applicable, Holdings and each Subsidiary is in
compliance (i) in all material respects with the USA PATRIOT Act, the Trading
with the Enemy Act, as amended, each of the foreign assets control regulations
of the United States Treasury Department (31 CFR Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and the UK Bribery Act 2010 and any enabling legislation or executive order
relating thereto and (ii) except as would not reasonably be expected to have a
Material Adverse Effect, with all Sanctions.

 



72

 

 

(c)           Neither Holdings nor any of its Subsidiaries nor, to the knowledge
of any Responsible Officer of Holdings, any director, officer or employee of
Holdings or any Subsidiary, has taken any action, directly or, to the knowledge
of any Responsible Officer of Holdings, indirectly, that would result in a
material violation by any such Person of the U.S. Foreign Corrupt Practices Act
of 1977, as amended (the “FCPA”), including, without limitation, making any
offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or authorization of the
giving of anything of value, directly or indirectly, to any “foreign official”
(as such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in each case in
contravention in any material respect of the FCPA and any applicable
anti-corruption Requirement of Law of any Governmental Authority. Holdings will
not directly or, to the knowledge of any Responsible Officer of Holdings,
indirectly, use the proceeds of the Loans or otherwise make available such
proceeds to any governmental official or employee, political party, official of
a political party, candidate for public office or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage in violation of the FCPA.

 

The representations and warranties set forth in Section 3.17 above made by or on
behalf of any Foreign Subsidiary are subject to and limited by any Requirement
of Law applicable to such Foreign Subsidiary; it being understood and agreed
that to the extent that any Foreign Subsidiary is unable to make any
representation or warranty set forth in Section 3.17 as a result of the
application of this sentence, such Foreign Subsidiary shall be deemed to have
represented and warranted that it is in compliance, in all material respects,
with applicable Sanctions and any equivalent Requirement of Law relating to
anti-terrorism, anti-corruption, or anti-money laundering that is applicable to
such Foreign Subsidiary in its relevant local jurisdiction of organization.

 

Section 3.18.     REIT Status. With respect to each of Holdings and Subsidiary
REIT Borrower for all taxable years of such Person (beginning with the taxable
year of such Person’s election to qualify as a REIT under the Code): (a) such
Person has been organized and has operated in conformity with the requirements
for qualification and taxation as a REIT under the Code and (b) its current and
proposed method of operation will enable it to continue to meet the requirements
for qualification and taxation as a REIT for the taxable year that includes the
Closing Date, determined without regard to any events occurring after the
Closing Date and without regard to the distribution requirement of
Section 857(a)(1) of the Code for the taxable year that includes the Closing
Date.

 

Section 3.19.     Mortgage Loans.

 

(a)            As of each Funding Date, to the knowledge of the Responsible
Officers of Holdings, the Loan Parties have furnished, or caused to be
furnished, to the Administrative Agent or Ropes & Gray LLP, as counsel to the
initial Lenders, a true, correct and complete copy of the most recent Exception
Report for each CRE Finance Asset that, as of such Funding Date, is financed by
or subject to any Repurchase Facility.

 

(b)            As of each Funding Date, to the knowledge of the Responsible
Officers of Holdings, the Loan Parties have furnished, or caused to be
furnished, to the Administrative Agent or Ropes & Gray LLP, as counsel to the
initial Lenders, a true, correct and complete copy of the most recent Custodial
Report delivered to Holdings or any of its Subsidiaries by the Repurchase
Facility Custodian under each Repurchase Facility that is outstanding as of such
Funding Date.

 

(c)            As of the date hereof, to the knowledge of the Responsible
Officers of Holdings, neither Holdings nor any of its Subsidiaries is subject to
any outstanding written demand pursuant to any Asset Financing Facility for
Holdings or any Subsidiary to mandatorily repurchase any CRE Finance Asset
financed by or subject to such Asset Financing Facility as of the date hereof
pursuant to the definitive documentation governing such Asset Financing
Facility.

 



73

 

 

ARTICLE 4

 

CONDITIONS PRECEDENT

 

Section 4.01.     Initial Term Loans. This Agreement and the Commitments of the
Lenders hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)       Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each Loan Party, to the extent party thereto,
a counterpart signed by such Loan Party (or written evidence reasonably
satisfactory to the Administrative Agent (which may include a copy transmitted
by facsimile or other electronic method) that such party has signed a
counterpart) of (A) this Agreement, (B) the Security Agreement, (C) each
applicable Intellectual Property Security Agreement, (D) the Loan Guaranty,
(E) the Agent Fee Letter and (F) each Promissory Note requested by a Lender at
least three Business Days prior to the Closing Date.

 

(b)       Legal Opinions. The Administrative Agent (or its counsel) shall have
received, on behalf of itself and the Lenders on the Closing Date, a customary
written opinion of (i) Skadden, Arps, Slate, Meagher & Flom LLP, in its capacity
as counsel for the Loan Parties and (ii) Stinson LLP, in its capacity as
Maryland counsel to Holdings, each dated as of the Closing Date and addressed to
the Administrative Agent and the Lenders on the Closing Date.

 

(c)       Secretary’s Certificate and Good Standing Certificates. The
Administrative Agent (or its counsel) shall have received (i) a certificate of
each Loan Party, dated the Closing Date and executed by a secretary, assistant
secretary or other similarly-titled Responsible Officer thereof, which shall
(A) certify that (x) attached thereto is a true and complete copy of the
certificate or articles of incorporation, formation or organization of such Loan
Party, as applicable, certified by the relevant authority of its jurisdiction of
organization, which certificate or articles of incorporation, formation or
organization of such Loan Party, as applicable, have not been amended (except as
attached thereto) since the date reflected thereon, (y) attached thereto is a
true and correct copy of the by-laws or operating, management, partnership or
similar agreement of such Loan Party, as applicable, together with all
amendments thereto as of the Closing Date and such by-laws or operating,
management, partnership or similar agreement are in full force and effect and
(z) attached thereto is a true and complete copy of the resolutions or written
consent, as applicable, of its board of directors, board of managers, sole
member, manager or other applicable governing body authorizing the execution and
delivery of the Loan Documents, which resolutions or consent have not been
modified, rescinded or amended (other than as attached thereto) and are in full
force and effect, and (B) identify by name and title and bear the signatures of
the officers, managers, directors or authorized signatories of such Loan Party,
as applicable, authorized to sign the Loan Documents to which such Loan Party,
as applicable, is a party and (ii) a good standing (or equivalent) certificate
for such Loan Party, as applicable, from the relevant authority of its
jurisdiction of organization, dated as of a recent date.

 

(d)       Representations and Warranties. The representations and warranties of
Holdings and the Borrower set forth in Article 3 hereof and the representations
and warranties of the applicable Loan Parties set forth in the other Loan
Documents shall be true and correct in all material respects on and as of the
Closing Date; provided that (A) in the case of any representation which
expressly relates to a given date or period, such representation shall be true
and correct in all material respects as of the respective date or for the
respective period, as the case may be and (B) if any representation is qualified
by or subject to a “material adverse effect,” “material adverse change” or
similar term or qualification, such representation shall be true and correct in
all respects.

 



74

 

 

(e)       [Reserved].

 

(f)        Solvency. The Administrative Agent (or its counsel) shall have
received a certificate in substantially the form of Exhibit L from the chief
financial officer (or other officer with reasonably equivalent responsibilities)
of Holdings dated as of the Closing Date and certifying as to the matters set
forth therein.

 

(g)       Perfection Certificate. The Administrative Agent (or its counsel)
shall have received a completed Perfection Certificate dated the Closing Date
and signed by a Responsible Officer of each Loan Party, together with all
attachments contemplated thereby.

 

(h)       Pledged Stock and Pledged Notes. The Administrative Agent (or its
counsel) shall have received (i) the certificates representing the Capital Stock
required to be pledged pursuant to the Security Agreement, together with an
undated stock power or similar instrument of transfer for each such certificate
endorsed in blank by a duly authorized officer of the pledgor thereof, and
(ii) each Material Debt Instrument (if any) endorsed (without recourse) in blank
(or accompanied by a transfer form endorsed in blank) by the pledgor thereof.

 

(i)        Filings Registrations and Recordings. Each document (including any
UCC (or similar) financing statement) required by any Collateral Document or
under applicable Requirements of Law to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral required to be delivered
pursuant to such Collateral Document, which, if applicable, shall be in proper
form for filing, registration or recordation.

 

(j)        USA PATRIOT Act. No later than three (3) Business Days in advance of
the Closing Date, the Administrative Agent shall have received all documentation
and other information reasonably requested with respect to any Loan Party in
writing by any Lender at least ten Business Days in advance of the Closing Date,
which documentation or other information is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

 

(k)       Officer’s Certificate.  The Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower certifying satisfaction
of the conditions precedent set forth in Section 4.01(d), Section 4.01(l), and
Section 4.01(m).

 

(l)        No Default. No Default or Event of Default shall have occurred and be
continuing as of the Closing Date.

 

(m)      No Material Adverse Effect. Since December 31, 2019, there shall not
have occurred any event, change, development or effect that would reasonably be
expected to have a Material Adverse Effect.

 

(o)      Amendments to Existing Repurchase Facilities. Holdings and/or its
applicable Subsidiaries shall have entered into an amendment to each Existing
Repurchase Facility (the “Existing Repurchase Facility Amendments”), to the
extent applicable, that (a) deletes or modifies the definition of “change of
control” or similar provision as defined in such Existing Repurchase Facility,
such that the definition does not restrict (i) the Internalization of
Management; or (ii) the issuance or exercise of Warrants and (b) amends the
financial covenants and related definitions in such Existing Repurchase Facility
in a manner that is reasonably satisfactory to the Required Lenders.

 



75

 

 

(p)       Amendments to Existing Citibank Swingline Facility. Holdings and/or
its applicable Subsidiaries shall have either (i) entered into an amendment to
the Existing Citibank Swingline Facility to (x) delete or modify clauses (i),
(j), (k), (l), and (m) in the definition of “Change of Control” therein, to
permit the Liens to be granted pursuant to the Loan Documents and (y) modify
Section 4.01 of the Existing Citibank Swingline Facility to permit the liens to
be granted pursuant to the Loan Documents, or (ii) pay off in full and terminate
the commitments under the Existing Citibank Swingline Facility.

 

(q)       Receipt of Amendments. Holdings shall have furnished to the
Administrative Agent true and correct copies of such Existing Repurchase
Facility Amendments, the amendment to the Existing Citibank Swingline Facility
contemplated by clause (p)(i) above (except to the extent the Existing Citibank
Swingline Facility has been terminated pursuant to clause (p)(ii) above), and
the amendments to Existing CIBC Facility.

 

(r)        Waiver under Organizational Documents. The board of directors of
Holdings shall have waived the ownership limitations contained in Holdings’
Organizational Documents with respect to the Lenders’ ownership of the Warrants
or shares of common stock of Holdings acquired upon exercise thereof.

 

(s)       Warrants. The Administrative Agent shall have received true, correct
and complete copies of the Warrants, which have been duly issued by Holdings to
the holders named therein.

 

For purposes of determining whether the conditions specified in this
Section 4.01 have been satisfied on the Closing Date, by provision of their
signature pages hereto, the Administrative Agent and each Lender shall be deemed
to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or such Lender, as the
case may be. For the avoidance of doubt, by the provision of its signature
page hereto, no Lender shall deemed, or considered, to have waived any Default
or Event of Default as a result of the making of any Loan, including but not
limited to Defaults or Events of Default arising from incorrect representations,
warranties or other certifications of the Borrowers’ as to the satisfaction of
the conditions precedent set forth in this Section 4.01.

 

Section 4.02.     Funding of Term Loans. The obligations of each Lender to make
Term Loans on each Funding Date is subject to the satisfaction (or waiver by the
Required Lenders) of the following conditions precedent on or before such
Funding Date:

 

(a)            Borrowing Request. The Administrative Agent (or its counsel)
shall have received from the Borrower a Borrowing Request as required by
Section 2.03 (and any such requirements may be waived or extended by the
Administrative Agent, acting at the direction of the Required Lenders).

 

(b)            Representations and Warranties. The representations and
warranties of Holdings and the Borrower set forth in Article 3 hereof and the
representations and warranties of the applicable Loan Parties set forth in the
other Loan Documents shall be true and correct in all material respects on and
as of such Funding Date; provided that (A) in the case of any representation
which expressly relates to a given date or period, such representation shall be
true and correct in all material respects as of the respective date or for the
respective period, as the case may be and (B) if any representation is qualified
by or subject to a “material adverse effect,” “material adverse change” or
similar term or qualification, such representation shall be true and correct in
all respects.

 



76

 

 

(c)            Fees. Prior to or substantially concurrently with the funding of
such Term Loans hereunder, the Administrative Agent and the Lenders shall have
received (i) all fees required to be paid by the Borrower pursuant to
Section 2.12 (including for the avoidance of doubt, in the case of the Initial
Funding Date, the fees required to be paid by the Borrowers in the Agent Fee
Letter) and (ii) subject to Section 9.03(a), all expenses required to be paid by
the Borrower for which invoices have been presented (including the reasonable
fees and expenses of legal counsel required to be paid), in each case on or
before such Funding Date, which amounts may be offset against the proceeds of
such Term Loans.

 

(d)            Solvency. The Administrative Agent (or its counsel) shall have
received a certificate in substantially the form of Exhibit L from the chief
financial officer (or other officer with reasonably equivalent responsibilities)
of Holdings dated as of such Funding Date and certifying as to the matters set
forth therein, immediately after giving effect to the making of such Term Loans.

 

(e)            Officer’s Certificate.  The Administrative Agent shall have
received a certificate from a Responsible Officer of the Borrower certifying
satisfaction of the conditions precedent set forth in Section 4.02(b) and (f).

 

(f)             No Default. No Default or Event of Default shall have occurred
and be continuing as of such Funding Date.

 

For purposes of determining whether the conditions specified in this
Section 4.02 have been satisfied on any Funding Date, by funding the Term Loans
requested hereunder on such Funding Date, the Administrative Agent and each
Lender shall be deemed to have consented to, approved or accepted, or to be
satisfied with, each document or other matter required hereunder to be consented
to or approved by or acceptable or satisfactory to the Administrative Agent or
such Lender, as the case may be. For the avoidance of doubt, by the funding of
any Loan, no Lender shall deemed, or considered, to have waived any Default or
Event of Default as a result of the making of any Loan, including but not
limited to Defaults or Events of Default arising from incorrect representations,
warranties or other certifications of the Borrowers’ as to the satisfaction of
the conditions precedent set forth in this Section 4.02.

 

ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

From the Closing Date until the date on which all Commitments have expired or
terminated and the principal of and interest on each Term Loan and all fees,
expenses and other amounts and payment Obligations (other than contingent
indemnification obligations for which no claim or demand has been made) have
been paid in full in Cash (such date, the “Termination Date”), Holdings and the
Borrower hereby covenant and agree with the Administrative Agent and Lenders
that:

 

Section 5.01.     Financial Statements and Other Reports. Holdings will deliver
to the Administrative Agent for delivery by the Administrative Agent, subject to
Section 9.05(f), to each Lender:

 

(a)            Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, commencing with the Fiscal Quarter ending September 30, 2020
the consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated statements of operations (or
income) and cash flows of Holdings and its Subsidiaries for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter, and setting forth, in reasonable detail, in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, all in reasonable detail, together with a Financial Officer
Certification (which may be included in the applicable Compliance Certificate)
with respect thereto;

 



77

 

 

 

(b)            Annual Financial Statements. As soon as available, and in any
event within 90 days after the end of each Fiscal Year ending after the Closing
Date, (i) the consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of
operations (or income), changes in equity and cash flows of Holdings and its
Subsidiaries for such Fiscal Year and setting forth, in reasonable detail, in
comparative form the corresponding figures for the previous Fiscal Year and
(ii) with respect to such consolidated financial statements, a report thereon of
an independent certified public accountant of recognized national standing
(which report shall not be subject to a qualification as to the scope of such
audit or “going concern” qualification (except (A) as resulting from the
anticipated or actual breach of any financial covenant or (B) the upcoming
maturity of any Indebtedness within one year of the date such opinion is
delivered, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Holdings for, and as of the end of, such Fiscal Year in conformity with GAAP
(such report and opinion, a “Conforming Accounting Report”);

 

(c)            Compliance Certificate. Together with each delivery of financial
statements of Holdings and its subsidiaries pursuant to Sections 5.01(a) and
(b), a duly executed and completed Compliance Certificate;

 

(d)            [Reserved].

 

(e)            Notice of Default. Promptly upon any Responsible Officer of
Holdings obtaining knowledge of any Default or Event of Default, a
reasonably-detailed notice specifying the nature and period of existence of such
event and what action Holdings has taken, is taking and/or proposes to take with
respect thereto;

 

(f)             Notice of Litigation. Promptly upon any Responsible Officer of
Holdings obtaining knowledge of (i) the institution of, or threat of, any
Adverse Proceeding not previously disclosed in writing by Holdings to the
Administrative Agent, or (ii) any material development in any Adverse Proceeding
that, in the case of either of clauses (i) or (ii), could reasonably be expected
to have a Material Adverse Effect, written notice thereof from the Borrower
together with such other non-privileged information as may be reasonably
available to the Loan Parties to enable the Lenders to evaluate such matters;

 

(g)            ERISA. Promptly upon any Responsible Officer of Holdings becoming
aware of the occurrence of any ERISA Event that could reasonably be expected to
have a Material Adverse Effect, a written notice specifying the nature thereof;

 

(h)            [Reserved].

 

(i)             Information Regarding Collateral. Prompt (and, in any event,
within 15 days of the relevant change) written notice of any change (i) in any
Loan Party’s legal name, (ii) in any Loan Party’s type of organization or
(iii) in any Loan Party’s jurisdiction of organization, together with a
certified copy of the applicable Organizational Document reflecting the relevant
change;

 



78

 

 

(j)             Annual Collateral Verification. Together with the delivery of
each Compliance Certificate provided with the financial statements required to
be delivered pursuant to Section 5.01(b), a Perfection Certificate Supplement
(or confirmation that there have been no changes in such information since the
Closing Date or the most recent Perfection Certificate Supplement provided);

 

(k)            Certain Reports. Promptly upon their becoming available and
without duplication of any obligations with respect to any such information that
is otherwise required to be delivered under the provisions of any Loan Document,
copies of all special reports and registration statements which Holdings or any
Subsidiary files with the SEC or any analogous Governmental Authority or with
any national securities exchange, as the case may be (other than amendments to
any registration statement (to the extent such registration statement, in the
form it became effective, is delivered to the Administrative Agent), exhibits to
any registration statement and, if applicable, any registration statement on
Form S-8);

 

(l)             Other Information. Such other certificates, reports and
information (financial or otherwise) as the Administrative Agent (at the
direction of the Required Lenders) may reasonably request from time to time
regarding the financial condition or business of Holdings and its Subsidiaries;
provided, however, that neither Holdings nor any Subsidiary shall be required to
disclose or provide any information pursuant to any Loan Document (i) that
constitutes non-financial trade secrets or non-financial proprietary information
of (x) Holdings or any of its Subsidiaries or (y) any of their respective
borrowers, tenants or other occupants, joint venture partners, customers and/or
suppliers, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or any of their respective representatives) is prohibited by
applicable Requirements of Law, (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product, (iv) in respect of which
Holdings or any Subsidiary owes confidentiality obligations to any third party
(provided such confidentiality obligations were not entered into in
contemplation of the requirements of this Section 5.01(l)) or (v) to the extent
applicable, which Holdings or any Subsidiary is not able to obtain after use of
commercial reasonable efforts with respect to any unaffiliated Person under any
CRE Finance Asset; and

 

(m)           promptly following any request therefor, solely to the extent
actually required to comply with such laws at such time, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and 31 C.F.R.
1010.230, in each case, solely to the extent actually required to comply with
such rules and regulations at such time.

 

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Holdings (or a representative thereof) (x) posts
such documents or (y) provides a link thereto at https://www.gpmtreit.com/;
provided that, other than with respect to items required to be delivered
pursuant to Section 5.01(k) above, Holdings shall promptly notify (which notice
may be by facsimile or electronic mail) the Administrative Agent of the posting
of any such documents at https://www.gpmtreit.com/ and provide to the
Administrative Agent by electronic mail electronic versions of such documents;
(ii) on which such documents are faxed to the Administrative Agent (or
electronically mailed to an address provided by the Administrative Agent);
(iii) in respect of the items required to be delivered pursuant to
Sections 5.01(a), 5.01(b) and 5.01(k) above in respect of information filed by
Holdings with any securities exchange or with the SEC or any analogous
governmental or private regulatory authority with jurisdiction over matters
relating to securities (including in Form 10-Q Reports and Form 10-K reports),
on which such items have been made available on the SEC website or the website
of the relevant analogous governmental or private regulatory authority or
securities exchange, or (iv) on which such documents are delivered by the
Borrower to the Administrative Agent for posting on behalf of the Borrower on
the Approved Electronic Platform, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

 



79

 

 

Notwithstanding the foregoing, the obligations referred to in Sections
5.01(a) and/or 5.01(b) may be satisfied by filing Holdings’ Form 10-K or 10-Q,
as applicable, with the SEC or any securities exchange, in each case, within the
time periods specified in Section 5.01(a) or 5.01(b), as applicable (and the
public filing of such report with the SEC or such securities exchange shall
constitute delivery thereof for purposes of Sections 5.01(a) and 5.01(b), as
applicable); provided that to the extent such statements are provided in lieu of
the statements required to be provided under Section 5.01(b), such statements
shall include, or be accompanied by, a Conforming Accounting Report.

 

Any financial statement required to be delivered pursuant to Section 5.01(a) or
(b) shall not be required to include acquisition accounting adjustments relating
to any Permitted Acquisition, Investment or other transaction permitted under
this Agreement, in each case, to the extent it is not practicable to include any
such adjustments in such financial statement.

 

Section 5.02.           Existence. Except as otherwise permitted under
Section 6.07, Holdings will, and Holdings will cause each of its Subsidiaries
to, at all times preserve and keep in full force and effect its existence and
all rights, franchises, licenses and permits in the normal conduct of its
business that are material to its business except, other than with respect to
the preservation of the existence of Holdings and the Borrower, to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that neither Holdings nor any of Holdings’
Subsidiaries shall be required to preserve any such existence (other than with
respect to the preservation of existence of Holdings and the Borrower), right,
franchise, license or permit if a Responsible Officer of such Person or such
Person’s board of directors (or similar governing body) determines that the
preservation thereof is no longer desirable in the conduct of the business of
such Person.

 

Section 5.03.           Payment of Taxes. Holdings will, and Holdings will cause
each of its Subsidiaries to, timely pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income or businesses or
franchises; provided, however, that no such Tax need be paid if (a) it is being
contested in good faith by appropriate proceedings, so long as (i) adequate
reserves or other appropriate provisions, as are required in conformity with
GAAP, have been made therefor and (ii) in the case of a Tax which has resulted
or may result in the creation of a Lien on any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or (b) failure to pay or discharge the same could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

Section 5.04.           Maintenance of Properties. Holdings will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all property reasonably necessary to the normal conduct
of business of Holdings and its Subsidiaries and from time to time will make or
cause to be made all needed and appropriate repairs, renewals and replacements
thereof except as expressly permitted by this Agreement or where the failure to
maintain such properties or make such repairs, renewals or replacements could
not reasonably be expected to have a Material Adverse Effect.

 



80

 

 

Section 5.05.           Insurance. Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, Holdings will maintain
or cause to be maintained (or, prior to the effective date of the
Internalization of Management, the Manager will maintain or cause to be
maintained on behalf of Holdings), with financially sound and reputable insurers
that Holdings believes (in the good faith and judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, such insurance coverage with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of Holdings and its
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts, with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons; provided that notwithstanding the foregoing, in no event will Holdings
or any Subsidiary be required to obtain or maintain insurance that is more
restrictive than its normal course of practice. Promptly after the effective
date of the Internalization of Management, each such property, general liability
and casualty policy of insurance (excluding, for the avoidance of doubt, any
business interruption insurance policy) shall, in form reasonably acceptable to
Required Lenders, (i) in the case of each general liability policy in favor of
any Loan Party, name the Administrative Agent on behalf of the Secured Parties
as an additional insured thereunder as its interests may appear, (ii) in the
case of each casualty insurance policy in favor of any Loan Party, to the extent
available from the relevant insurance carrier, contain a lenders’ loss payable
clause or endorsement that names the Administrative Agent, on behalf of the
Secured Parties as the lenders’ loss payee thereunder and (iii) in each case,
use commercially reasonable efforts to provide legends that no cancellation,
material reduction in amount or material change in insurance coverage thereof
shall be effective until at least 30 days (ten days with respect to failing to
pay premiums) after receipt by the Administrative Agent of written notice
thereof.

 

Section 5.06.           Inspections. Holdings will, and will cause each of its
Subsidiaries to, permit any authorized representative designated by the Required
Lenders to visit and inspect any of the properties owned or leased by Holdings
and any of its Subsidiaries at which the principal financial records and
executive officers of the applicable Person are located, to inspect and copy its
and their respective financial and accounting records, and to discuss its and
their respective affairs, finances and accounts with its and their Responsible
Officers and independent public accountants at the expense of Holdings (provided
that Holdings (or any of its subsidiaries) may, if it so chooses, be present at
or participate in any such discussion), all upon reasonable notice and at
reasonable times during normal business hours; provided that except as expressly
set forth in the proviso below during the continuance of an Event of Default,
the Required Lenders shall not exercise such rights more often than one time
during any calendar year; provided, further, that when an Event of Default
exists and is continuing, the Required Lenders (or any of their representatives)
may do any of the foregoing at the expense of Holdings at any time during normal
business hours and upon reasonable advance notice; provided, further, that
notwithstanding anything to the contrary herein, neither Holdings nor any
Subsidiary shall be required to disclose, permit the inspection, examination or
making of copies of or taking abstracts from, or discuss any document,
information, or other matter (A) in respect of which disclosure to the
Administrative Agent or any Lender (or any of their respective representatives
or contractors) is prohibited by applicable Requirements of Law, (B) that is
subject to attorney-client or similar privilege or constitutes attorney work
product, (C) in respect of which Holdings or any Subsidiary owes confidentiality
obligations to any third party (provided such confidentiality obligations were
not entered into in contemplation of the requirements of this Section 5.06) or
(D) in respect of which disclosure is not required pursuant to the proviso to
Section 5.01(l).

 

Section 5.07.           Maintenance of Book and Records. Holdings will, and will
cause its Subsidiaries to, maintain proper books of record and account
containing entries of all material financial transactions and matters involving
the assets and business of Holdings and its Subsidiaries that are full, true and
correct in all material respects and permit the preparation of consolidated
financial statements in accordance with GAAP.

 



81

 

 

Section 5.08.           Compliance with Laws. Holdings will comply, and will
cause each of its Subsidiaries to comply, with the requirements of all
applicable Requirements of Law (including applicable ERISA and all Environmental
Laws, OFAC, the USA PATRIOT Act and the FCPA), except to the extent the failure
of Holdings or the relevant Subsidiary to comply could not reasonably be
expected to have a Material Adverse Effect; provided that the requirements set
forth in this Section 5.08, as they pertain to compliance by any Foreign
Subsidiary with OFAC, the USA PATRIOT ACT and the FCPA are subject to and
limited by any Requirement of Law applicable to such Foreign Subsidiary in its
relevant local jurisdiction.

 

Section 5.09.           Environmental.

 

(a)            Environmental Disclosure. The Borrower will deliver to the
Administrative Agent as soon as practicable following the sending or receipt
thereof by any Responsible Officer of the Borrower, written notice of (A) any
Environmental Claim that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, (B) any Release required to be
reported by Holdings or any of its Subsidiaries to any federal, state or local
governmental or regulatory agency or other Governmental Authority that
reasonably could be expected to have a Material Adverse Effect, (C) any request
made to Holdings or any of its Subsidiaries for information from any
governmental agency that suggests such agency is investigating whether Holdings
or any of its Subsidiaries may be potentially responsible for any Hazardous
Materials Activity which is reasonably expected to have a Material Adverse
Effect and (D) subject to the limitations set forth above in the proviso in
Section 5.01(l), such other documents and information as from time to time may
be reasonably requested by the Administrative Agent (acting at the direction of
the Required Lenders) in relation to any matters disclosed pursuant to this
Section 5.09(a).

 

(b)            Hazardous Materials Activities, Etc. Subject to the rights of
obligors (and, as applicable, any tenants or other occupants) of any CRE Finance
Asset, Holdings shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all actions necessary to (i) cure any violation of
applicable Environmental Laws by Holdings or its Subsidiaries, and address with
appropriate corrective or remedial action any Release or threatened Release of
Hazardous Materials at or from any real property owned or leased by Holdings or
any Subsidiary, in each case, that could reasonably be expected to have a
Material Adverse Effect and (ii) make an appropriate response to any
Environmental Claim against Holdings or any of its Subsidiaries in their
individual capacities and discharge any obligations it may have to any Person
thereunder, in each case, where failure to do so could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

Section 5.10.           [Reserved].

 

Section 5.11.           Use of Proceeds. Holdings shall use the proceeds of the
Initial Term Loans and the Delayed Draw Term Loans (a) to satisfy any
outstanding margin call or mark-to-market repayment obligations under, and for
other partial repayments of any of the Existing Repurchase Facilities or other
Asset Financing Facilities, (b) for open market discounted purchases of the
Convertible Notes of Holdings, subject to the limitations on set forth in
Section 6.04(b), (c) to purchase assets from CLOs, so long as such assets, upon
consummation of such acquisition, are owned by Wholly-Owned Subsidiaries, (d) to
fund new mortgage loan originations and future funding obligations of Holdings
and its Subsidiaries under existing and new mortgage loans, (e) for costs and
expenses incurred in connection with the Internalization of Management,
including, without limitation, the payment of any settlement with, or judgment
or arbitral award in favor of, the Manager in connection therewith, (f) to pay
fees in connection with the Term Facility and Warrants and to reimburse the
Administrative Agent and Lenders for reasonable and documented out-of-pocket
costs and expenses required to be paid by the Borrower in connection with the
Term Facility and Warrants and (g) to finance working capital needs and other
general corporate purposes of Holdings and its Subsidiaries and for any other
purpose not prohibited by the terms of the Loan Documents, including the payment
of Transaction Costs.

 



82

 

 

Section 5.12.           Covenant to Guarantee Obligations and Give Security.

 

(a)            Upon (i) the formation or acquisition after the Closing Date of
any Subsidiary that is not an Excluded Subsidiary, including as a result of a
Division, (ii) any Subsidiary ceasing to be an Excluded Subsidiary (including
pursuant to the last sentence of the definition of “Guarantor”) or (iii) the
designation of a Discretionary Guarantor, within 60 days of acquisition or
formation (or such longer period as the Required Lenders may agree), Holdings
shall cause such Subsidiary (other than any Excluded Subsidiary) to comply with
the requirements set forth in clause (a) of the definition of “Collateral and
Guarantee Requirement”.

 

(b)           Within 120 days after the later of (i) acquisition by any Loan
Party of any Material Real Estate Asset other than any Excluded Asset and
(ii) any Material Real Estate Asset ceasing to be an Excluded Asset (or, in any
such case, such longer period as the Required Lenders may reasonably agree),
Holdings shall cause such Loan Party to comply with the requirements set forth
in clause (b) of the definition of “Collateral and Guarantee Requirement”.

 

(c)            Notwithstanding anything to the contrary herein or in any other
Loan Document, it is understood and agreed that:

 

(i)              the Required Lenders may grant extensions of time (at any time,
including after the expiration of any relevant period, which will be
retroactive) for the creation and perfection of security interests in, or
obtaining of title insurance, legal opinions, surveys or other deliverables with
respect to, particular assets or the provision of any Loan Guaranty by any
Subsidiary (in connection with assets acquired, or Subsidiaries formed or
acquired after the Closing Date), and each Lender hereby consents to any such
extension of time,

 

(ii)             any Lien required to be granted from time to time pursuant to
the definition of “Collateral and Guarantee Requirement” shall be subject to the
exceptions and limitations set forth in the Collateral Documents,

 

(iii)            [reserved],

 

(iv)            no Loan Party shall be required to seek any landlord lien
waiver, bailee letter, estoppel, warehouseman waiver or other collateral access
or similar letter or agreement;

 

(v)             no Loan Party will be required to (A) take any action outside of
the U.S. in order to create or perfect any security interest in any asset
located outside of the U.S., (B) execute any foreign law security agreement,
pledge agreement, mortgage, deed or charge or (C) make any foreign intellectual
property filing, conduct any foreign intellectual property search or prepare any
foreign intellectual property schedule;

 

(vi)            in no event will the Collateral include any Excluded Asset,

 

(vii)           no action shall be required to perfect any Lien with respect to
(1) any vehicle or other asset subject to a certificate of title,
(2) letter-of-credit rights and/or (3) the Capital Stock of any Person that is
not a Subsidiary, which Person, if a Subsidiary, would constitute an Immaterial
Subsidiary, in each case except to the extent that a security interest therein
can be perfected by filing a Form UCC-1 (or similar) financing statement under
the UCC;

 

(viii)          [reserved]; and

 



83

 

 

(ix)            any time periods to comply with the foregoing
Section 5.12(a) shall not apply to Discretionary Guarantors;

 

provided that clauses (v) and (vi) shall not apply to the Capital Stock or
assets of a Foreign Discretionary Guarantor that becomes a Guarantor pursuant to
the last sentence of the definition of “Guarantor.”

 

Section 5.13.           [Reserved].

 

Section 5.14.           Further Assurances. Promptly upon request of the
Administrative Agent (acting at the direction of the Required Lenders) and
subject to the limitations described in Section 5.12:

 

(a)             Subject to the rights of obligors (and, as applicable, any
tenants or other occupants) of any CRE Finance Asset (in each case, to the
extent such rights were not created in contemplation of the requirements of this
Section 5.14(a)), Holdings will, and will cause each other Loan Party to,
execute any and all further documents, financing statements, agreements, Control
Agreements, instruments, certificates, notices and acknowledgments and take all
such further actions (including the filing and recordation of financing
statements, fixture filings, Mortgages and/or amendments thereto and other
documents), that may be required under any applicable Requirements of Law and
which the Administrative Agent (acting at the direction of the Required Lenders)
may reasonably request to ensure the creation, perfection and priority of the
Liens created or intended to be created under the Collateral Documents, all at
the expense of the relevant Loan Parties.

 

(b)             Holdings will, and will cause each other Loan Party to
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent
(acting at the direction of the Required Lenders) may reasonably request from
time to time in order to ensure the creation, perfection and priority of the
Liens created or intended to be created under the Collateral Documents.

 

Section 5.15.           Internalization of Management. Within seven (7) days of
any settlement with, or judgment or arbitral award in favor of, the Manager in
connection with the Internalization of Management, Holdings or the Borrower
shall enter into employment agreements with each of Jack Taylor, Marcin
Urbaszek, Steven Plust and Stephen Alpart.

 

Section 5.16.           REIT Status. Each of Holdings and Subsidiary REIT
Borrower shall, for so long as it has determined to be subject to taxation as a
REIT, use reasonable best efforts to operate its business in a manner that would
permit it to qualify as a REIT under the Code.

 

Section 5.17.           Mortgage Loans. Holdings shall deliver, or cause to be
delivered, to the Administrative Agent copies of (i) any written demand received
by Holdings or any Subsidiary after the date hereof pursuant to any Asset
Financing Facility for Holdings or any Subsidiary to mandatorily repurchase any
CRE Finance Asset financed by or subject to such Asset Financing Facility and
(ii) any written notice referred to in the last proviso to Section 7.01(b), in
any such case, promptly after any officer or other member of management of
Holdings or any of its Subsidiaries becoming aware thereof.

 



84

 

 

Section 5.18.           Unrestricted Cash Amount. Subject to Section 5.19, at
all times on and after such deposit account is established pursuant to
Section 5.19 until the Termination Date, Holdings shall maintain a deposit
account held by an SPE Loan Party that shall hold cash and Cash Equivalents in
an amount no greater than such amount that would cause such deposit account to
cease to be an Excluded Account pursuant to clause (iv) of the definition of
“Excluded Accounts”. As of the most recently ended fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or
(b) (commencing with the first fiscal quarter ending after the opening of the
deposit account referred to in this Section 5.18), such deposit account shall
have held cash and Cash Equivalents in an amount no less than the Unrestricted
Cash Amount that was necessary to satisfy the financial covenant in
Section 6.13(c) as of such date; provided that this clause (ii) shall be reduced
dollar-for dollar by the amount of cash in deposit accounts subject to Control
Agreements.

 

Section 5.19.           Post-Closing Covenants. Within the time periods
specified on Schedule 5.19 under the heading “Post-Closing Obligations” (as each
may be extended by the Administrative Agent at the direction of the Required
Lenders), deliver, or cause to be delivered, as applicable, such Collateral
Documents and other documentation to the Administrative Agent, and complete such
undertakings as are set forth on such schedule.

 

ARTICLE 6

 

NEGATIVE COVENANTS

 

From the Closing Date and until the Termination Date, Holdings and the Borrower
covenant and agree with the Administrative Agent and Lenders that:

 

Section 6.01.           Indebtedness. Holdings shall not, nor shall it permit
any of its Subsidiaries to, directly or indirectly, create, incur, assume,
suffer to exist or otherwise become or remain liable with respect to any
Indebtedness, except:

 

(a)             the Obligations;

 

(b)            Indebtedness of Holdings to any Subsidiary and/or of any
Subsidiary to Holdings and/or any other Subsidiary; provided that in the case of
any Indebtedness of any Subsidiary that is not a Loan Party owing to any
Subsidiary that is a Loan Party, such Indebtedness shall be permitted as an
Investment under Section 6.06; provided, further, that any Indebtedness of any
Loan Party owed to any Subsidiary that is not a Loan Party must be expressly
subordinated to the Obligations of such Loan Party on terms that are reasonably
acceptable to the Administrative Agent (acting at the direction of the Required
Lenders) (including pursuant to an Intercompany Note);

 

(c)             Indebtedness of Holdings in respect of the Convertible Notes in
an aggregate principal amount not to exceed $275,350,000;

 

(d)            Indebtedness arising from any agreement providing for
indemnification, adjustment of purchase price or similar obligations (including
contingent earn-out obligations) incurred in connection with any Disposition
permitted hereunder, any acquisition permitted hereunder or consummated prior to
the Closing Date and not in contemplation thereof or any other purchase of
assets or Capital Stock, and Indebtedness arising from guarantees, letters of
credit, bank guarantees, surety bonds, performance bonds or similar instruments
securing the performance of Holdings or any such Subsidiary pursuant to any such
agreement;

 

(e)             Indebtedness of Holdings and/or any Subsidiary (i) pursuant to
tenders, statutory obligations, bids, leases, governmental contracts, trade
contracts, surety, stay, customs, appeal, performance and/or return of money
bonds or other similar obligations incurred in the ordinary course of business
and (ii) in respect of letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments to support any of the foregoing items;

 



85

 

 

(f)             Indebtedness of Holdings and/or any Subsidiary in respect of
commercial credit cards, stored value cards, purchasing cards, treasury
management services, netting services, overdraft protections, check drawing
services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with Cash management and Deposit Accounts, including
incentive, supplier finance or similar programs;

 

(g)            (i) guarantees by Holdings and/or any Subsidiary of the
obligations of suppliers, customers and licensees in the ordinary course of
business, (ii) Indebtedness incurred in the ordinary course of business in
respect of obligations of Holding’s and/or any Subsidiary to pay the deferred
purchase price of goods, services, CRE Finance Assets or progress payments in
connection with such assets, goods and services and (iii) Indebtedness in
respect of letters of credit, bankers’ acceptances, bank guaranties or similar
instruments supporting trade payables, warehouse receipts or similar facilities
entered into in the ordinary course of business;

 

(h)            guarantees by Holdings and/or any Subsidiary of Indebtedness or
other obligations of Holdings or any Subsidiary with respect to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.01 or other
obligations not prohibited by this Agreement; provided that in the case of any
Guarantee by any Loan Party of the obligations of any non-Loan Party, the
related Investment is permitted under Section 6.06; provided further that this
clause (h) shall not be permitted to be used to provide guarantees in respect of
the Convertible Notes or any Asset Financing Facility;

 

(i)             Indebtedness of Holdings and/or any Subsidiary existing, or
pursuant to commitments existing, on the Closing Date and, to the extent in
excess of $1,000,000, described on Schedule 6.01;

 

(j)             intercompany liabilities in the ordinary course of business
arising from (i) cash management, tax, and accounting operations of Holdings and
its Subsidiaries or (ii) intercompany loans, advances or Indebtedness; provided
that any such Indebtedness (x) has a term not exceeding 364 days (inclusive of
any roll-over or extensions of terms), and (y) to the extent owed by any Loan
Party owed to any Subsidiary that is not a Loan Party is unsecured and
subordinated to the Obligations and subject to the Intercompany Note;

 

(k)            Indebtedness of Holdings and/or any Subsidiary consisting of
obligations owing under incentive, supply, license or similar agreements entered
into in the ordinary course of business;

 

(l)             Indebtedness of Holdings and/or any Subsidiary consisting of
(i) the financing of insurance premiums, (ii) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business and/or
(iii) obligations to reacquire assets or inventory in connection with customer
financing arrangements in the ordinary course of business;

 

(m)           Indebtedness of Holdings, the Borrower, and/or any Subsidiary with
respect to Finance Leases and purchase money Indebtedness in an aggregate
outstanding principal amount not to exceed the greater of $2,000,000 and 0.05%
of Consolidated Total Assets as of the last day of the most recently ended Test
Period;

 



86

 

 

(n)            Indebtedness of any Person that becomes a Subsidiary or
Indebtedness assumed in connection with an acquisition or any other similar
investment permitted hereunder after the Closing Date; provided that (i) such
Indebtedness (A) existed at the time such Person became a Subsidiary or the
assets subject to such Indebtedness were acquired and (B) was not created or
incurred in anticipation of such acquisition or investment or such Person
becoming a Subsidiary and (ii) the Borrower is in compliance with Section 6.13
calculated on a Pro Forma Basis;

 

(o)            Indebtedness consisting of promissory notes issued by Holdings or
any Subsidiary to any stockholder of Holdings or any current or former director,
officer, employee, member of management, manager or consultant of Holdings or
any Subsidiary (or their respective Immediate Family Members) to finance the
purchase or redemption of Capital Stock of Holdings permitted by
Section 6.04(a);

 

(p)            Indebtedness refinancing, refunding or replacing any Indebtedness
permitted under clauses (c), (i), (m), (n), (u), (cc), and (dd) of this
Section 6.01 (“Refinancing Indebtedness”) and any subsequent Refinancing
Indebtedness in respect thereof; provided that:

 

(i)          other than with respect to a refinancing or replacement of the
2018-FL1 CLO, the principal amount of such Refinancing Indebtedness does not
exceed the principal amount of the Indebtedness being refinanced, refunded or
replaced (other than (x) with respect to the amount of any interest, fees, and
premiums payable on the Indebtedness being refinanced, refunded or replaced and
other fees, discounts, commissions and expenses incurred in connection with such
refinancing, replacement or refunding, including, to the extent customary and at
then current market rates, any OID or upfront or similar fees payable generally
to the holders of such Refinancing Indebtedness and (y) additional amounts
otherwise permitted to be incurred pursuant to any other provision of this
Section 6.01),

 

(ii)         such Refinancing Indebtedness has (A) a final maturity equal to or
later than (and, in the case of revolving Indebtedness, does not require
mandatory commitment reductions, if any, prior to) the final maturity of the
Indebtedness being refinanced, refunded or replaced and (B) other than with
respect to revolving Indebtedness, such Indebtedness has a Weighted Average Life
to Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Indebtedness being refinanced, refunded or replaced (without
giving effect to any prepayments thereof),

 

(iii)        such Refinancing Indebtedness is incurred by the obligor or
obligors in respect of the Indebtedness being refinanced, refunded or replaced
and such Refinancing Indebtedness is not guaranteed by any Person other than
those Persons which were obligated or required to be obligated with respect to
the Indebtedness that was refinanced, renewed or replaced,

 

(iv)        if the Indebtedness being refinanced, refunded or replaced was
expressly contractually subordinated to the Obligations in right of payment,
then such Refinancing Indebtedness shall be contractually subordinated to the
Obligations on terms and conditions that are, taken as a whole, at least as
favorable to the Lenders as those that were applicable to the refinanced,
renewed or replaced Indebtedness,

 



87

 

 

(v)         if the Indebtedness that is refinanced, renewed or replaced was
secured by Liens that are subordinated or junior to the Liens securing the
Obligations, then the terms and conditions of the refinancing, renewal or
replacement must provide that such Refinancing Indebtedness is (i) unsecured or
(ii) secured by liens that are subordinated or junior to the Liens that secure
the Obligations on terms that are, taken as a whole, not materially less
favorable to the Lenders than the Lien subordination terms applicable to the
Indebtedness being refinanced, renewed or replaced,

 

(vi)        if the Indebtedness that is refinanced, renewed or replaced was
secured by Liens that are pari passu with the Liens securing the Obligations,
then the terms and conditions of the refinancing, renewal or replacement must
provide that such Refinancing Indebtedness is (i) unsecured or (ii) secured by
Liens that are pari passu, subordinated or junior to the Liens that secure the
Obligations on terms that are, taken as a whole, not materially less favorable
to the Lenders than the Collateral sharing provisions applicable to the
Indebtedness being refinanced, renewed or replaced, and

 

(vii)       if the Indebtedness that is refinanced, renewed or replaced was
unsecured, then the terms and conditions of the refinancing, renewal or
replacement must provide that such Refinancing Indebtedness is unsecured.

 

(q)            [reserved];

 

(r)             [reserved];

 

(s)            Indebtedness of Holdings and/or any Subsidiary under any Interest
Hedge Transaction not entered into for speculative purposes;

 

(t)             Indebtedness of Holdings and/or any Subsidiary representing
(i) deferred compensation to current or former directors, officers, employees,
members of management, managers, and consultants of Holdings and/or any
Subsidiary in the ordinary course of business and (ii) deferred compensation or
other similar arrangements in connection with the Transactions, any Permitted
Acquisition or any other Investment permitted hereby;

 

(u)            Indebtedness of Holdings and/or any Subsidiary that does not
constitute Indebtedness for borrowed money in an aggregate outstanding principal
amount not to exceed the greater of $2,500,000 and 0.06% of Consolidated Total
Assets as of the last day of the most recently ended Test Period;

 

(v)            [reserved];

 

(w)           [reserved];

 

(x)            [reserved];

 

(y)            [reserved];

 

(z)             [reserved];

 

(aa)          Indebtedness (including obligations in respect of letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
with respect to such Indebtedness) incurred by Holdings and/or any Subsidiary in
respect of workers compensation claims, unemployment insurance (including
premiums related thereto), other types of social security, pension obligations,
vacation pay, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

 



88

 

 

(bb)          Indebtedness of any Subsidiary that is not a Loan Party under any
Asset Financing Facility (and, to the extent on an unsecured basis, except as
contemplated by subclause (i) below, (x) any Guarantees of Holdings with respect
to the foregoing and (y) any Guarantee with respect to the foregoing
constituting a grant of Permitted Liens on the Capital Stock referred to in the
parenthetical at the end of subclause (i) below), in each case, (i) to the
extent that such Indebtedness and obligations are not secured by the assets of
any Loan Party (other than Capital Stock held by such Loan Party that
constitutes Capital Stock issued by any Person that is not a Loan Party and is
an obligor, or provides credit support, with respect to such Indebtedness) and
(ii) so long as Holdings is in compliance with Section 6.13 calculated on a Pro
Forma Basis;

 

(cc)          Pari Passu Debt;

 

(dd)         Subordinated Debt;

 

(ee)          unfunded pension fund and other employee benefit plan obligations
and liabilities incurred by Holdings and/or any Subsidiary in the ordinary
course of business to the extent that the unfunded amounts would not otherwise
cause an Event of Default under Section 7.01(i);

 

(ff)           security deposits, diligence deposits, purchase price deposits,
reserves, advance payments and similar monetary items (in each case, to the
extent constituting Indebtedness of Holdings or any Subsidiary), received in the
ordinary course of business (as determined in good faith by Holdings) from
current or prospective borrowers under any CRE Finance Asset, tenants or other
occupants, purchasers for the acquisition, refinancing or occupancy of, or
Investment in, CRE Finance Assets;

 

(gg)         Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to Holdings or any of the Subsidiaries; and

 

(hh)         without duplication of any other Indebtedness, all premiums (if
any), interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of Holdings and/or any Subsidiary hereunder.

 

Section 6.02.          Liens. Holdings shall not, nor shall it permit any of its
Subsidiaries to, create, incur, assume or permit or suffer to exist any Lien on
or with respect to any property of any kind owned by it, whether now owned or
hereafter acquired, or any income or profits therefrom, except:

 

(a)            Liens securing the Obligations created pursuant to the Loan
Documents;

 

(b)            Liens for Taxes which (i) are not then due and payable, or
(ii) are being contested in accordance with Section 5.03(a);

 

(c)            statutory or common law Liens (and rights of set-off) of
landlords, banks, brokers, carriers, warehousemen, mechanics, repairmen, workmen
and materialmen, and other Liens imposed by applicable Requirements of Law, in
each case incurred in the ordinary course of business (i) for amounts not yet
overdue by more than 90 days, (ii) for amounts that are overdue by more than 90
days and that are being contested in good faith by appropriate proceedings, so
long as any reserves or other appropriate provisions required by GAAP have been
made for any such contested amounts or (iii) with respect to which the failure
to make payment would not reasonably be expected to have a Material Adverse
Effect;

 



89

 

 

(d)            Liens incurred (i) in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security laws and regulations, (ii) in the ordinary course of business to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), (iii) pursuant to pledges and
deposits of Cash or Cash Equivalents in the ordinary course of business securing
(x) any liability for reimbursement or indemnification obligations of insurance
carriers providing property, casualty, liability or other insurance to Holdings
and its Subsidiaries or (y) leases or licenses of property otherwise permitted
by this Agreement and (iv) to secure Obligations in respect of letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
posted with respect to the items described in clauses (i) through (iii) above;

 

(e)            Liens consisting of easements, rights-of-way, restrictions
(including zoning restrictions), encroachments, protrusions, conditions and
other similar encumbrances and defects or irregularities in title, in each case,
which, do not, in the aggregate, materially interfere with the ordinary conduct
of the business Holdings and/or its Subsidiaries, taken as a whole, or both the
then-current and intended use of the affected property;

 

(f)             Liens consisting of any (i) interest or title of a lessor,
sub-lessor, licensor or sub-licensor under any lease, sublease or license of
real estate permitted hereunder, (ii) landlord lien permitted by the terms of
any lease, (iii) restriction or encumbrance to which the interest or title of
such lessor, sub-lessor, licensor or sub-licensor may be subject or
(iv) subordination of the interest of the lessee, sub-lessee, licensee or
sub-licensee under such lease to any restriction or encumbrance referred to in
the preceding clause (iii);

 

(g)            Liens (i) solely on any Cash earnest money deposits made by
Holdings and/or any of its Subsidiaries in connection with any letter of intent
or purchase agreement with respect to any Investment permitted hereunder and
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 6.07;

 

(h)            purported Liens evidenced by the filing of UCC financing
statements relating solely to operating leases or consignment or bailee
arrangements, and Liens arising from precautionary UCC financing statements or
similar filings;

 

(i)             Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(j)             Liens in connection with any zoning, building or similar
Requirement of Law (including, without limitation, notices of violation) or
right reserved to or vested in any Governmental Authority to control or regulate
the use of any or dimensions of real property or the structure thereon,
including Liens in connection with any condemnation or eminent domain proceeding
or compulsory purchase order;

 



90

 

 

(k)            Liens securing Refinancing Indebtedness permitted pursuant to,
and subject to the provisions (including with respect to priority and whether
permitted to be secured) set forth in, Section 6.01(p); provided that (i) no
such Lien extends to any asset not covered by the Lien securing the Indebtedness
that is being refinanced unless otherwise permitted by this Section 6.02 and
(ii) if the Lien securing the Indebtedness being refinanced applied to
Collateral and was subject to intercreditor arrangements, then any Lien as to
such Collateral securing any Refinancing Indebtedness in respect thereof shall
be subject to (A) intercreditor arrangements that are not materially less
favorable to the Secured Parties, taken as a whole, than the intercreditor
arrangements governing the Lien securing the Indebtedness that is refinanced or
(B) an Acceptable Intercreditor Agreement;

 

(l)             Liens existing, or required pursuant to commitments existing on
the Closing Date and, to the extent any such Lien secures amounts in excess of
$1,000,000, described on Schedule 6.02 and any modification, replacement,
refinancing, renewal or extension thereof; provided that (i) unless otherwise
permitted by this Section 6.02, no such Lien extends to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (B) proceeds and products thereof,
replacements, accessions or additions thereto and improvements thereon (it being
understood that individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates) and (ii) any
such modification, replacement, refinancing, renewal or extension of the
obligations secured or benefited by such Liens, if constituting Indebtedness, is
permitted by Section 6.01;

 

(m)           [reserved];

 

(n)            Liens securing Indebtedness permitted pursuant to
Section 6.01(m); provided that any such Lien shall encumber only the asset
acquired with the proceeds of such Indebtedness and proceeds and products
thereof, replacements, accessions or additions thereto and improvements thereon
(it being understood that individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates); provided
that such Lien is granted within 90 days after such Indebtedness is incurred;

 

(o)            (i) Liens securing Indebtedness permitted pursuant to
Section 6.01(n) on the relevant acquired assets or on the Capital Stock and
assets of the relevant acquired Subsidiary at the time such Person becomes a
Subsidiary and (ii) Liens on property or other assets at the time the Borrower
or a Subsidiary acquired the property or such other assets, including any
acquisition by means of a merger, amalgamation or consolidation with or into the
Borrower or any Subsidiary; provided that no such Lien (x) extends to or covers
any other assets (other than the proceeds or products thereof, replacements,
accessions or additions thereto and improvements thereon) or (y) was created in
contemplation of the applicable acquisition or Investment or in contemplation of
such Person becoming a Subsidiary;

 

(p)            (i) Liens that are contractual rights of setoff or netting
relating to (A) the establishment of depositary relations with banks not granted
in connection with the issuance of Indebtedness, (B) pooled deposit or sweep
accounts of Holdings or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Holdings or
any Subsidiary, (C) purchase orders and other agreements entered into with
customers of Holdings or any Subsidiary in the ordinary course of business and
(D) commodity trading or other brokerage accounts incurred in the ordinary
course of business, (ii) Liens encumbering reasonable customary initial deposits
and margin deposits, (iii) bankers Liens and rights and remedies as to Deposit
Accounts, (iv) Liens of a collection bank arising under Section 4-208 or 4-210
of the UCC on items in the ordinary course of business, (v) Liens in favor of
banking or other financial institutions arising as a matter of Law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution and that are within the general
parameters customary in the banking industry or arising pursuant to such banking
institution’s general terms and conditions, (vi) Liens on the proceeds of any
Indebtedness incurred in connection with any transaction permitted hereunder,
which proceeds have been deposited into an escrow account on customary terms to
secure such Indebtedness pending the application of such proceeds to finance
such transaction, (vii) Liens of the type described in the foregoing clauses
(i), (ii), (iii), (iv) and (v) securing obligations under Sections 6.01(f),
6.01(s) and/or 6.01(ff) and (viii) Liens in favor of any servicer, depository or
cash management bank, title company, custodian, bailee or other service provider
in connection with the administration of any Asset Financing Facility;

 



91

 

 

(q)            [reserved];

 

(r)             Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Holdings and/or
its Subsidiaries;

 

(s)            Liens securing Indebtedness incurred in reliance on, and subject
to the provisions, (including with respect to priority and whether permitted to
be secured), set forth in, Sections 6.01(cc) and (dd); provided, that any Lien
that is granted in reliance on this clause (s) on the Collateral shall be
subject to an Acceptable Intercreditor Agreement;

 

(t)             Liens on assets securing Asset Financing Facilities; provided
that no such Lien extends to any additional assets other than (i) the CRE
Finance Assets financed by such Asset Financing Facility, (ii) any corresponding
Financing Equity and (iii) other assets related to such CRE Finance Asset owned
by the Financing SPE Subsidiary under such Asset Financing Facility;

 

(u)            (i) Liens on assets securing Indebtedness or other obligations,
in each case that do not constitute Liens securing Indebtedness for borrowed
money, in an aggregate principal amount at any time outstanding not to exceed
the greater of $2,500,000 and 0.06% of Consolidated Total Assets as of the last
day of the most recently ended Test Period;

 

(v)            (i) Liens on assets securing judgments, awards, attachments
and/or decrees and notices of lis pendens and associated rights relating to
litigation being contested in good faith not constituting an Event of Default
under Section 7.01(h) and (ii) any pledge and/or deposit securing any settlement
of litigation;

 

(w)           (i) leases, subleases, licenses, sublicense concessions or other
occupancy agreements granted to others in the ordinary course of business
(determined by Holdings in good faith) which do not secure any Indebtedness, and
(ii) restrictions and encumbrances to which the interest or title of Holdings or
any Subsidiary as lessor, sub-lessor, licensor or sub-licensor may be subject in
connection therewith (including, without limitation, under any non-disturbance
provisions);

 

(x)            Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 6.06 arising out of such
repurchase transaction;

 

(y)            Liens securing obligations in respect letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments permitted
under Sections 6.01(d), (e), (g) and (aa);

 

(z)            Liens arising (i) out of conditional sale, title retention,
consignment or similar arrangements for the sale of any asset in the ordinary
course of business and permitted by this Agreement or (ii) by operation of law
under Article 2 of the UCC (or similar Requirement of Law under any
jurisdiction);

 



92

 

 

(aa)          Liens (i) in favor of any Loan Party and/or (ii) granted by any
non-Loan Party in favor of any Subsidiary that is not a Loan Party;

 

(bb)         Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(cc)          Liens on specific items of inventory or other goods and the
proceeds thereof securing the relevant Person’s obligations in respect of
documentary letters of credit or banker’s acceptances issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or goods;

 

(dd)         licenses, sublicenses and cross-licenses involving any Intellectual
Property in the ordinary course of business or on a non-exclusive basis;

 

(ee)          (i) Liens on Capital Stock of joint ventures securing capital
contributions to, or obligations of, such Persons, (ii) rights of first refusal
and tag, drag, forced sale, major decisions and similar rights in joint venture
agreements and agreements with respect to non-Wholly-Owned Subsidiaries, in each
case, in the ordinary course of business (determined by the Borrower in good
faith) and (iii) Liens on Capital Stock in joint ventures pursuant to the
relevant joint venture agreement or arrangement or otherwise in favor of a
creditor, partner or equity holder of such joint venture or securing
Indebtedness of such joint venture;

 

(ff)           Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;

 

(gg)         Liens consisting of the prior rights of consignees and their
lenders under consignment arrangements entered into in the ordinary course of
business;

 

(hh)         [reserved];

 

(ii)            Liens on the Securitization Assets arising in connection with a
Qualified Securitization Financing;

 

(jj)            Liens disclosed in any Mortgage Policy delivered pursuant to
Section 5.12 with respect to any Material Real Estate Asset and any replacement,
extension or renewal thereof; provided that no such replacement, extension or
renewal Lien shall cover any property other than the property that was subject
to such Lien prior to such replacement, extension or renewal (and additions
thereto, improvements thereon and the proceeds thereof); and

 

(kk)          Liens on Financing Equity or CRE Finance Assets securing funding
obligations or commitments of Holdings or any Financing SPE Subsidiary in
respect of such CRE Finance Asset (including such Liens provided under any
co-lender, intercreditor, participation or similar agreement).

 

Section 6.03.          [Reserved].

 



 93 

 

 

Section 6.04.          Restricted Payments; Restricted Debt Payments; Amendments
of Specified Debt Documents and Organizational Documents.

  

(a)           Holdings shall not, nor shall it permit any of its Subsidiaries to
make, directly or indirectly any Restricted Payment, except that:

 

(i)          so long as there exists no Default under Section 7.01(a) or Event
of Default under Section 7.01(a), (f) or (g) at the time of declaration, each of
Holdings and Subsidiary REIT Borrower may make Restricted Payments consisting of
dividends or other similar distributions on account of its Capital Stock
declared by such Person in any Fiscal Quarter; provided that such dividends or
similar distributions may be paid by Holdings or Subsidiary REIT Borrower within
60 calendar days following the date that such dividend or other distribution is
declared by such Person; provided, further, that, solely for purposes of this
clause (i), the amount of such dividends or distributions declared in any Fiscal
Year as to which Restricted Payments are made pursuant to this clause (i) shall
not exceed the amount necessary to enable Holdings and Subsidiary REIT Borrower
to maintain their respective REIT Status without triggering any entity level
income or excise tax (provided that (x) Holdings and/or Subsidiary REIT Borrower
may make such distributions in the form of cash or Cash Equivalents
notwithstanding whether dividends or distributions in a form other than cash or
Cash Equivalents would be sufficient to maintain such Person’s REIT Status and
(y) for purposes of so determining the minimum amount required to maintain REIT
Status and/or avoid triggering any entity level income or excise tax for
purposes of this clause (i), Holdings shall use net operating losses against its
remaining taxable income after deduction for dividends paid with respect to
dividends previously paid for the taxable year);

 

(ii)         [reserved];

 

(iii)        so long as there exists no Default under Section 7.01(a) or Event
of Default at the time of declaration, Holdings may make Restricted Payments
consisting of dividends, other similar distributions on account of its Capital
Stock or any other cash Restricted Payments at any time so long as the total
amount of all cash Restricted Payments paid by Holdings on its common stock
pursuant to clause (i) above and this clause (iii) since the Closing Date does
not exceed Cumulative Adjusted Core Earning by more than $50,000,000.

 

(iv)       Holdings may make Restricted Payments consisting of Cash payments in
lieu of the issuance of fractional shares in connection with the exercise,
settlement, grant or vesting of warrants, options or other securities
convertible into or exchangeable for, or otherwise based on, Capital Stock of
Holdings;

 

(v)        Holdings may repurchase Capital Stock upon the exercise, settlement,
grant or vesting of warrants, options or other securities convertible into or
exchangeable for, or otherwise based on, Capital Stock if such Capital Stock
represents all or a portion of the exercise price of, or tax withholdings with
respect to, such warrants, options or other securities convertible into or
exchangeable for, or otherwise based on, Capital Stock;

 

(vi)       (A) any Subsidiary may declare and make Restricted Payments to
Holdings or any Subsidiary that is a direct or indirect parent of such
Subsidiary and, if not a Wholly-Owned Subsidiary (or any class of such
Subsidiary’s Capital Stock is owned by more than one other Subsidiary), to each
other direct owner of Capital Stock (or relevant class of Capital Stock) of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
Holdings or any Subsidiary receiving any such Restricted Payment) based on their
relative ownership interests; and (B) to the extent not prohibited by
Section 6.06, any Subsidiary that is not a Wholly-Owned Subsidiary may
Restricted Payments pursuant to clause (b) or (c) of the definition of
“Restricted Payments” to any owner of the Capital Stock of such Subsidiary that
is not Holdings or a Subsidiary;

 



94

 

 

(vii)      Subsidiary REIT Borrower shall be permitted to issue preferred shares
on customary terms, and make customary dividends on such shares to third parties
to the extent such arrangements are (A) substantially consistent in all material
respects with (or no more burdensome to Subsidiary REIT Borrower than) the
Subsidiary REIT Permitted Preferred Terms or (B) otherwise reasonably acceptable
to the Required Lenders;

 

(viii)     [reserved];

 

(ix)        to the extent constituting a Restricted Payment, Holdings and its
Subsidiaries may consummate any transaction permitted by Section 6.06 (other
than Sections 6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)),
Section 6.08 (other than pursuant to any cross-reference therein to
Sections 6.09(d), (j) and (q)) and Section 6.09 (other than Sections 6.09(d),
(j) and (q));

 

(x)         Holdings shall be permitted to consummate the transactions
contemplated by the Warrants and Investor Rights Agreement; and

 

(xi)        Holdings may declare and make Restricted Payments payable solely in
additional shares of its Capital Stock (other than Disqualified Capital Stock).

 

Notwithstanding anything to the contrary the only Basket that may be used to
make Restricted Payments on the preferred shares of Subsidiary REIT Borrower
shall be the Basket in Section 6.04(a)(vii).

 

(b)           Holdings shall not, nor shall it permit any Subsidiary to, make,
directly or indirectly, any payment or other distribution (whether in cash,
securities (other than newly issued Capital Stock) or other property) of or in
respect of principal of or interest on any Specified Debt (or any Refinancing
Indebtedness in respect of the foregoing), or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Specified Debt (or any such Refinancing
Indebtedness in respect of the foregoing) (collectively, “Restricted Debt
Payments”), except:

 

(i)          with respect to any purchase, defeasance, redemption, repurchase,
repayment or other acquisition or retirement of Specified Debt made by exchange
for, or out of the proceeds of, either (x) Refinancing Indebtedness or (y) any
other Indebtedness permitted pursuant to Section 6.01;

 

(ii)         as part of an applicable high yield discount obligation catch-up
payment;

 

(iii)        (A) payments of regularly scheduled interest (including any penalty
interest, if applicable) and payments of fees, expenses and indemnification
obligations as and when due (other than payments with respect to Specified Debt
that are prohibited by the subordination provisions thereof) and (B) principal
on the scheduled maturity date thereof, subject to any subordination provisions
applicable thereto;

 

(iv)       Restricted Debt Payments in respect of the Convertible Notes in an
aggregate amount not to exceed the greater of (x) $70,000,000 and (y) 1.67% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period;

 



95

 

 

(v)        (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Qualified Capital Stock of Holdings and/or any capital contribution
in respect of Qualified Capital Stock of Holdings, in each case, other than any
such issuance to, or contribution by, any Subsidiary (except to the extent such
amount is applied as any Cure Amount or utilized to make any Restricted Payment
or Investment), (B) Restricted Debt Payments as a result of the conversion of
all or any portion of any Specified Debt into Qualified Capital Stock of
Holdings and (C) to the extent constituting a Restricted Debt Payment, regularly
scheduled payments of payment-in-kind interest with respect to any Specified
Debt that is permitted under Section 6.01;

 

(vi)       prepayment or other payment on any intercompany debt that constitutes
Specified Debt so long as no Event of Default exists immediately after giving
effect thereto and such payment is permitted by any subordination agreement then
in effect; and

 

(vii)      Restricted Debt Payments of Specified Debt made with Declined
Proceeds.

 

(c)           Holdings shall not, nor shall it permit any Subsidiary to, amend
or modify, or permit the amendment or modification of, any provision of any
Specified Debt documentation (and any Refinancing Indebtedness in respect of the
foregoing) or any agreement relating thereto, other than amendments or
modifications that (A) are not in any manner materially adverse to Lenders
(solely in their capacity as Lenders taken as a whole) and that do not
materially and adversely affect the subordination provisions thereof (if any) in
a manner adverse to the Lenders (solely in their capacity as Lenders hereunder
taken as a whole) and (B) to the extent applicable, otherwise comply with the
definition of “Refinancing Indebtedness”; provided that the foregoing limitation
shall not otherwise prohibit any Refinancing Indebtedness or any other
replacement, refinancing, amendment, supplement, modification, extension,
renewal, restatement or refunding of any Junior Indebtedness, in each case, that
is permitted under this Agreement in respect thereof.

 

(d)           Holdings shall not, nor shall it permit any Subsidiary to, amend
or modify in any manner materially adverse to the Lenders (taken as a whole and
solely in their capacities as Lenders) (i) the articles or certificate of
incorporation or by-laws or limited liability company operating agreement or
other Organizational Documents of any Loan Party (other than to provide for the
authorization and issuance of preferred shares of Subsidiary REIT Borrower in
accordance with Sections 6.04(a)(vii) and 6.07(p)) or (ii) the Management
Agreement, except any such amendments, modifications or changes that are
necessary or advisable to consummate or implement the Internalization of
Management or the Transactions (including any transactions incidental thereto).

 

Section 6.05.          Burdensome Agreements. Except as provided herein or in
any other Loan Document, Holdings shall not, nor shall it permit any of its
Subsidiaries to, enter into or cause to exist any agreement restricting the
ability of (x) any Subsidiary of Holdings that is not a Loan Party to pay
dividends or other distributions to Holdings or any Loan Party, (y) any
Subsidiary that is not a Loan Party to make cash loans or advances to Holdings
or any Loan Party or (z) any Loan Party to create, permit or grant a Lien on any
of its properties or assets to secure the Obligations (each, a “Burdensome
Agreement”), except restrictions:

 

(a)            set forth in any agreement evidencing or relating to
(i) Indebtedness of a Subsidiary that is not a Loan Party permitted by
Section 6.01, (ii) Indebtedness permitted by Section 6.01 that is secured by a
Permitted Lien if the relevant restriction applies only to the Person obligated
under such Indebtedness and its Subsidiaries or the assets intended to secure
such Indebtedness and (iii) Indebtedness permitted pursuant to clauses (m),
(p) (as it relates to Indebtedness in respect of clauses (m), (u), (cc) or (dd)
of Section 6.01), (u), (bb), (cc), (dd) or (ff) of Section 6.01;

 



96

 

 

(b)            arising under customary provisions restricting assignments,
subletting, licensing, sublicensing or other transfers (including the granting
of any Lien) contained in CRE Finance Assets, leases, subleases, licenses,
sublicenses, concessions, occupancy agreements, joint venture agreements,
co-lender agreements, intercreditor agreements, participation agreements,
purchase and sale agreements, servicing agreements, custodial agreements and
other agreements entered into in the ordinary course of business (determined by
the Borrower in good faith);

 

(c)            that are or were created by virtue of any Lien granted upon,
transfer of, agreement to transfer or grant of, any option or right with respect
to any assets or Capital Stock not otherwise prohibited under this Agreement;

 

(d)            that are assumed in connection with any acquisition of property
or the Capital Stock of any Person, so long as the relevant encumbrance or
restriction relates solely to the Person and its subsidiaries (including the
Capital Stock of the relevant Person or Persons) and/or property so acquired and
was not created in connection with or in anticipation of such acquisition;

 

(e)            set forth in any agreement for any Disposition of any Subsidiary
(or all or substantially all of the assets thereof) that restricts the payment
of dividends or other distributions or the making of cash loans or advances by
such Subsidiary pending such Disposition;

 

(f)             set forth in provisions in agreements or instruments which
prohibit the payment of dividends or the making of other distributions with
respect to any class of Capital Stock of a Person other than on a pro rata
basis;

 

(g)            imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements (including, in the case of Subsidiary
REIT Borrower, to provide for the authorization and issuance of preferred shares
of Subsidiary REIT Borrower in accordance with Sections 6.04(a)(vii) and
6.07(p));

 

(h)            on Cash, other deposits or net worth or similar restrictions
imposed by any Person under any contract entered into in the ordinary course of
business or for whose benefit such Cash, other deposits or net worth or similar
restrictions exist;

 

(i)             set forth in documents or instruments which exist on the Closing
Date and were not created in contemplation thereof, as may be amended, amended
and restated, restated, supplemented, modified or replaced from time to time, to
the extent such amendment, restatement, supplement, modification, or
replacement, taken as a whole, is not materially adverse to the interests of the
Lenders;

 

(j)             arising pursuant to an agreement or instrument relating to any
Indebtedness permitted to be incurred after the Closing Date if the relevant
restrictions, taken as a whole, are not materially less favorable to the Lenders
than the restrictions contained in this Agreement, taken as a whole (as
determined in good faith by the Borrower);

 

(k)            arising under or as a result of applicable Requirements of Law or
the terms of any license, authorization, concession or permit;

 

(l)             arising in any Hedge Agreement (or any other agreement relating
to any Interest Hedge Transaction permitted under this Agreement) or any
customary agreement in respect of deposit, treasury or cash management services;

 



97

 

 

 

 

(m)          relating to any asset (or all of the assets) of and/or the Capital
Stock of the Borrower and/or any Subsidiary which is imposed pursuant to an
agreement entered into in connection with any Disposition of such asset (or
assets) and/or all or a portion of the Capital Stock of the relevant Person that
is permitted or not restricted by this Agreement;

 

(n)           set forth in any agreement relating to any Permitted Lien that
limit the right of the Borrower or any Subsidiary to Dispose of or encumber the
assets subject thereto;

 

(o)           set forth in agreements entered into in connection with the
administration, operation or management of CRE Finance Assets and/or Asset
Financing Facilities in the ordinary course of business (as determined in good
faith by the Borrower);

 

(p)           imposed by any amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing of any contract,
instrument or obligation referred to in clauses (a) through (n) above; provided
that no such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing is, in the good faith judgment
of the Borrower, more restrictive with respect to such restrictions, taken as a
whole, than those in existence prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

 

Section 6.06.          Investments. Holdings shall not, nor shall it permit any
of its Subsidiaries to, make or own any Investment in any other Person except:

 

(a)            Cash or Investments that were Cash Equivalents at the time made;

 

(b)           (i) Investments by Holdings or any Subsidiary in the Borrower or
any Subsidiary that is a Loan Party (or any Subsidiary that becomes a Loan Party
after giving effect to such Investment); (ii) Investments by any Subsidiary that
is not a Loan Party in any other Subsidiary that is not a Loan Party and
(iii) Investments by Holdings or any Subsidiary in Holdings or any Subsidiary
not otherwise permitted in clause (i) or (ii) above in an aggregate amount for
all such Investments made or deemed made pursuant to this
Section 6.06(b)(iii) that are at that time outstanding in an amount not to
exceed the greater of $20,000,000 and 0.48% of Consolidated Total Assets as of
the last day of the most recently ended Test Period calculated on a Pro Forma
Basis at any one time outstanding;

 

(c)           Investments (i) constituting deposits, prepayments and/or other
credits to suppliers, (ii) made in connection with obtaining, maintaining or
renewing client and customer contracts and/or (iii) in the form of advances made
to distributors, suppliers, licensors and licensees, in each case, in the
ordinary course of business or, in the case of clause (iii), to the extent
necessary to maintain the ordinary course of supplies to the Borrower or any
Subsidiary;

 

(d)           intercompany liabilities in the ordinary course of business
arising from (i) cash management, tax, and accounting operations of Holdings and
its Subsidiaries or (ii) intercompany loans, advances or Indebtedness; provided
that any such Indebtedness (x) has a term not exceeding 364 days (inclusive of
any roll-over or extensions of terms), and (y) to the extent owed by any Loan
Party owed to any Subsidiary that is not a Loan Party is unsecured and
subordinated to the Obligations and subject to the Intercompany Note; provided
that the outstanding amount of loans or advances made by Loan Parties to
non-Loan Parties pursuant to this clause (d)(ii) shall not exceed the greater of
$5,000,000 and 0.12% of Consolidated Total Assets as of the last day of the most
recently ended Test Period calculated on a Pro Forma Basis at any time
outstanding;

 



98

 



 

(e)           Permitted Acquisitions;

 

(f)            Investments (i) existing on, or contractually committed to or
contemplated as of, the Closing Date and, to the extent any such Investment is
in excess of $1,000,000, described on Schedule 6.06 and (ii) any modification,
replacement, renewal or extension of any Investment described in clause
(i) above so long as no such modification, renewal or extension increases the
amount of such Investment except by the terms thereof or as otherwise permitted
by this Section 6.06;

 

(g)           Investments received in lieu of Cash in connection with any
Disposition permitted by Section 6.07 or any other disposition of assets not
constituting a Disposition;

 

(h)           loans or advances to present or former employees, directors,
members of management, officers, managers or consultants or independent
contractors (or their respective Immediate Family Members) of Holdings, its
Subsidiaries, the Manager (or its Affiliates) and/or any joint venture to the
extent permitted by Requirements of Law, (i) for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business or (ii) in connection with such Person’s purchase of Capital
Stock of Holdings, in any such case, in an aggregate principal amount for this
clause (h) not to exceed the greater of $500,000 and 0.01% of Consolidated Total
Assets as of the last day of the most recently ended Test Period calculated on a
Pro Forma Basis at any one time outstanding; provided that such limitation shall
not apply with respect to subclause (ii) above so long as the proceeds of such
loan or advance are substantially contemporaneously contributed to Holdings for
the purchase of such Capital Stock;

 

(i)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

(j)            Investments consisting of (or resulting from) Indebtedness
permitted under Section 6.01 (other than Indebtedness permitted under
Sections 6.01(b) and (h)), Permitted Liens, Restricted Payments permitted under
Section 6.04 (other than Section 6.04(a)(ix)), Restricted Debt Payments
permitted by Section 6.04 and mergers, consolidations, amalgamations,
liquidations, windings up, dissolutions or Dispositions permitted by
Section 6.07 (other than Section 6.07(a) (if made in reliance on subclause
(ii)(y) of the proviso thereto), Section 6.07(b) (if made in reliance on
clause (ii) therein), Section 6.07(c)(ii) (if made in reliance on clause
(B) therein) and Section 6.07(g));

 

(k)           Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers;

 

(l)            Investments (including debt obligations and Capital Stock)
received (i) in connection with the bankruptcy or reorganization of any Person,
(ii) in settlement of delinquent obligations of, or other disputes with,
customers, suppliers and other account debtors arising in the ordinary course of
business, (iii) upon foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment and/or (iv) as a result
of the settlement, compromise, resolution of litigation, arbitration or other
disputes;

 

(m)          loans and advances of payroll payments or other compensation to
present or former employees, directors, members of management, officers,
managers or consultants of Holdings or its Subsidiaries, in each case, to the
extent such payments or other compensation relate to services provided to
Holdings or its Subsidiaries in the ordinary course of business;

 



99

 

 

(n)           Investments to the extent that payment therefor is made solely
with Qualified Capital Stock Holdings, in each case, to the extent not resulting
in a Change of Control;

 

(o)           (i) Investments of any Subsidiary acquired after the Closing Date,
or of any Person acquired by, or merged into or consolidated or amalgamated
with, Holdings or any Subsidiary after the Closing Date, in each case as part of
an Investment otherwise permitted by this Section 6.06 to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of the relevant acquisition, merger, amalgamation or consolidation and
(ii) any modification, replacement, renewal or extension of any Investment
permitted under clause (i) of this Section 6.06(o) so long as no such
modification, replaceme nt, renewal or extension thereof increases the original
amount of such Investment except as otherwise permitted by this Section 6.06;

 

(p)           Investments, directly or indirectly, in CRE Finance Assets (i) in
the ordinary course of business (including, without limitation, in connection
with the performance of any future funding obligations of Holdings or any
Subsidiary with respect thereto), (ii) that are substantially consistent with
past practice, (iii) in connection with any foreclosure or other exercise of
remedies under, or a workout or restructuring of, all or any portion of the
obligations under any Asset Financing Facility or any CRE Finance Asset, (iv) so
long as there exists no Default under Section 7.01(a) or Event of Default, to
satisfy any outstanding margin call or mark-to-market repayment obligations
under, and for other partial repayments of any Asset Financing Facility, and
(v) to purchase assets from CLOs, so long as such assets, upon consummation of
such acquisition, are owned by Wholly-Owned Subsidiaries (or, if such purchase
is funded by a cash Investment by a Loan Party in a non-Loan Party, such assets,
upon consummation of such acquisition, are owned by a Loan Party);

 

(q)           Investments made after the Closing Date by Holdings and/or any of
its Subsidiaries in an aggregate amount at any time outstanding not to exceed
the greater of $10,000,000 and 0.24% of Consolidated Total Assets as of the last
day of the most recently ended Test Period calculated on a Pro Forma Basis;

 

(r)            Investments made after the Closing Date by Holdings and/or any of
its Subsidiaries in any joint venture formed or entered into with one or more
other investors for the purpose of co-investing in new mortgage loan
originations, in an aggregate amount at any time outstanding not to exceed the
greater of $30,000,000 and 0.72% of Consolidated Total Assets as of the last day
of the most recently ended Test Period calculated on a Pro Forma Basis;

 

(s)           (i) Guarantees of leases (other than Finance Leases) or of other
obligations not constituting Indebtedness and (ii) Guarantees of the lease
obligations of suppliers, customers, franchisees and licensees of Holdings
and/or its Subsidiaries, in each case, in the ordinary course of business;

 

(t)            [reserved];

 

(u)           repurchases of Obligations through open market purchases to the
extent such repurchase or purchase is otherwise permitted hereunder;

 

(v)           Investments in Subsidiaries in connection with internal
reorganizations and/or restructurings and activities related to tax planning;
provided that, after giving effect to any such reorganization, restructuring or
activity, neither the Loan Guaranty, taken as a whole, nor the security interest
of the Administrative Agent in the Collateral, taken as a whole, is materially
impaired;

 



100

 

 

(w)          Investments under any Interest Hedge Transaction of the type
permitted under Section 6.01(s);

 

(x)            [reserved];

 

(y)           Investments made in joint ventures as required by, or made
pursuant to, customary buy/sell arrangements between the joint venture parties
set forth in joint venture agreements and similar binding arrangements entered
into in the ordinary course of business;

 

(z)            Investments made in connection with any nonqualified deferred
compensation plan or arrangement for any present or former employees, directors,
members of management, officers, managers or consultants or independent
contractors (or their respective Immediate Family Members) of Holdings, its
Subsidiaries, the Manager (or its Affiliates) and/or any joint venture;

 

(aa)         Investments in the Borrower, any Subsidiary and/or joint venture in
connection with intercompany cash management arrangements and related activities
in the ordinary course of business;

 

(bb)        [reserved];

 

(cc)         any Investment made by any Subsidiary prior to the date on which
such Person became a Subsidiary so long as the relevant Investment was not made
in contemplation of such Person becoming a Subsidiary;

 

(dd)         Investments consisting of the licensing or contribution of
Intellectual Property pursuant to joint marketing arrangements with other
Persons; and

 

(ee)         so long as the Borrower would be in compliance with Section 6.13 on
a Pro Forma Basis, (i) Investments in a Securitization Subsidiary or any
Investment by a Securitization Subsidiary in any other Person in connection with
a Qualified Securitization Financing; provided, however, that any such
Investment in a Securitization Subsidiary is in the form of a contribution of
additional Securitization Assets or equity and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Mandatory Repurchase Obligation in connection with a Qualified
Securitization Financing.

 

Section 6.07.          Fundamental Changes; Disposition of Assets. Holdings
shall not, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger, consolidation or amalgamation, consummate a Division as
the Dividing Person, or liquidate, wind up or dissolve themselves (or suffer any
liquidation or dissolution), or otherwise make any Disposition of any assets,
except:

 

(a)           (i) any Subsidiary may be merged, consolidated or amalgamated with
or into Holdings or any other Subsidiary and (ii) any Subsidiary may consummate
a Division as the Dividing Person if, immediately upon the consummation of the
Division, the assets of the applicable Dividing Person are held by one or more
Subsidiaries at such time, or, with respect to assets not so held by one or more
Subsidiaries, such Division, in the aggregate, would otherwise result in a
Disposition permitted by Section 6.07 (other than Section 6.07(a); provided that
(A) in the case of any such merger, consolidation or amalgamation with or into
the Borrower, (1) the Borrower shall be the continuing or surviving Person or
(2) if the Person formed by or surviving any such merger, consolidation or
amalgamation is not the Borrower (any such Person, the “Successor Borrower”),
(x) the Successor Borrower shall be an entity organized or existing under the
law of the U.S., any state thereof or the District of Columbia, (y) the
Successor Borrower shall expressly assume the Obligations of the Borrower in a
manner reasonably satisfactory to the Administrative Agent (acting at the
direction of the Required Lenders) and (z) except as the Administrative Agent
(acting at the direction of the Required Lenders) may otherwise agree, each
Guarantor, unless it is the other party to such merger, consolidation or
amalgamation, shall have executed and delivered a reaffirmation agreement with
respect to its obligations under the Loan Guaranty and the other Loan Documents;
it being understood and agreed that if the foregoing conditions under clauses
(x) through (z) are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement and the other Loan Documents,
and (B) in the case of any such merger or Division, consolidation or
amalgamation with or into the Borrower or any Subsidiary Guarantor, either
(1) the Borrower or a Subsidiary Guarantor shall be the continuing or surviving
Person or the continuing or surviving Person shall expressly assume the
obligations of the Borrower or Subsidiary Guarantor in a manner reasonably
satisfactory to the Administrative Agent (acting at the direction of the
Required Lenders) or (2) the relevant transaction shall be treated as an
Investment and shall comply with Section 6.06;

 



101

 

 

(b)           Dispositions (including of Capital Stock) among the Borrower
and/or any Subsidiary (upon voluntary liquidation or otherwise) (including as a
result of a Division); provided that all Dispositions under this
Section 6.07(b) by a Loan Party to a Subsidiary that is not a Loan Party during
the course of this Agreement shall not exceed the greater of $10,000,000 and
0.24% of Consolidated Total Assets as of the last day of the most recently ended
Test Period calculated on a Pro Forma Basis;

 

(c)           (i) the liquidation or dissolution of any Subsidiary if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower, is not materially disadvantageous to the Lenders
and the Borrower or any Subsidiary receives any assets of the relevant dissolved
or liquidated Subsidiary; provided that in the case of any liquidation or
dissolution of any Loan Party that results in a distribution of assets to any
Subsidiary that is not a Loan Party, such distribution shall be treated as an
Investment and shall comply with Section 6.06 (other than in reliance on clause
(j) thereof); (ii) any merger or Division, amalgamation, dissolution,
liquidation or consolidation, the purpose of which is to effect (A) any
Disposition otherwise permitted under this Section 6.07 (other than clause (a),
clause (b) or this clause (c)) or (B) any Investment permitted under
Section 6.06; and (iii) the conversion of the Borrower or any Subsidiary into
another form of entity, so long as such conversion does not adversely affect the
value of the Loan Guaranty or Collateral, if any;

 

(d)           (x) Dispositions of obsolete, damaged or worn out property or
assets, inventory, equipment and other assets in the ordinary course of business
(as determined in good faith by the management of the Borrower), and property or
assets no longer used or useful in the ordinary course or the principal business
of Holdings and its Subsidiaries) and (y) the leasing or subleasing of real
property in the ordinary course of business;

 

(e)           Dispositions of surplus, obsolete, used or worn out property or
other property that, in the reasonable judgment of the Borrower, is (A) no
longer useful in its business (or in the business of Holdings and its
Subsidiaries) or (B) otherwise economically impracticable to maintain;

 

(f)            Dispositions of Cash and/or Cash Equivalents and/or other assets
that were Cash Equivalents when the relevant original Investment was made;

 



102

 

 

(g)           Dispositions, mergers, Divisions, amalgamations, consolidations or
conveyances that constitute (w) Investments permitted pursuant to Section 6.06
(other than Section 6.06(j)), (x) Permitted Liens and (y) Restricted Payments
permitted by Section 6.04(a) (other than Section 6.04(a)(ix));

 

(h)           Dispositions for fair market value (as determined in good faith by
the applicable Loan Party or Subsidiary); provided that at least 75% of the
consideration for such Disposition shall consist of Cash or Cash Equivalents
(provided that for purposes of the 75% Cash consideration requirement, (w) the
amount of any Indebtedness or other liabilities (other than Indebtedness or
other liabilities that are subordinated to the Obligations or that are owed to
the Borrower or any Subsidiary) of the Borrower or any Subsidiary (as shown on
such Person’s most recent balance sheet or statement of financial position (or
in the notes thereto)) that are assumed by the transferee of any such assets and
for which the Borrower and/or its applicable Subsidiary have been validly
released by all relevant creditors in writing, (x) the amount of any trade-in
value applied to the purchase price of any replacement assets acquired in
connection with such Disposition and (y) any Securities received by the Borrower
or any Subsidiary from such transferee that are converted by such Person into
Cash or Cash Equivalents (to the extent of the Cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition,
in each case, shall be deemed to be Cash); provided, further, that (x) on the
date on which the agreement governing such Disposition is executed, no Event of
Default under Section 7.01(a), (f) or (g) exists, (y) the Net Proceeds of such
Disposition shall be applied and/or reinvested as (and to the extent) required
by Section 2.11(b)(ii) and (z) any such asset sale that would be required to be
disclosed by Holdings in a Current Report on Form 8-K shall have been approved
by the board of directors (or other applicable governing body) of the relevant
Loan Party or Subsidiary;

 

(i)            to the extent that (i) the relevant property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of the relevant Disposition are promptly applied to the purchase price
of such replacement property;

 

(j)            Dispositions of investments in joint ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(k)           Dispositions of notes receivable or accounts receivable in the
ordinary course of business (including any discount and/or forgiveness thereof)
or in connection with the collection or compromise thereof;

 

(l)            Dispositions and/or terminations of leases, subleases, licenses
or sublicenses (including the provision of software under any open source
license), (i) the Disposition or termination of which will not materially
interfere with the business of Holdings and its Subsidiaries or (ii) which
relate to closed facilities or the discontinuation of any product line;

 

(m)          (i) any termination of any lease in the ordinary course of
business, (ii) any expiration of any option agreement in respect of real or
personal property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or litigation claims
(including in tort) in the ordinary course of business;

 

(n)           Dispositions of property subject to foreclosure, casualty, eminent
domain or condemnation proceedings (including in lieu thereof or any similar
proceeding);

 

(o)           Dispositions or consignments of equipment, inventory or other
assets (including leasehold interests in real property) with respect to
facilities that are temporarily not in use, held for sale or closed;

 



103

 

 

(p)           to the extent constituting a Disposition, the issuance, sale and
Disposition of preferred shares of Subsidiary REIT Borrower on customary terms
to third parties to the extent such arrangements are (i) substantially
consistent in all material respects with (or no more burdensome to Subsidiary
REIT Borrower than) the Subsidiary REIT Permitted Preferred Terms or
(ii) otherwise reasonably acceptable to the Required Lenders;

 

(q)           Disposition of any assets (i) acquired in an acquisition or other
investment permitted hereunder, which assets are (x) not used or useful in the
ordinary course or the principal business of Holdings and its Subsidiaries or
(y) non-core assets or unnecessary to the business or operations of Holdings and
its Subsidiaries or (ii) made in connection with the approval of any applicable
antitrust authority or otherwise necessary or advisable in the good faith
determination of the Borrower to consummate any acquisition permitted hereunder;

 

(r)            exchanges or swaps, including transactions covered by
Section 1031 of the Code (or any comparable provision of any foreign
jurisdiction), of assets so long as any such exchange or swap is made for fair
value (as reasonably determined by the Borrower) for like assets; provided that,
upon the consummation of any such exchange or swap by any Loan Party, to the
extent the assets received do not constitute an Excluded Asset, the
Administrative Agent has a perfected Lien with the same priority as the Lien
held on the Real Estate Assets so exchanged or swapped;

 

(s)           any (i) Disposition of CRE Finance Assets and/or related assets,
directly or indirectly, (x) in connection with any Asset Financing Facility and
any transaction in connection therewith, (y) in the ordinary course of business
or (z) substantially consistent with past practice, and (ii) any transaction in
connection with the servicing, administration, operation or management
(including property management) of CRE Finance Assets in the ordinary course of
business (as determined in good faith by the Borrower);

 

(t)            (i) licensing, sublicensing and cross-licensing arrangements
involving any Intellectual Property of Holdings or any Subsidiary in the
ordinary course of business and (ii) Dispositions, abandonments, cancellations
or lapses of Intellectual Property, or issuances or registrations, or
applications for issuances or registrations, of Intellectual Property, which, in
the reasonable business judgment of the Borrower, are not material to the
conduct of the business of Holdings and its Subsidiaries, taken as a whole, or
are no longer economical to maintain in light of its use;

 

(u)           terminations or unwinds of Interest Hedge Transactions;

 

(v)           [reserved];

 

(w)          [reserved];

 

(x)            Dispositions made to comply with any order of any Governmental
Authority or any applicable Requirement of Law;

 

(y)           any merger, consolidation, Disposition or conveyance the sole
purpose of which is to reincorporate or reorganize (i) any Domestic Subsidiary
in another jurisdiction in the U.S. and/or (ii) any Foreign Subsidiary in the
U.S. or any other jurisdiction;

 



104

 

 

(z)           any sale of motor vehicles and information technology equipment
purchased at the end of an operating lease and resold thereafter;

 

(aa)         Dispositions involving assets having a fair market value (as
reasonably determined by Holdings or the relevant Subsidiary at the time of the
relevant Disposition) in the aggregate of not more than the greater of
$10,000,000 and 0.24% of Consolidated Total Assets as of the last day of the
most recently ended Test Period calculated on a Pro Forma Basis;

 

(bb)         so long as the Borrower would be in compliance with Section 6.13 on
a Pro Forma Basis, any Disposition of Securitization Assets to a Securitization
Subsidiary; provided, that such Disposition shall be for no less than the fair
market value of such property at the time of such Disposition as determined by
the Borrower in good faith; and

 

(cc)         any Disposition of Securitization Assets (other than to a
Securitization Subsidiary) or related assets in connection with any Qualified
Securitization Financing.

 

To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, which Liens
shall be automatically released upon the consummation of such Disposition; it
being understood and agreed that the Administrative Agent (at the direction of
the Required Lenders) shall be authorized to take, and shall take, any actions
deemed appropriate in order to effect the foregoing in accordance with Article 8
hereof.

 

Section 6.08.         [Reserved].

 

Section 6.09.          Transactions with Affiliates. Holdings shall not, nor
shall it permit any of its Subsidiaries to, enter into any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) involving payment in excess of $5,000,000 with any of
their respective Affiliates on terms that are less favorable to Holdings or such
Subsidiary, as the case may be (as reasonably determined by the Borrower), than
those that might be obtained at the time in a comparable arm’s-length
transaction from a Person who is not an Affiliate; provided that the foregoing
restriction shall not apply to:

 

(a)           any transaction between or among Holdings and/or one or more
Subsidiaries (or any entity that becomes a Subsidiary as a result of such
transaction) to the extent permitted or not restricted by this Agreement;

 

(b)           any issuance, sale or grant of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options, incentive equity awards and similar
arrangements, and stock or other equity ownership plans approved by the board of
directors (or equivalent governing body) of Holdings or any Subsidiary;

 

(c)           (i) any collective bargaining, employment or severance agreement
or compensatory (including profit sharing) arrangement entered into by Holdings
or any of its Subsidiaries with their respective current or former officers,
directors, members of management, managers, employees, consultants or
independent contractors of Holdings or its Subsidiaries (or of the Manager or
its Affiliates), (ii) any subscription agreement or similar agreement pertaining
to the repurchase of Capital Stock pursuant to put/call rights or similar rights
with current or former officers, directors, members of management, managers,
employees, consultants or independent contractors and (iii) transactions
pursuant to any employee compensation, benefit plan, stock option, equity
incentive plan or similar arrangement and stock or other equity ownership plans,
any health, disability or similar insurance plan which covers current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors or any employment contract or arrangement;

 



105

 

 

(d)           (i) transactions permitted by Sections 6.01(d), (o) and (ee), 6.04
and 6.06(h), (m), (o), (t), (z) and (aa) and (ii) issuances of Capital Stock and
issuances and incurrences of Indebtedness not restricted by this Agreement;

 

(e)           transactions in existence on the Closing Date and any amendment,
modification or extension thereof to the extent such amendment, modification or
extension, taken as a whole, is not (i) materially adverse to the Lenders or
(ii) more disadvantageous to the Lenders than the relevant transaction in
existence on the Closing Date;

 

(f)            (i) so long as no Event of Default under Section 7.01(a),
7.01(f) or 7.01(g) then exists or would result therefrom (provided, that during
such an Event of Default such fees may continue to accrue and become payable
upon the waiver, termination or cure of the relevant Event of Default), the
payment of management, monitoring, consulting, transaction, oversight, advisory
and similar fees to the Manager (or its Affiliates) pursuant to any management
agreement in place from time to time between Holdings and the Manager (to the
extent such management agreement is approved or ratified by the board of
directors of Holdings) and (ii) the payment or reimbursement of all
indemnification obligations and expenses owed to the Manager (or its Affiliates)
and any of their respective directors, officers, members of management,
managers, employees and consultants, in each case whether currently due or paid
in respect of accruals from prior periods;

 

(g)           the Transactions, including the payment of Transaction Costs;

 

(h)           customary compensation to Affiliates of Holdings (or the Manager
or Affiliates thereof) in connection with financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities and other transaction fees, which payments are approved by the board
of directors (or similar governing body) of the Borrower in good faith;

 

(i)            Guarantees permitted by Section 6.01 or Section 6.06;

 

(j)            the payment of amounts owing pursuant to any settlement with, or
judgment or arbitral award to or in favor of, the Manager;

 

(k)           the payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of, members of the board of directors (or
similar governing body), officers, employees, members of management, managers,
consultants and independent contractors of Holdings and/or any of its
Subsidiaries in the ordinary course of business;

 

(l)            transactions with customers, clients, suppliers, joint ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are (i) fair to
Holdings and/or its applicable Subsidiary in the good faith determination of the
board of directors (or similar governing body) of Holdings or the senior
management thereof or (ii) on terms at least as favorable as might reasonably be
obtained from a Person other than an Affiliate;

 

(m)          the payment of reasonable out-of-pocket costs and expenses related
to registration rights and customary indemnities provided to shareholders under
any shareholder agreement;

 

(n)           any transaction in respect of which Holdings delivers to the
Administrative Agent a letter addressed to the board of directors (or similar
governing body) of Holdings from an accounting, appraisal or investment banking
firm of nationally recognized standing stating that such transaction is on terms
that are no less favorable to Holdings or the applicable Subsidiary than might
be obtained at the time in a comparable arm’s length transaction from a Person
who is not an Affiliate;

 



106

 

 

(o)           the non-exclusive licensing of trademarks, copyrights or other
Intellectual Property in the ordinary course of business to permit the
commercial exploitation of Intellectual Property between or among Affiliates and
Subsidiaries of Holdings;

 

(p)           any Disposition of Securitization Assets or related assets in
connection with any Qualified Securitization Financing;

 

(q)           any customary tax sharing agreements or arrangements entered into
among the Borrower and any Affiliates or Subsidiaries of Holdings; and

 

(r)            any (i) Disposition of CRE Finance Assets and/or related assets,
directly or indirectly, (x) in connection with any Asset Financing Facility, and
any transaction in connection therewith, (y) in the ordinary course of business
or (z) substantially consistent with past practice, and (ii) any transaction in
connection with the servicing, administration, operation or management
(including property management) of CRE Finance Assets in the ordinary course of
business (as determined in good faith by the Borrower).

 

Section 6.10.          Conduct of Business. From and after the Closing Date, and
for so long as Holdings or the Subsidiary REIT, as applicable, has determined to
be subject to taxation as a REIT, Holdings shall not, nor shall it permit any of
its Subsidiaries to, engage in any material line of business that, as determined
by Holdings or Subsidiary REIT Borrower, would materially impact Holdings’ or
Subsidiary REIT Borrower’s ability to maintain its REIT Status. For the
avoidance of doubt, such prohibition shall not include, without limitation, to
the extent not prohibited by the preceding sentence, (x) similar, incidental,
complementary, ancillary or related businesses to the businesses engaged in by
Holdings or any Subsidiary on the Closing Date and (y) any business permitted to
be engaged in by a “taxable REIT subsidiary” (as defined in Section 856 of the
Code) pursuant to Section 856, et seq. of the Code).

 

Section 6.11.         [Reserved].

 

Section 6.12.          Fiscal Year. Holdings shall not change its Fiscal
Year-end to a date other than December 31; provided that Holdings may, upon
written notice to the Administrative Agent, change the Fiscal Year-end of
Holdings to another date, in which case Holdings and the Administrative Agent
(acting at the direction of the Required Lenders) will, and are hereby
authorized to, make any adjustments to this Agreement that are necessary to
reflect such change in Fiscal Year.

 

Section 6.13.          Financial Covenants. Holdings shall not, with respect to
itself and its consolidated Subsidiaries, directly or indirectly, permit any of
the following to be breached, as determined quarterly on a consolidated basis in
conformity with GAAP, as adjusted pursuant to the first sentence of
Section 6.13(e) below:

 

(a)            Total Debt to Total Assets Ratio. As of the last day of each
Fiscal Quarter commencing with the Fiscal Quarter ending September 30, 2020,
Holdings shall not, with respect to itself and its Subsidiaries, directly or
indirectly, permit the ratio, expressed as a percentage, (i) the numerator of
which shall equal the Indebtedness of Holdings and its consolidated Subsidiaries
associated with its Target Investments (net of restricted cash associated with
any consolidated variable interest entities) and (ii) the denominator of which
shall equal the Total Assets of Holdings and its consolidated Subsidiaries
associated with its Target Investments, to at any time be greater than
seventy-seven and one half percent (77.5%); provided, that notwithstanding the
foregoing, Holdings and its consolidated Subsidiaries may from time to time
acquire Highly Rated CMBS and enter into secured Indebtedness in connection
therewith pursuant to which the ratio, expressed as a percentage, (i) the
numerator of which equals the Indebtedness of Holdings and its consolidated
Subsidiaries associated with its Highly Rated CMBS (net of restricted cash
associated with any consolidated variable interest entities) and (ii) the
denominator of which equals the Total Assets of Holdings and its consolidated
Subsidiaries associated with its Highly Rated CMBS exceeds seventy-seven and one
half percent (77.5%) but is not greater than ninety percent (90.00%), subject to
the condition that at any such time, Holdings shall not, with respect to itself
and its Subsidiaries, directly or indirectly, permit the ratio, expressed as a
percentage, (i) the numerator of which shall equal the Indebtedness of Holdings
and its consolidated Subsidiaries and (ii) the denominator of which shall equal
the Total Assets of Holdings and its consolidated Subsidiaries to be greater
than eighty percent (80.00%).

 



107

 

 

(b)            Unrestricted Cash. Holdings shall not, with respect to itself and
its consolidated Subsidiaries, directly or indirectly, permit its Unrestricted
Cash to be less than the greater of: (i) Thirty Million and No/100 Dollars
($30,000,000.00), and (ii) five percent (5.0%) of Holdings’ Recourse
Indebtedness.

 

(c)            Minimum Tangible Net Worth. Holdings shall not, with respect to
itself and its consolidated Subsidiaries, directly or indirectly, permit its
Tangible Net Worth to be less than the sum of (x) seventy-five percent (75%) of
the Tangible Net Worth as of the Closing Date, plus (y) seventy-five percent
(75%) of the aggregate net cash proceeds of any equity issuances made by
Holdings after the Closing Date (net of underwriting discounts and commissions
and other out-of-pocket costs and expenses incurred by Holdings and its
Affiliates in connection with such equity issuance).

 

(d)            Minimum Interest Expense Coverage Ratio. Holdings shall not, with
respect to itself and its consolidated Subsidiaries, directly or indirectly,
permit the ratio of (i) all amounts set forth on an income statement of Holdings
and its consolidated Subsidiaries prepared in accordance with GAAP for interest
income for the period of four (4) consecutive fiscal quarters ended on or most
recently prior to such date of determination to (ii) the Interest Expense of
Holdings and its consolidated Subsidiaries for such period, to be less than 1.50
to 1.00.

 

(e)            Certain Defined Terms; Etc. Notwithstanding anything to the
contrary herein, all calculations of the Financial Covenants in this
Section 6.13 and all calculations of Senior Net Debt to Total Assets Ratio,
Total Net Debt to Total Assets Ratio and Consolidated Total Assets in the Loan
Documents shall be adjusted to remove the impact of (i) CECL Reserves and
(ii) consolidating any variable interest entities under the requirements of
Accounting Standards Codification (“ASC”) Section 810 and/or transfers of
financial assets accounted for as secured borrowings under ASC Section 860, as
both of such ASC sections are amended, modified and/or supplemented from time to
time. As used in this Section 6.13, the following terms shall have the
respective meanings set forth below:

 

“Cash and Cash Equivalents” means any of the following: (a) cash, (b) fully
federally insured demand deposits, and (c) securities with maturities of thirty
(30) days or less from the date of acquisition issued or fully guaranteed or
insured by the United States Government or any agency thereof.

 

“CECL Reserves” means, with respect to any Person and as of a particular date,
all amounts determined in accordance with GAAP under ASU 2016-13 and recorded on
the balance sheet of such Person and its consolidated Subsidiaries as of such
date.

 



108

 

 

“CMBS” means Mortgage pass-through certificates or other securities issued
pursuant to a securitization of commercial real estate loans.



 

“Highly Rated CMBS” means CMBS rated at least “AA” (or any comparable rating) by
any Rating Agency.

 

“Interest Expense” means, with respect to any Person in respect of any period of
four consecutive fiscal quarters, ended on the last day of any fiscal quarter of
such Person, determined on a consolidated basis without duplication,
consolidated interest expense, whether paid or accrued, without deduction of
consolidated interest income, including, without limitation or duplication, or,
to the extent not so included, with the addition of: (i) interest expense
associated with any interest rate hedging activity; (ii) the amortization of
debt discounts by such Person; and (iii) prepayment penalties and debt
extinguishment charges paid by such Person, in all cases as reflected in the
applicable consolidated financial statements and all as determined in accordance
with GAAP.

 

“Rating Agency” means any of Standard & Poor’s Ratings Services, Moody’s
Investor’s Service, Inc. Morningstar, Inc. or Fitch Ratings, Inc., or any
successors thereto.

 

“Recourse Indebtedness” means, with respect to any Person, on any date of
determination, the amount of Indebtedness for which such Person has recourse
liability (such as through a guarantee agreement), exclusive of any such
Indebtedness for which such recourse liability is limited to obligations
relating to or under agreements containing customary nonrecourse carve-outs.

 

“Tangible Net Worth” means, with respect to any Person on any date of
determination, (A) the sum of all amounts that would be included under capital
or shareholder’s equity (or any like caption) on a balance sheet of such Person
and its consolidated Subsidiaries at such date, minus (B) the sum of (i) amounts
owing to such Person or any such consolidated Subsidiary from any Affiliate
thereof, or from officers, employees, partners, members, directors, shareholders
or other Persons similarly affiliated with such Person or any Affiliate thereof,
(ii) intangible assets of such Person and its consolidated Subsidiaries, if any,
and (iii) prepaid Taxes and/or expenses, all on or as of such date and all
without duplication as determined in accordance with GAAP.

 

“Target Investments” means any of the following: (i) whole mortgage loans,
(ii) senior pari passu “A notes” or participations in whole mortgage loans,
(iii) mezzanine loans, (iv) preferred equity investments, (v) subordinated
mortgage interests (including “B notes” and junior participations in whole
mortgage loans, and (vi) real estate securities (including commercial mortgage
backed securities and collateralized loan obligations); provided that the
foregoing shall exclude Highly Rated CMBS.

 

“Total Assets” means, with respect to any Person, on any date of determination,
an amount equal to the aggregate book value of all assets owned by such Person
and the proportionate share of such Person of all assets owned by Affiliates of
such Person as consolidated in accordance with GAAP, less (a) amounts owing to
such Person from any Affiliate thereof, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with such
Person or any Affiliate thereof, (b) intangible assets, and (c) prepaid Taxes
and expenses, all on or as of such date.

 

“Unrestricted Cash” means, with respect to any Person and any date, the amount
of unrestricted and unencumbered Cash and Cash Equivalents held by such Person
and its consolidated Subsidiaries.

 



109

 

 

(f)            Financial Cure. Notwithstanding anything to the contrary in this
Agreement (including Article 7), upon the occurrence of an Event of Default as a
result of the Borrower’s failure to comply with Section 6.13(a), (c) or
(d) above for any Fiscal Quarter, the Borrower shall have the right (the “Cure
Right”) (at any time during such Fiscal Quarter or thereafter until the date
that is 15 Business Days after the date on which financial statements for such
Fiscal Quarter are required to be delivered pursuant to Section 5.01(a) or (b),
as applicable) to issue Qualified Capital Stock for Cash or otherwise receive
Cash contributions in respect of Qualified Capital Stock of Holdings, the
Borrower or any other Loan Party (the “Cure Amount”), and thereupon the
Borrower’s compliance with Section 6.13(a), (c) or (d), as applicable, shall be
recalculated giving effect to a pro forma increase in the amount of
(i) Consolidated Total Assets, in the case of Section 6.13(a),
(ii) shareholder’s equity, in the case of Section 6.13(c) and (iii) consolidated
net income of Holdings and its consolidated Subsidiaries, in the case of
Section 6.13(d), in each case, by an amount equal to the Cure Amount solely for
the purpose of determining compliance with Section 6.13(a), (c) or (d), as
applicable, as of the end of such Fiscal Quarter and for applicable subsequent
Fiscal Quarters. If, after giving effect to the foregoing recalculation (but
not, for the avoidance of doubt, taking into account any repayment of
Indebtedness in connection with determining compliance with Section 6.13(a),
(c) or (d) for the Fiscal Quarter with respect to which such Cure Right is
exercised), the requirements of Section 6.13(a), (c) or (d)  would be satisfied,
then the requirements of Section 6.13(a), (c) or (d) shall be deemed satisfied
as of the end of the relevant Fiscal Quarter with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of Section 6.13(a), (c) or (d) that had occurred (or would
have occurred) shall be deemed cured for the purposes of this Agreement.
Notwithstanding anything herein to the contrary, (I) in each four consecutive
Fiscal Quarter period there shall be at least one Fiscal Quarter (which may, but
are not required to be, consecutive) in which the Cure Right is not exercised,
(II) during the term of this Agreement, the Cure Right shall not be exercised
more than five times, (III) the Cure Amount shall be no greater than the amount
required for the purpose of complying with Section 6.13(a), (c) or (d), as
applicable, (IV) upon the Administrative Agent’s receipt of a written notice
from the Borrower that the borrower intends to exercise the Cure Right until the
15th Business Day following the date on which financial statements for the
Fiscal Quarter are required to be delivered pursuant to Section 5.01(a) or (b),
as applicable, neither the Administrative Agent (nor any sub-agent therefor) nor
any Lender shall exercise any right to accelerate the Loans, and none of the
Administrative Agent (nor any sub-agent therefor) nor any Lender or Secured
Party shall exercise any right to foreclose on or take possession of the
Collateral or any other right or remedy under the Loan Documents solely on the
basis of the relevant Event of Default under Section 6.13(a), (c) or
(d) (V) there shall be no pro forma reduction of the amount of Indebtedness by
the amount of any Cure Amount for purposes of determining compliance with
Section 6.13(a), (c) or (d) for the Fiscal Quarter in respect of which the Cure
Right was exercised and (VI) for the Fiscal Quarter with respect to which any
Cure Amount is included in the calculation of Consolidated Total Assets as of
the last day thereof as a result of any exercise of the Cure Right, such
increase to Consolidated Total Assets as a result of applying such Cure Amount
shall be disregarded for purposes of determining whether any financial ratio or
test or Basket set forth in Article 6 of this Agreement has been satisfied
(other than any direct or indirect condition or requirement under any applicable
Basket to be in compliance on a Pro Forma Basis with Section 6.13.

 

(g)            Most Favored Lender Status. To the extent that any Loan Party is
obligated under any Repurchase Facility, loan agreement, warehouse facility or
similar credit facility or any Guarantee thereof, in any such case, in an
aggregate principal amount that exceeds the Threshold Amount (any of the
foregoing, “Specified MFN Debt”) to comply with any financial covenant measured
with respect to any Loan Party or with respect to any Loan Party and its
Subsidiaries on a consolidated basis, and such financial covenant is more
restrictive to any Loan Party than any financial covenant set forth in this
Section 6.13, or is in addition to any financial covenant set forth in this
Section 6.13, then such financial covenant shall, with no further action
required on the part of any Loan Party, any Lender or the Administrative Agent,
automatically become a part of this Section 6.13 and be incorporated herein,
mutatis mutandis, and Holdings hereby covenants to maintain compliance with such
financial covenant at all times throughout the remaining term of this Agreement.
In connection herewith, Holdings agrees to promptly notify the Administrative
Agent of the execution of any agreement or other document that would cause the
provisions of this Section 6.13(f) to become effective. Holdings and the
Borrowers further agree to execute and deliver any new amendments to this
Agreement that are reasonably requested by the Administrative Agent or the
Required Lenders to evidence all such new or modified provisions.
Notwithstanding the foregoing, if any such financial covenant shall be deemed
automatically deleted from this Agreement at such time as such financial
covenant is deleted or otherwise removed from the relevant Specified MFN Debt or
the relevant Specified MFN Debt shall have been terminated, all commitments
thereunder cancelled and all liabilities existing thereunder paid in full (other
than unasserted contingent liabilities and obligations not then due and
payable).

 



110

 

 

ARTICLE 7

 

EVENTS OF DEFAULT

 

Section 7.01.          Events of Default. If any of the following events (each,
an “Event of Default”) shall occur:

 

(a)           Failure To Make Payments When Due. Failure by the Borrower to pay
(i) any installment of principal of any Loan when due, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise or (ii) any interest on any Loan or any fee or any other
amount due hereunder within five Business Days after the date due; or

 

(b)           Default in Other Agreements. (i) Failure by Holdings or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in clause (a) above) with an aggregate outstanding principal amount
exceeding the Threshold Amount, in each case beyond the grace period, if any,
provided therefor; and (ii) breach or default by Holdings or any of its
Subsidiaries with respect to any other term of (A) one or more items of
Indebtedness with an aggregate outstanding principal amount exceeding the
Threshold Amount or (B) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness (other than, for the
avoidance of doubt, with respect to Indebtedness consisting of Hedging
Obligations, termination events or equivalent events pursuant to the terms of
the relevant Hedge Agreement which are not the result of any default thereunder
by any Loan Party or any Subsidiary), in each case beyond the grace period, if
any, provided therefor, if the effect of such breach or default is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; provided that:

 

(1) clause (ii) of this clause (b) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property
securing such Indebtedness if such sale or transfer is permitted hereunder,;

 

(2) this clause (b) shall not apply to the extent such failure is remedied or
waived by the holders of the applicable Indebtedness prior to any acceleration
of the Loans pursuant to Article 7; and

 

(3) no such event (other than the failure to make a principal payment at stated
final maturity) under any Asset Financing Facility or any Guarantee thereof
shall constitute a Default or Event of Default under this clause (b) until
(x) such Indebtedness shall have been accelerated as a result of such event or
(y) with respect to any such Indebtedness (other than CMBS) for which the holder
or holders thereof (or a trustee or agent on behalf of such holder or holders)
have delivered a written notice to Holdings or the applicable Subsidiary party
thereto that an event of default exists under such Indebtedness, remedies shall
have been exercised by such holder(s) (or a trustee or agent on behalf thereof)
as a result of such event to foreclose on, sell or liquidate CRE Finance Assets
in an aggregate amount for all such Indebtedness referred to in this subclause
(3)(y) that exceeds 15% of the total amount of loans held-for-investment by
Holdings and its Subsidiaries (including in such 15% any foreclosures, sales or
liquidations of CRE Finance Assets that occur pursuant to subclause (2)); or

 



111

 

 

(c)           Breach of Certain Covenants. Failure of any Loan Party, as
required by the relevant provision, to perform or comply with any term or
condition contained in (i) Section 5.01(e), Section 5.02 (as it applies to the
preservation of the existence of Holdings and the Borrower), Section 5.15 ,
Section 5.16, Section 5.17 or Article 6; it being understood and agreed that any
breach of Section 6.13 is subject to cure as provided in Section 6.13(f), and no
Event of Default may arise under Section 6.13 until the 15th Business Day after
the day on which financial statements are required to be delivered for the
relevant Fiscal Quarter under Section 5.01(a) or (b), as applicable (so long as
the Borrower shall have the right to exercise Cure Rights), and then only to the
extent the Cure Amount has not been received on or prior to such date or
(ii) Section 5.18, which default, solely in the case of this clause (ii), has
not been remedied or waived within one (1) Business Day; or

 

(d)           Breach of Representations, Etc. Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate required to be delivered in connection herewith or therewith
(including, for the avoidance of doubt, any Perfection Certificate or any
Perfection Certificate Supplement) being untrue in any material respect as of
the date made or deemed made (it being understood and agreed that any breach of
representation, warranty or certification resulting from the failure of the
Administrative Agent to file any Uniform Commercial Code continuation statement
shall not result in an Event of Default under this Section 7.01(d) or any other
provision of any Loan Document); or

 

(e)           Other Defaults Under Loan Documents. Default by any Loan Party in
the performance of or compliance with any term contained herein or any of the
other Loan Documents, other than any such term referred to in any other
Section of this Article 7, which default has not been remedied or waived within
30 calendar days after receipt by the Borrower of written notice thereof from
the Administrative Agent; or

 

(f)            Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) The
entry by a court of competent jurisdiction of a decree or order for relief in
respect of Holdings or any of its Subsidiaries (other than any Immaterial
Subsidiary) in an involuntary case or proceeding under any Debtor Relief Law now
or hereafter in effect, which decree or order is not stayed; or any other
similar relief shall be granted under any applicable federal, state or local
Requirements of Law, which relief is not stayed; or (ii) the commencement of an
involuntary case or proceeding against Holdings or any of its Subsidiaries
(other than any Immaterial Subsidiary) under any Debtor Relief Law; the entry by
a court having jurisdiction in the premises of a decree or order for the
appointment of a receiver, receiver and manager, (preliminary) insolvency
receiver, liquidator, sequestrator, trustee, administrator, custodian or other
officer having similar powers over Holdings or any of its Subsidiaries (other
than any Immaterial Subsidiary), or over all or a material part of its property;
or the involuntary appointment of an interim receiver, trustee or other
custodian of Holdings or any of its Subsidiaries (other than any Immaterial
Subsidiary) for all or a material part of its property, which remains, in any
case or proceeding under this clause (f), undismissed, unvacated, unbonded or
unstayed pending appeal for 60 consecutive days; or

 



112

 

 

(g)           Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry
against Holdings or any of its Subsidiaries (other than any Immaterial
Subsidiary) of an order for relief, the commencement by Holdings or any of its
Subsidiaries (other than any Immaterial Subsidiary) of a voluntary case or
proceeding under any Debtor Relief Law, or the consent by Holdings or any of its
Subsidiaries (other than any Immaterial Subsidiary) to the entry of an order for
relief in an involuntary case or proceeding or to the conversion of an
involuntary case or proceeding to a voluntary case or proceeding, under any
Debtor Relief Law, or the consent by Holdings or any of its Subsidiaries (other
than any Immaterial Subsidiary) to the appointment of or taking possession by a
receiver, receiver and manager, insolvency receiver, liquidator, sequestrator,
trustee, administrator, custodian or other like official for or in respect of
itself or for all or a material part of its property; (ii) the making by
Holdings or any of its Subsidiaries (other than any Immaterial Subsidiary) of a
general assignment for the benefit of creditors; or (iii) the admission in
writing by any Responsible Officer of Holdings or the Borrower of the inability
of Holdings or the Borrower or any of their respective Subsidiaries (other than
any Immaterial Subsidiary) to pay their respective debts as such debts become
due; or

 

(h)           Judgments and Attachments. The entry or filing of one or more
final money judgments, writs or warrants of attachment or similar process
against Holdings or any of its Subsidiaries or any of their respective assets
involving in the aggregate at any time an amount in excess of the Threshold
Amount (in either case to the extent not adequately covered by indemnity from a
third party, by self-insurance (if applicable) or by insurance as to which the
relevant third party insurance company has been notified and not denied
coverage), which judgment, writ, warrant or similar process remains unpaid,
undischarged, unvacated, unbonded or unstayed pending appeal for a period of 60
consecutive days (it being understood and agreed that in no event shall any
settlement with, or judgment or arbitral award to or in favor of, the Manager
(or the payment of amounts owing pursuant thereto) shall constitute a Default or
Event of Default pursuant to any provision of this Section 7.01); or

 

(i)            Employee Benefit Plans. The occurrence of one or more ERISA
Events, which individually or in the aggregate result in liability of Holdings
or any of its Subsidiaries in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect; or

 

(j)            Change of Control. The occurrence of a Change of Control; or

 

(k)           Guaranties, Collateral Documents and Other Loan Documents. At any
time after the execution and delivery thereof, (i) any material Loan Guaranty
for any reason, other than the occurrence of the Termination Date, shall cease
to be in full force and effect (other than in accordance with its terms) or
shall be declared, by a court of competent jurisdiction, to be null and void or
any Guarantor shall repudiate in writing its obligations thereunder (in each
case, other than as a result of the discharge of such Guarantor in accordance
with the terms thereof and other than as a result of acts or omissions by the
Administrative Agent or any Lender), (ii) this Agreement or any material
Collateral Document ceases to be in full force and effect or shall be declared,
by a court of competent jurisdiction, to be null and void or any Lien on
Collateral created (or purported to be created) under any Collateral Document
ceases to be valid and perfected with respect to a material portion of the
Collateral (other than (I) Collateral consisting of Material Real Estate Assets
to the extent that such losses are covered by a lender’s title insurance policy
and such insurer has not denied coverage or (II) solely by reason of (w) such
perfection is not required pursuant to the Collateral and Guarantee Requirement,
the Perfection Requirements, the Collateral Documents, this Agreement or
otherwise, (x) the failure of the Administrative Agent to maintain possession of
any Collateral actually delivered to it or the failure of the Administrative
Agent to file Uniform Commercial Code continuation statements, (y) a release of
Collateral in accordance with the terms hereof or thereof or (z) the occurrence
of the Termination Date or any other termination of such Collateral Document in
accordance with the terms thereof) or (iii) other than bona fide, good faith
disputes as to the scope of Collateral or whether any Lien has been, or is
required to be released, any Loan Party shall contest in writing, the validity
or enforceability of any material provision of any Loan Document (or any Lien
purported to be created by the Collateral Documents or any Loan Guaranty) or
deny in writing that it has any further liability (other than by reason of the
occurrence of the Termination Date or any other termination of any other Loan
Document in accordance with the terms thereof), including with respect to future
advances by the Lenders, under any Loan Document to which it is a party; it
being understood and agreed that the failure of the Administrative Agent to file
any Uniform Commercial Code continuation statement shall not result in an Event
of Default under this Section 7.01(k) or any other provision of any Loan
Document;

 



113

 

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times: declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, including any Prepayment Premium,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
provided that upon the occurrence of an event with respect to the Borrower
described in clauses (f) or (g) of this Article, any such Commitments shall
automatically terminate and the principal of the Term Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, including the Prepayment Premium, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower, in
each case without further action of the Administrative Agent or any Lender. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC. The parties hereto acknowledge and agree that the Prepayment Premium
referred to in this Article 7 (i) is additional consideration for providing the
Term Loans, (ii) constitutes reasonable liquidated damages to compensate the
Lenders for (and is a proportionate quantification of) the actual loss of the
anticipated stream of interest payments upon an acceleration of the Term Loans
(such damages being otherwise impossible to ascertain or even estimate for
various reasons, including, without limitation, because such damages would
depend on, among other things, (x) when the Term Loans might otherwise be repaid
and (y) future changes in interest rates which are not readily ascertainable on
the Closing Date), and (iii) is not a penalty to punish the Borrower for its
early prepayment of the Term Loans or for the occurrence of any Event of Default
or acceleration.

 

ARTICLE 8

 

THE ADMINISTRATIVE AGENT

 

Section 8.01.         Appointment of Administrative Agent.

 

(a)           Wilmington Trust, National Association, is hereby appointed
Administrative Agent hereunder and under the other Loan Documents and each
Lender hereby authorizes Wilmington Trust, National Association, in such
capacity, to act as its agent in accordance with the terms hereof and the other
Loan Documents to perform, exercise and enforce any and all other rights and
remedies of the Lenders with respect to the Loan Parties, the Obligations or
otherwise related to any of same to the extent reasonably incidental to the
exercise by the Administrative Agent of the rights and remedies specifically
authorized to be exercised by the Administrative Agent by the terms of this
Agreement or any other Loan Document.

 



114

 

 

(b)           The Administrative Agent hereby agrees to act upon the express
conditions contained herein and the other Loan Documents, as applicable. The
provisions of this Article 8 are solely for the benefit of the Administrative
Agent, the Lenders and the other Secured Parties and no Loan Party shall have
any rights as a third party beneficiary of any of the provisions thereof (other
than with respect to Sections 8.07 and 8.08(a)). In performing its functions and
duties hereunder, the Administrative Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries.

 

Section 8.02.          Powers and Duties.

 

(a)           Each Lender irrevocably authorizes the Administrative Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to the Administrative Agent by the terms hereof and
thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. The Administrative Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Loan
Documents. The Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. The
Administrative Agent shall not have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender. Nothing herein or
in any of the other Loan Documents, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect hereof or any of the other Loan Documents except as expressly set
forth herein or therein.

 

(b)           The Administrative Agent shall act as the “administrative agent”
and “collateral agent” under the Loan Documents, and each of the Secured Parties
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Secured Party for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the
Lenders, and by accepting the benefits of the Collateral Documents, any other
Secured Parties, hereby expressly authorize the Administrative Agent to (i) at
the direction of the Required Lenders, execute any and all documents (including
releases and subordination agreements) with respect to the Collateral (including
any amendment, supplement, modification or joinder with respect thereto) and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by the Administrative Agent shall
bind the Secured Parties and (ii) negotiate, enforce or settle any claim, action
or proceeding affecting the Secured Parties in their capacity as such, at the
direction of the Required Lenders, which negotiation, enforcement or settlement
will be binding upon each Secured Party. In addition, to the extent required
under the laws of any jurisdiction other than within the United States, each
Secured Party hereby grants to the Administrative Agent any required powers of
attorney to execute and enforce any Collateral Document governed by the laws of
such jurisdiction.

 

(c)           The duties of the Administrative Agent shall be mechanical and
administrative in nature; and the Administrative Agent shall not have, by reason
of any Loan Document, a fiduciary relationship in respect of any Lender or any
Secured Party. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties.

 



115

 

 

Section 8.03.           General Immunity.

 

(a)           No Responsibility for Certain Matters. The Administrative Agent
shall not be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency hereof or
of any other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Administrative Agent to Lenders or
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the Loan Documents and the transactions contemplated thereby or
for the financial condition or business affairs of any Loan Party or any other
Person liable for the payment of any Obligations, nor shall the Administrative
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Loan Documents or as to the use of the proceeds of the Loans or as to
the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, the Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
component amounts thereof.

 

(b)           Exculpatory Provisions.

 

(i)            The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

 

(A)            shall not be subject to any fiduciary or other implied duties or
obligations, regardless of whether a Default or Event of Default has occurred
and is continuing;

 

(B)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may (i) expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law or (ii) be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency, reorganization, or relief
of debtors; provided, further, that if the Administrative Agent so requests, it
shall first be indemnified and provided with adequate security to its sole
satisfaction (including reasonable advances as may be requested by the
Administrative Agent) by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
directed action; provided, further, that the Administrative Agent may seek
clarification or further direction from the Required Lenders prior to taking any
such directed action and may refrain from acting until such clarification or
further direction has been provided;

 



116

 

 

(C)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdings or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;

 

(D)            shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary) (and such
consent or request and such action or action not taken pursuant thereto shall be
binding upon all the Lenders) or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final and nonappealable judgment (which shall not include any action taken or
omitted to be taken in accordance with clause (i), for which the Administrative
Agent shall have no liability);

 

(E)            shall not be responsible or liable for or have any duty to
ascertain or inquire into or monitor (i) any recital, statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, the use of proceeds of the
Loans, or the occurrence of any Default or Event Default, (iv) the execution,
validity, enforceability, effectiveness, genuineness, collectability or
sufficiency of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, preservation, perfection, maintenance
or continuation of perfection or priority of any Lien purported to be created by
the Collateral Documents, (v) the value or the sufficiency of any Collateral,
(vi) whether the Collateral exists, is owned by Holdings or its Subsidiaries, is
cared for, protected, or insured or has been encumbered, or meets the
eligibility criteria applicable in respect thereof, (vii) the satisfaction of
any condition set forth in Article 4 or elsewhere, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent, or
(viii) the financial condition or business affairs of any Loan Party or any
other Person liable for the payment of any Obligations; and

 

(F)            shall not have any liability arising from confirmations of the
amount of outstanding Loans or any component amounts thereof.

 

(ii)            Nothing in this Agreement or any other Loan Document shall
require the Administrative Agent to account to any Lender for any sum or the
profit element of any sum received by the Administrative Agent for its own
account.

 

(iii)            Nothing in this Agreement or any other Loan Document shall
require the Administrative Agent or its Affiliates to expend or risk their own
funds or otherwise incur any financial liability in the performance of any
duties or in the exercise of any rights or powers hereunder.

 



117

 

 

 

 

(iv)          If any conflict, disagreement or dispute arises between, among, or
involving any of the parties hereto concerning the meaning or validity of any
provision hereunder or concerning any other matter relating to this Agreement or
any other Loan Document, or the Administrative Agent is in doubt as to the
action to be taken hereunder, the Administrative Agent may, at its option, after
sending written notice of the same to the other parties to this Agreement,
refuse to act until such time as it receives a final non-appealable order of a
court of competent jurisdiction directing the Administrative Agent, as
applicable, to take such action or is fully indemnified for taking such action.

 

(v)           The Administrative Agent shall not be responsible or liable for
any failure or delay in the performance of its obligations under this Agreement
or any other Loan Document, in each case, arising out of or caused, directly or
indirectly, by circumstances beyond its control, including without limitation,
any act or provision of any present or future law or regulation or governmental
authority; acts of God; earthquakes; fires; floods; wars; terrorism; civil or
military disturbances; sabotage; epidemics; riots; interruptions, loss or
malfunctions of utilities, computer (hardware or software) or communications
service; accidents; labor disputes; acts of civil or military authority or
governmental actions; or the unavailability of the Federal Reserve Bank wire or
telex or other wire or communication facility.

 

(vi)          For the avoidance of doubt, and without limiting the other
protections set forth in this Article 8, with respect to any determination,
designation, or judgment to be made by the Administrative Agent herein or in the
other Loan Documents, the Administrative Agent shall be entitled to request that
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith shall
be necessary) make or confirm such determination, designation, or judgment.

 

(vii)         The Administrative Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until the Administrative Agent shall have received instructions in respect
thereof from Required Lenders (or such other Lenders as may be required to give
such instructions under Section 9.02) and, upon receipt of such instructions
from Required Lenders (or such other Lenders, as the case may be), the
Administrative Agent shall be entitled to act or (where so instructed) refrain
from acting, or to exercise such power, discretion or authority, in accordance
with such instructions. Without prejudice to the generality of the foregoing,
(i) the Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any notice, orders, request, certificate, consent,
statement, instrument, letter, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it in good faith to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it in
good faith to have been made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent shall be entitled to
rely and shall be protected in relying on opinions and judgments of attorneys
(who may be attorneys for Holdings and its Subsidiaries), accountants, experts
and other professional advisors selected by it and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts; and (ii) no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Loan Documents in accordance with the instructions
of Required Lenders (or such other Lenders as may be required to give such
instructions under Section 9.02).

 

(c)           Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
unless the Administrative Agent shall have received written notice from an
Lender or the Loan Party referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to any such Default
or Event of Default as may be directed by the Required Lenders in accordance
with Article 7; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interest of the Lenders.

 



118

 

 

Section 8.04.          Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

 

Section 8.05.          Lenders’ Representations, Warranties and Acknowledgment.
Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with providing their respective Commitments and
purchasing their pro rata share of Term Loans hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of Holdings and
its Subsidiaries. The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Term Loans or at any time or times
thereafter, and the Administrative Agent shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

 

Section 8.06.          Right to Indemnity. EACH LENDER, IN PROPORTION TO ITS PRO
RATA SHARE, SEVERALLY AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT, ITS
AFFILIATES AND ITS RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES
AND AGENTS OF THE ADMINISTRATIVE AGENT (EACH, AN “INDEMNITEE AGENT PARTY”), TO
THE EXTENT THAT SUCH INDEMNITEE AGENT PARTY SHALL NOT HAVE BEEN REIMBURSED BY
ANY LOAN PARTY, FOR AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING
COUNSEL FEES AND DISBURSEMENTS) OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST SUCH
INDEMNITEE AGENT PARTY IN EXERCISING ITS POWERS, RIGHTS AND REMEDIES OR
PERFORMING ITS DUTIES HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR OTHERWISE
IN ITS CAPACITY AS SUCH INDEMNITEE AGENT PARTY IN ANY WAY RELATING TO OR ARISING
OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY,
OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY; PROVIDED, NO LENDER SHALL BE
LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING
FROM SUCH INDEMNITEE AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL, NON-APPEALABLE
ORDER. IF ANY INDEMNITY FURNISHED TO ANY INDEMNITEE AGENT PARTY FOR ANY PURPOSE
SHALL, IN THE OPINION OF SUCH INDEMNITEE AGENT PARTY, BE INSUFFICIENT OR BECOME
IMPAIRED, SUCH INDEMNITEE AGENT PARTY MAY CALL FOR ADDITIONAL INDEMNITY AND
CEASE, OR NOT COMMENCE, TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL
INDEMNITY IS FURNISHED; PROVIDED, IN NO EVENT SHALL THIS SENTENCE REQUIRE ANY
LENDER TO INDEMNIFY ANY INDEMNITEE AGENT PARTY AGAINST ANY LIABILITY,
OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST, EXPENSE OR
DISBURSEMENT IN EXCESS OF SUCH LENDER’S PRO RATA SHARE THEREOF; AND PROVIDED
FURTHER, THIS SENTENCE SHALL NOT BE DEEMED TO REQUIRE ANY LENDER TO INDEMNIFY
ANY INDEMNITEE AGENT PARTY AGAINST ANY LIABILITY, OBLIGATION, LOSS, DAMAGE,
PENALTY, ACTION, JUDGMENT, SUIT, COST, EXPENSE OR DISBURSEMENT DESCRIBED IN THE
PROVISO IN THE IMMEDIATELY PRECEDING SENTENCE.

 



119

 

 

Section 8.07.          Successor Administrative Agent.

 

(a)           The Administrative Agent may resign at any time by giving thirty
(30) days’ (or such shorter period as shall be agreed by the Required Lenders)
prior written notice thereof to Lenders and the Administrative Borrower and the
Required Lenders may terminate and replace the Administrative Agent at any time
by giving three (3) days’ prior written notice to the Administrative Agent, the
Administrative Borrower and the Lenders. Upon any such notice of resignation or
termination, as applicable, the Required Lenders shall have the right, upon five
(5) Business Days’ notice to the Administrative Borrower, to appoint a successor
Administrative Agent (other than any Defaulting Lender or Disqualified
Institution), subject (so long as no Event of Default has occurred and is
continuing) to the written consent of the Administrative Borrower (such consent
not to be unreasonably withheld or delayed in the case of any such proposed
successor that is to a Lender or an Affiliate of a Lender). In the case of a
resignation or termination of the Administrative Agent, the resigning or
terminated Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. In the case of a
resignation by the Administrative Agent, if no successor shall have been so
appointed by the Required Lenders in accordance with this Section 8.07(a) and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent (other than any Person that is a Defaulting Lender or
Disqualified Institution), which appointment of a successor Administrative Agent
shall be subject to the consent of the Administrative Borrower so long as no
Event of Default has occurred and is continuing (which consent shall not be
unreasonably withheld or delayed); provided that if the retiring Administrative
Agent shall notify the Administrative Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Secured Parties under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security as bailee, trustee or
other applicable capacity until such time as a successor Administrative Agent is
appointed, and for the avoidance of doubt, any agency fees for the account of
the retiring Administrative Agent shall cease to accrue from (and shall be
payable on) the date that a successor Administrative Agent is appointed) and all
payments, communications and determinations provided to be made by, to or
through the retiring Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 8.07. In the case of
a termination of the Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the terminated
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent in
accordance with this Section 8.07. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or terminated
Administrative Agent, and the retiring or terminated Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
securities or Capital Stock and other items of Collateral held under the
Collateral Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Loan Documents, and (ii) execute and deliver to
such successor Administrative Agent such amendments to financing statements, and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or terminated
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring or terminated Administrative Agent’s resignation
or termination hereunder as Administrative Agent, the provisions of this
Article 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent hereunder.

 



120

 

 

(b)           After the retiring or terminated Administrative Agent’s
resignation or terminated hereunder and under the other Loan Documents, the
provisions of this Article 8 and Section 9.03 and all other rights, privileges,
protections, immunities, and indemnities granted to the Administrative Agent
hereunder shall continue in effect for the benefit of such retiring or
terminated Administrative Agent, its co-agents, sub-agents and attorneys-in-fact
and their respective Affiliates in respect of any actions taken or omitted to be
taken by any of them while the retiring or terminated Administrative Agent was
acting as Administrative Agent.

 

(c)           The Administrative Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Loan
Document by or through any one or more co-agent, sub-agents, or
attorneys-in-fact appointed by the Administrative Agent. The Administrative
Agent and any such co-agent, sub-agent and attorney’s-in-fact may perform any
and all of its duties and exercise its rights and powers by or through their
respective Affiliates. Any corporation or association into which Wilmington
Trust, National Association may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which Wilmington Trust, National
Association is a party, will be and become the successor Administrative Agent
under this Agreement and will have and succeed to the rights, privileges,
protections, immunities, and indemnities of the Administrative Agent hereunder
and the other Loan Documents, without the execution or filing of any instrument
or paper or the performance of any further act.

 

(d)           Notwithstanding anything herein to the contrary, with respect to
each co-agent, sub-agent or attorney-in-fact appointed by the Administrative
Agent, (i) such co-agent, sub-agent or attorney-in-fact shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory and rights to indemnification) and shall have
all of the rights, benefits and privileges of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such co-agent, sub-agent or
attorney-in-fact, and (iii) such co-agent, sub-agent or attorney-in-fact shall
only have obligations to the Administrative Agent and not to any Loan Party,
Lender or any other Person and no Loan Party, Lender or any other Person shall
have the rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any such co-agents, sub-agents
and attorneys-in-fact except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such co-agents, sub-agents and attorneys-in-fact.

 



121

 

 

Section 8.08.          Collateral Documents and Loan Guaranty.

 

(a)           Administrative Agent under Collateral Documents and Loan Guaranty.
Each Lender hereby further authorizes the Administrative Agent on behalf of and
for the benefit of Lenders, to be the agent for and representative of Lenders
with respect to the Loan Guaranty, the Collateral and the Collateral Documents.
Subject to Section 9.02, without further written consent or authorization from
Lenders, the Administrative Agent may execute any documents or instruments
necessary to (i) release any Lien encumbering any item of Collateral that is the
subject of a Disposition of assets permitted hereby or to which Required Lenders
(or such other Lenders as may be required to give such consent under
Section 9.02) have otherwise consented, (ii) otherwise release any Lien
encumbering any item of Collateral in accordance with the terms of Section 7.12
of the Security Agreement, or (iii) release any Guarantor from the Loan Guaranty
pursuant to Section 9.21 or with respect to which Required Lenders (or such
other Lenders as may be required to give such consent under Section 9.02) have
otherwise consented; provided, that (1) the Administrative Agent shall not be
required to execute any document or take any action necessary to evidence such
release on terms that, in the Administrative Agent’s opinion or the opinion of
its counsel, could expose the Administrative Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) the Loan Parties shall have
provided the Administrative Agent with such certifications or documents as the
Administrative Agent shall reasonably request in order to demonstrate that the
requested release is permitted under this Section 8.08. Upon request by the
Administrative Agent at any time, the Required Lenders (or such other Lenders as
may be required to give such consent under Section 9.02,) will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property or to release any Guarantor
from its obligations under the Loan Guaranty.

 

(b)           Right to Realize on Collateral and Enforce Loan Guaranty. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Loan Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by the Administrative
Agent, on behalf of Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Collateral Documents may be exercised
solely by the Administrative Agent, and (ii) in the event of a foreclosure by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale or any sale of the Collateral in a case under the Bankruptcy Code
(or equivalent foreign Debtor Relief Law), the Administrative Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and the Administrative Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Administrative Agent at such
sale.

 

Section 8.09.          Non-Reliance on Administrative Agent and Other Lenders.

 

(a)            Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. Each
Lender acknowledges that the Administrative Agent and its Related Persons have
made no representation or warranty to it, and that no act by the Administrative
Agent or its Related Parties hereinafter taken shall be deemed to constitute any
representation or warranty by the Administrative Agent or its Related Parties to
any Lender. Each Lender agrees that it will not assert any claim against the
Administrative Agent based on an alleged breach of fiduciary duty by the
Administrative Agent in connection with this Agreement, the other Loan
Documents, or the Transactions contemplate hereby.

 



122

 

 

(b)           Except for notices, reports, and other documents expressly herein
required to be furnished to the Lenders by the Administrative Agent, the
Administrative Agent and its Related Parties shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Holdings, its Subsidiaries or any other Person
party to a Loan Document that may come into the possession or control of the
Administrative Agent or its Related Parties.

 

Section 8.10.          Administrative Agent May File Proofs of Claim

 

(a)           In case of the pendency of any proceeding with respect to any Loan
Party under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or any other proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Term Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Loan Party) shall be entitled and empowered
(but not obligated), by intervention in such proceeding or otherwise:

 

(i)             to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective Affiliates and all other amounts due the Lenders and the
Administrative Agent under Sections 2.12 and 9.03) allowed in such proceeding;
and

 

(ii)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

(iii)           and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such proceeding is hereby
authorized by each Lender and each other Secured Party to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its
Affiliates, and any other amounts due to the Administrative Agent and its
Affiliates under the Loan Documents (including all amounts due under
Sections 2.12 and 9.03)

 

(b)           Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 



123

 

 

Section 8.11.          Lender Direction. Each Lender authorizes and directs the
Administrative Agent to enter into, and agrees to be bound by, this Agreement,
the Collateral Documents, and the other Loan Documents, including, without
limitation, each Loan Document to be executed by the Administrative Agent. Each
Lender hereby acknowledges and agrees that (x) the foregoing instructed actions
constitute an instruction from all the Lenders under this Section and (y) this
Article 8 and Sections 9.03 and any other rights, privileges, protections,
immunities, and indemnities in favor of the Administrative Agent hereunder apply
to any and all actions taken or not taken by the Administrative in accordance
with such instruction. Each Lender agrees that any action taken by the
Administrative Agent in accordance with the terms of this Agreement or the other
Loan Documents relating to the Collateral, the guaranties under the Loan
Guaranty and the exercise by the Administrative Agent of its powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

Section 8.12.          Survival. The agreements in this Article 8 shall survive
the resignation of the Administrative Agent, the termination of the Commitments,
the repayment, satisfaction or discharge of all the other Obligations, and the
termination of this Agreement.

 

ARTICLE 9

 

MISCELLANEOUS

 

Section 9.01.          Notices and Other Communications.

 

(a)            Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

 

(i)            if to any Loan Party, to such Loan Party in the care of the
Borrower at:

 

Granite Point Operating Company LLC 3 Bryant Park, 24th Floor New York, New York
10036 Attention: General Counsel Email: legal@gpmtreit.com Telephone:
646-540-7940 Facsimile: 347-246-4045

 

with copies to (which shall not constitute notice to any Loan Party):

 

Skadden, Arps, Slate , Meagher & Flom LLP One Manhattan West New York, New York
10001 Attention: Sarah M. Ward Email: Sarah.Ward@skadden.com Telephone:
212-735-2126 Facsimile: 917-777-2126

 

(ii)           if to the Administrative Agent, at:

 

Wilmington Trust, National Association 50 South Sixth Street, Suite 1290
Minneapolis, Minnesota 55402 Attention: Andrew Lennon Email:
ALennon@WilmingtonTrust.com Telephone: 302-636-6473.

 



124

 

 

with copies to (which shall not constitute notice to the Administrative Agent):

 

Ropes & Gray LLP 1211 Avenue of the Americas  New York, New York 10036
Attention: Mark Somerstein Email: Mark.Somerstein@RopesGray.com Telephone:
212-841-8814

 

(iii)          if to any Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.

 

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 9.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section 9.01 or (B) sent by facsimile shall be deemed to have been given when
sent and when receipt has been confirmed by telephone; provided that notices and
other communications sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
such notices or other communications shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites) pursuant to procedures set forth herein or
otherwise approved by the Administrative Agent. The Administrative Agent or the
Borrower (on behalf of any Loan Party) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures set forth herein or otherwise approved by it (provided
that approval of such procedures may be limited to particular notices or
communications). All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that any
such notice or communication not given during the normal business hours of the
recipient shall be deemed to have been given at the opening of business on the
next Business Day for the recipient and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

 

(c)           Any party hereto may change its address or facsimile number or
other notice information hereunder by notice to the other parties hereto; it
being understood and agreed that the Borrower may provide any such notice to the
Administrative Agent as recipient on behalf of itself and each Lender.

 

(d)           The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make any Communications available to the Lenders by posting
the Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 



125

 

 

(e)           Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a user ID/password authorization system) and
the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders and the Borrower acknowledges and agrees
that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there are confidentiality
and other risks associated with such distribution. Each of the Lenders and the
Borrower hereby approves distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

 

(f)            The Borrower acknowledges that (a) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive information of
a type that would constitute material non-public information with respect to any
Loan Party, any Subsidiary or any of their respective securities) (each, a
“Public Lender”). The Borrower agrees that (w) at the request of the
Administrative Agent, Communications that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Communications “PUBLIC,” the Borrower shall be deemed to have authorized
the Administrative Agent and the Lenders to treat such Communications as not
containing any information of a type that would constitute material non-public
information with respect to any Loan Party, any Subsidiary or any of their
respective securities for purposes of United States federal securities laws
(provided, however, that to the extent such Communications constitute
confidential information, they shall be treated as such as set forth in
Section 9.13); (y) all Communications marked “PUBLIC” are permitted to be made
available through a portion of the Approved Electronic Platform designated as
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
any Communications that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Approved Electronic Platform not marked as “Public
Investor.” Notwithstanding the foregoing, the following Communications shall be
deemed “PUBLIC,” unless the Borrower notifies the Administrative Agent promptly
in writing that any such document contains material non-public information:
(1) the Loan Documents, and (2) notification of changes in the terms of the
Loans.

 

(g)           Each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Approved Electronic Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to Communications that are not made available through the “Public
Side Information” portion of the Approved Electronic Platform and that may
contain information of a type that would constitute material non-public
information with respect to any Loan Party, any Subsidiary or any of their
respective securities for purposes of United States Federal or state securities
laws. In the event that any Public Lender has elected for itself to not access
any information disclosed through the Approved Electronic Platform or otherwise,
such Public Lender acknowledges that (i) the Administrative Agent and other
Lenders may have access to such information and (ii) neither the Borrower nor
the Administrative Agent or other Lender with access to such information shall
have (x) any responsibility for such Public Lender’s decision to limit the scope
of information it has obtained in connection with this Agreement and the other
Loan Documents or (y) any duty to disclose such information to such electing
Lender or to use such information on behalf of such electing Lender, and shall
not be liable for the failure to so disclose or use such information.

 



126

 

 

(h)           THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT, ANY ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

 

(i)            Each Lender agrees that notice to it (as provided in the next
sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify
the Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

(j)            Each of the Lenders and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

(k)           Nothing herein shall prejudice the right of the Administrative
Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

 

Section 9.02.          Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof except as provided herein or in any Loan Document,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any party
hereto therefrom shall in any event be effective unless the same is permitted by
this Section 9.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, to the extent permitted by applicable Requirements
of Law, the making of any Term Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time.

 



127

 

 

(b)           Subject to this Section 9.02(b) and Section 9.02(d) below and to
Section 9.05(f), neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified, except (i) in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders (or the Administrative
Agent with the consent of the Required Lenders) or (ii) in the case of any other
Loan Document (other than any waiver, amendment or modification to effectuate
any modification thereto expressly contemplated by the terms of such other Loan
Document), pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and each Loan Party that is party thereto, with the consent
of the Required Lenders; provided that:

 

(A)          the consent of each Lender directly and adversely affected thereby
(but, except in the case of subclause (1), not the consent of the Required
Lenders) shall be required for any waiver, amendment or modification that:

 

(1)           increases the Commitment of such Lender; it being understood that
no amendment, modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
constitute an increase of any Commitment of such Lender;

 

(2)           reduces the principal amount of any Term Loan owed to such Lender;

 

(3)           (x) extends the scheduled final maturity of any Term Loan or
(y) postpones any Interest Payment Date with respect to any Term Loan held by
such Lender or the date of any scheduled payment of any fee or premium payable
to such Lender hereunder (in each case, other than any extension for
administrative reasons agreed by the Administrative Agent);

 

(4)           reduces the rate of interest (other than to waive any Default or
Event of Default or obligation of the Borrower to pay interest to such Lender at
the default rate of interest under Section 2.13(c), which shall only require the
consent of the Required Lenders) or the amount of any fee or premium owed to
such Lender; it being understood that no change in the calculation of any other
interest, fee or premium due hereunder (including any component definition
thereof) shall constitute a reduction in any rate of interest or fee hereunder;

 

(5)           extends the expiry date of such Lender’s Commitment; it being
understood that no amendment, modification or waiver of, or consent to departure
from, any condition precedent, representation, warranty, covenant, Default,
Event of Default, mandatory prepayment or mandatory reduction of any Commitment
shall constitute an extension of any Commitment of any Lender; and

 

(6)           waives, amends or modifies the provisions of Section 2.18(b) or
2.18(c) of this Agreement in a manner that would by its terms alter the
“waterfall” in Section 2.18(b) or pro rata sharing of payments required by
Section 2.18(c) (except in connection with any transaction permitted under
Section 9.05(g) or as otherwise provided in this Section 9.02);

 



128

 

 

(B)           no such agreement shall:

 

(1)           change any of the provisions of Section 9.02(a) or
Section 9.02(b) or the definition of “Required Lenders” to reduce any voting
percentage required to waive, amend or modify any right thereunder or make any
determination or grant any consent thereunder, without the prior written consent
of each Lender;

 

(2)           release all or substantially all of the Collateral from the Lien
granted pursuant to the Loan Documents (except as otherwise permitted herein or
in the other Loan Documents, including pursuant to Article 8 or Section 9.21
hereof), without the prior written consent of each Lender; or

 

(3)           release all or substantially all of the value of the Guarantees
under the Loan Guaranty (except as otherwise permitted herein or in the other
Loan Documents, including pursuant to Section 9.21 hereof), without the prior
written consent of each Lender; and

 

(C)           no such agreement shall amend, modify or otherwise affect the
rights or duties of, or any fees or other amounts payable to the Administrative
Agent hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent; provided that the Administrative Agent
shall have provided with a copy of any amendment, modification, termination,
waiver or consent to any Loan Document which has been effectuated by any Loan
Party and any Lender.

 

(c)           [Reserved]

 

(d)           Notwithstanding anything to the contrary contained in this
Section 9.02 or any other provision of this Agreement or any provision of any
other Loan Document:

 

(i)          the Borrower and the Administrative Agent (with the reasonable
consent of the Required Lenders in the case of clauses (A) and (C) below) may
amend, supplement and/or waive any guaranty, collateral security agreement,
pledge agreement and/or related document (if any) executed in connection with
this Agreement to (A) comply with any Requirement of Law or the advice of
counsel, (B) cause any such guaranty, collateral security agreement, pledge
agreement or other document to be consistent with this Agreement and/or the
relevant other Loan Documents or (C) add a benefit for solely the Lenders under
the existing Term Facility, including, but not limited to, increase in margin,
interest rate floor, prepayment premium, call protection and reestablishment of
or increase in amortization schedule; provided that no such amendment,
modification or waiver that increases or accelerates the amortization schedule
shall operate to cause the amounts subject to such increased or accelerated
amortization schedule to not be subject to Section 2.12(c),

 

(ii)         the Borrower and the Administrative Agent may, without the input or
consent of any other Lender (other than the relevant Lenders providing Loans
under such Sections), effect amendments to this Agreement and the other Loan
Documents as may be necessary in the reasonable opinion of the Borrower and the
Administrative Agent to effect the provisions of Section  5.12, or 6.12, or any
other provision specifying that any waiver, amendment or modification may be
made with the consent or approval of the Administrative Agent,

 

(iii)        if the Administrative Agent and the Borrower have jointly
identified any ambiguity, mistake, defect, inconsistency, obvious error or any
error or omission of a technical nature or any necessary or desirable technical
change, in each case, in any provision of any Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
(without any further action or consent of any other party) solely to address
such matter as reasonably determined by them acting jointly,

 



129

 

 

(iv)       the Administrative Agent (acting at the direction of the Required
Lenders) and the Borrower may amend, restate, amend and restate or otherwise
modify any Acceptable Intercreditor Agreement as provided therein,

 

(v)         the Administrative Agent may amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.05, and Commitment
terminations pursuant to Section 2.09,

 

(vi)       no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except as permitted pursuant to
Section 2.20(a) and except that the Commitment of any Defaulting Lender may not
be increased without the consent of such Defaulting Lender (it being understood
that any Commitment or Loan held or deemed held by any Defaulting Lender shall
be excluded from any vote hereunder that requires the consent of any Lender,
except as expressly provided in Section 2.20(a)),

 

(vii)       this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit any extension of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
relevant benefits of this Agreement and the other Loan Documents and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion, and

 

(viii)      any amendment, wavier or modification of any term or provision that
directly affects Lenders under one or more Classes and does not directly affect
Lenders under one or more other Classes may be effected by the consent of
Lenders representing more than 50% of the aggregate Commitments and/or Loans of
such directly affected Class in lieu of the consent of the Required Lenders.

 



130

 

 

Section 9.03.          Expenses; Indemnity.

 

(a)           The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages and liabilities (but limited, in the case of
legal fees and expenses, to the actual reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to all Indemnitees taken as
a whole and, if reasonably necessary, one (1) local counsel in any relevant
jurisdiction to all Indemnitees, taken as a whole and solely in the case of an
actual or perceived conflict of interest, (x) one (1) additional counsel to all
affected Indemnitees, taken as a whole, and (y) one (1) additional local counsel
to all affected Indemnitees, taken as a whole, in each relevant jurisdiction),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby or thereby and/or the
enforcement of the Loan Documents, (ii) the use of the proceeds of the Loans,
(iii) any actual or alleged Release or presence of Hazardous Materials on, at,
under or from any property currently or formerly owned or leased by Holdings,
any of its Subsidiaries or any other Loan Party or any Environmental Liability
related to Holdings, any of its Subsidiaries or any other Loan Party and/or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by Holdings,
any other Loan Party or any of their respective Affiliates); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that any
such loss, claim, damage, or liability (i) is determined by a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee or such
Person’s breach of the Loan Documents or (ii) arises out of any claim,
litigation, investigation or proceeding brought by such Indemnitee against
another Indemnitee (other than any claim, litigation, investigation or
proceeding that is brought by or against the Administrative Agent or any Lender)
that does not involve any act or omission of the Borrower or any of its
Affiliates. Each Indemnitee shall be obligated to refund or return any and all
amounts paid by the Borrower pursuant to this Section 9.03(b) to such Indemnitee
for any fees, expenses, or damages to the extent such Indemnitee is not entitled
to payment thereof in accordance with the terms hereof. All amounts due under
this paragraph (b) shall be payable by the Borrower within 30 days (x) after
receipt by the Borrower of a written demand therefor, in the case of any
indemnification obligations and (y) in the case of reimbursement of costs and
expenses, after receipt by the Borrower of an invoice setting forth such costs
and expenses in reasonable detail, together with backup documentation supporting
the relevant reimbursement request. This Section 9.03(b) shall not apply to
Taxes other than any Taxes that represent losses, claims, damages or liabilities
in respect of a non-Tax claim.

 

(b)           Subject to Section 9.05(f), the Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by each of the
Administrative Agent, the Lenders and their respective Affiliates (but limited,
in the case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one (1) firm of outside
counsel to the Administrative Agent and one (1) firm of outside counsel to all
such other Persons taken as a whole and, if necessary, of one (1) local counsel
in any relevant jurisdiction to the Administrative Agent and one (1) local
counsel in any relevant jurisdiction to all such other Persons, taken as a
whole; provided that in the case of any actual or perceived conflict of
interest, one (1) outside legal counsel for each group of affected persons
similarly situated, taken as a whole, in each appropriate jurisdiction) in
connection with the preparation, execution, delivery and administration of the
Loan Documents and any related documentation, including in connection with any
amendment, modification or waiver of any provision of any Loan Document (whether
or not the transactions contemplated thereby are consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or the Lenders or any of their respective Affiliates (but limited, in the
case of legal fees and expenses, to the actual reasonable and documented out
-of-pocket fees, disbursements and other charges of one firm of outside counsel
to the Administrative Agent and one (1) firm of outside counsel to all such
other Persons taken as a whole and, if necessary, of one (1) local counsel in
any relevant jurisdiction to the Administrative Agent and one (1) local counsel
in any relevant jurisdiction to all such other Persons, taken as a whole;
provided that in the case of any actual or perceived conflict of interest, one
(1) outside legal counsel for each group of affected persons similarly situated,
taken as a whole, in each appropriate jurisdiction) in connection with the
enforcement, collection or protection of their respective rights in connection
with the Loan Documents, including their respective rights under this
Section 9.03, or in connection with the Loans made hereunder. Except to the
extent required to be paid on the Closing Date, all amounts due under this
paragraph (a) shall be payable by the Borrower within thirty (30) days of
receipt by the Borrower of an invoice setting forth such expenses in reasonable
detail, together with backup documentation supporting the relevant reimbursement
request.

 



131

 

 

(c)           The Borrower shall not be liable for any settlement of any
proceeding effected without the written consent of the Borrower (which consent
shall not be unreasonably withheld, delayed or conditioned), but if any
proceeding is settled with the written consent of the Borrower, or if there is a
final judgment against any Indemnitee in any such proceeding, the Borrower
agrees to indemnify and hold harmless each Indemnitee to the extent and in the
manner set forth above. The Borrower shall not, without the prior written
consent of the affected Indemnitee (which consent shall not be unreasonably
withheld, conditioned or delayed), effect any settlement of any pending or
threatened proceeding in respect of which indemnity could have been sought
hereunder by such Indemnitee unless (i) such settlement includes an
unconditional release of such Indemnitee from all liability or claims that are
the subject matter of such proceeding and (ii) such settlement does not include
any statement as to any admission of fault or culpability.

 

Section 9.04.          Waiver of Claim. To the extent permitted by applicable
Requirements of Law, no party to this Agreement shall assert, and each hereby
waives, any claim against any other party hereto, any Loan Party and/or any
Related Party of any thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof, except, in the case of any claim by any Indemnitee
against the Borrower, to the extent such damages would otherwise be subject to
indemnification pursuant to the terms of Section 9.03.

 

Section 9.05.          Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns; provided that (i) except as provided under Section 6.07, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with the terms of this Section 9.05
(any attempted assignment or transfer not complying with the terms of this
Section 9.05, including with respect to attempted assignments or transfers to
Disqualified Institutions shall be subject to Section 9.05(f)). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and permitted
assigns, to the extent provided in paragraph (e) of this Section 9.05,
Participants and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement with the prior
written consent of:

 

(A)           the Borrower (such consent with respect to any assignments of Term
Loans not to be unreasonably withheld, conditioned or delayed); provided, that
(x) the Borrower shall be deemed to have consented to any assignment of Term
Loans (but not an unfunded Commitments) unless it has objected thereto by
written notice to the Administrative Agent within 15 Business Days after receipt
of written notice thereof and (y) the consent of the Borrower shall not be
required for any assignment of (1) Term Loans or Term Commitments to any Lender
or any Affiliate of any Lender or an Approved Fund or (2) Term Loans at any time
when an Event of Default exists; and

 

(B)           the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed); provided, that no consent of the
Administrative Agent shall be required for any assignment to another Lender, any
Affiliate of a Lender or any Approved Fund.

 



132

 

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of any assignment to another Lender, any
Affiliate of any Lender or any Approved Fund or any assignment of the entire
remaining amount of the relevant assigning Lender’s Term Loans or Commitments of
any Class, the principal amount of Term Loans or Commitments of the assigning
Lender subject to the relevant assignment (determined as of the date on which
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent and determined on an aggregate basis in the event of
concurrent assignments to Approved Specified Funds of the assignee or by
Approved Specified Funds of the assigning Lender) shall not be less than
$1,000,000, in the case of Term Loans and Term Loan Commitments, unless the
Borrower and the Administrative Agent otherwise consent;

 

(B)           any partial assignment shall be made as an assignment of a
proportionate part of all the relevant assigning Lender’s rights and obligations
under this Agreement;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee (i) shall not apply to an
assignment by a Lender to its controlled Affiliates and (ii) may otherwise be
waived or reduced in the sole discretion of the Administrative Agent); and

 

(D)           the relevant Eligible Assignee, if it is not a Lender, shall
deliver on or prior to the effective date of such assignment, to the
Administrative Agent (1) an Administrative Questionnaire and (2) any IRS form
and/or other documentation required under Section 2.17.

 

(iii)          Subject to the acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 9.05, from and after the effective date
specified in any Assignment and Assumption, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned pursuant to
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be (A) entitled to the benefits of Sections 2.15, 2.17 and 9.03 with respect
to facts and circumstances occurring on or prior to the effective date of such
assignment and (B) subject to its obligations thereunder and under
Section 9.13). If any assignment by any Lender holding any Promissory Note is
made after the issuance of such Promissory Note, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender such Promissory Note to the Administrative Agent for
cancellation, and, following such cancellation, if requested by either the
assignee or the assigning Lender, the Borrower shall issue and deliver a new
Promissory Note to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new commitments and/or outstanding Loans
of the assignee and/or the assigning Lender. Notwithstanding anything to the
contrary herein, if the standstill provisions in Section 8 of the Investor
Rights Agreement are still in effect at any time of any assignment to an
assignee pursuant to this Section, such assignee shall become a party to the
Investor Rights Agreement (to the extent not already a party thereto) for
purposes of such Section no later than substantially concurrently with the
effectiveness of such assignment, unless consented to in writing by the
Administrative Borrower.

 



133

 

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and their respective successors and assigns, and the
commitment of, and principal amount of and interest on the Loans and Commitments
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and each Lender (but only as to its own holdings), at any reasonable time and
from time to time upon reasonable prior notice. The parties intend that any
interest in or with respect to the Loans under this Agreement be treated as
being issued and maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2), and 881(c)(2) of the Code and any regulations thereunder (and
any successor provisions), including without limitation under United States
Treasury Regulations Section 5f.103-1(c) and Proposed Regulations
Section 1.163-5 (and any successor provisions), and the provisions of this
Agreement shall be construed in a manner that gives effect to such intent.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Eligible Assignee, the Eligible
Assignee’s completed Administrative Questionnaire and any tax certification
required by Section 9.05(b)(ii)(D)(2) (unless the assignee is already a Lender
hereunder), the processing and recordation fee referred to in
Section 9.05(b)(ii)(C), if applicable, and any written consent to the relevant
assignment required by Section 9.05(b)(i), the Administrative Agent shall
promptly accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

(vi)          By executing and delivering an Assignment and Assumption, the
assigning Lender and the Eligible Assignee thereunder shall be deemed to confirm
and agree with each other and the other parties hereto as follows: (A) the
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that the
amount of its commitments, and the outstanding balances of its Loans, in each
case without giving effect to any assignment thereof which has not become
effective, are as set forth in such Assignment and Assumption, (B) except as set
forth in clause (A) above, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statement, warranty
or representation made in or in connection with this Agreement, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto, or the financial condition of the Borrower or any
Subsidiary or the performance or observance by the Borrower or any Subsidiary of
any of its obligations under this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto; (C) the assignee
represents and warrants that it is an Eligible Assignee, legally authorized to
enter into such Assignment and Assumption; (D) the assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 3.04 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Assumption; (E) the assignee will independently
and without reliance upon the Administrative Agent, the assigning Lender or any
other Lender and based on such documents and information as it deems appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (F) the assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent,
by the terms hereof, together with such powers as are reasonably incidental
thereto; and (G) the assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 



134

 

 

(c)           (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any other Lender, sell participations to any bank or
other entity (other than to any Disqualified Institution, any natural Person or,
the Borrower or any of its Affiliates) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which any Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the relevant
Participant, agree to any amendment, modification or waiver described in
(x) clause (A) of the first proviso to Section 9.02(b) that directly and
adversely affects the Loans or Commitments in which such Participant has an
interest and (y) clauses (B)(1), (2) or (3) of the first proviso to
Section 9.02(b). Subject to paragraph (c)(ii) of this Section 9.05, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15
and 2.17 (subject to the limitations and requirements of such Sections and
Section 2.19) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.05 and it
being understood that the documentation required under Section 2.17(f) shall be
delivered solely to the participating Lender, and if additional amounts are
required to be paid pursuant to Section 2.17(a) or Section 2.17(c), by the
participating Lender to the Borrower and the Administrative Agent. To the extent
permitted by applicable Requirements of Law, each Participant also shall be
entitled to the benefits of Section 9.09 as though it were a Lender; provided
that such Participant shall be subject to Section 2.18(c) as though it were a
Lender.

 

(ii)           No Participant shall be entitled to receive any greater payment
under Section 2.15 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent, not to be unreasonably withheld or delayed,
expressly acknowledging that such Participant’s entitlement to benefits under
Sections 2.15 and 2.17 is not limited to what the participating Lender would
have been entitled to receive absent the participation.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and their respective successors and registered
assigns, and the principal and interest amounts of each Participant’s interest
in the Loans or other obligations under the Loan Documents (a “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of any Participant Register (including the identity of any
Participant or any information relating to any Participant’s interest in any
Commitment, Loan or any other obligation under any Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the Treasury Regulations, or is otherwise required under
the Code or Treasury Regulations. The entries in the Participant Register shall
be conclusive absent manifest error, and each Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (other than to any
Disqualified Institution or any natural person) to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to any Federal Reserve Bank or other central bank having
jurisdiction over such Lender, and this Section 9.05 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release any Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 



135

 

 

(e)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of any Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 2.15 or 2.17) and no SPC shall be
entitled to any greater amount under Section 2.15 or 2.17 or any other provision
of this Agreement or any other Loan Document that the Granting Lender would have
been entitled to receive, unless the grant to such SPC is made with the prior
written consent of the Borrower, not to be unreasonably withheld or delayed,
expressly acknowledging that such SPC’s entitlement to benefits under Sections
2.15 and 2.17 is not limited to what the Granting Lender would have been
entitled to receive absent the grant to the SPC, (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender) and (iii) the Granting Lender
shall for all purposes (including approval of any amendment, waiver or other
modification of any provision of the Loan Documents) remain the Lender of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the Requirements of Law of the U.S. or any State thereof;
provided that (i) such SPC’s Granting Lender is in compliance in all material
respects with its obligations to the Borrower hereunder and (ii) each Lender
designating any SPC hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage or expense arising out of its
inability to institute such a proceeding against such SPC during such period of
forbearance. In addition, notwithstanding anything to the contrary contained in
this Section 9.05, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guaranty or credit or liquidity enhancement to such
SPC. Any grant by a Granting Lender to an SPC shall be recorded in the
Participant Register pursuant to subsection 9.5(c)(ii).

 

(f)            (i) Any assignment or participation by a Lender without the
Borrower’s consent to any Disqualified Institution or otherwise not in
compliance with this Section 9.05 shall be subject to the provisions of this
Section 9.05(f), and the Borrower shall be entitled to seek specific performance
to enforce this Section 9.05(f) in addition to injunctive relief (without
posting a bond or presenting evidence of irreparable harm) or any other remedies
available to the Borrower at law or in equity; it being understood and agreed
that Holdings and its Subsidiaries will suffer irreparable harm if any Lender
breaches any obligation under this Section 9.05 as it relates to any assignment,
participation or pledge of any Loan or Commitment to any Disqualified
Institution or any other Person to whom the Borrower’s consent is required but
not obtained. Nothing in this Section 9.05(f) shall be deemed to prejudice any
right or remedy that the Borrower may otherwise have at law or equity. Upon the
request of any Lender, the Administrative Agent and the Borrower may make the
list of Disqualified Institutions (other than any Disqualified Institution under
clause (a), (b)(ii), (d) or (e) of the definition thereof) available to such
Lender so long as such Lender agrees to keep the list of Disqualified
Institutions confidential in accordance with the terms hereof and such Lender
may provide such list of Disqualified Institutions to any potential assignee or
participant on a confidential basis, solely for the purpose of permitting such
potential assignee or participant to verify whether such Person constitutes a
Disqualified Institution or an Affiliate or Related Fund of a Disqualified
Institution.

 



136

 

 

(ii)            If any assignment or participation under this Section 9.05 is
made to a Disqualified Institution without the Borrower’s prior written consent
or otherwise not in compliance with this Section 9.05, then the Borrower may, at
its sole expense and effort (but without in any way limiting or waiving any
rights, claims or remedies that any Loan Party may have against any Person in
connection therewith), upon notice to the applicable Disqualified Institution
(or the applicable Lender) and the Administrative Agent, (A) terminate any
Commitment of such Disqualified Institution (or the applicable Lender) and repay
all obligations of the Borrower owing to such Disqualified Institution (or the
applicable Lender), (B) in the case of any outstanding Term Loans, held by such
Disqualified Institution (or the applicable Lender), purchase such Term Loans by
paying the lesser of (x) par and (y) the amount that such Disqualified
Institution (or the applicable Lender) paid to acquire such Term Loans, plus
accrued interest thereon, accrued fees, Prepayment Premiums and all other
amounts payable to it hereunder and/or (C) require such Disqualified Institution
(or the applicable Lender) to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 9.05), all of its
interests, rights and obligations under this Agreement to one or more Eligible
Assignees; provided that (I) in the case of clause (B), the applicable
Disqualified Institution (or the applicable Lender) has received payment of an
amount equal to the lesser of (1) par and (2) the amount that such Disqualified
Institution (or the applicable Lender) paid for the applicable Loans, plus
accrued interest thereon, accrued fees, Prepayment Premiums and all other
amounts payable to it hereunder, from the Borrower, (II) in the case of clause
(C), the relevant assignment shall otherwise comply with this Section 9.05
(except that no registration and processing fee required under this Section 9.05
shall be required with any assignment pursuant to this paragraph) and (III) in
no event shall such Disqualified Institution (or the applicable Lender) be
entitled to receive amounts set forth in Section 2.13(c). Further, the Borrower
may, upon notice to the Administrative Agent, require that such Disqualified
Institution (or the applicable Lender) (A) will not receive information or
reporting provided by any Loan Party, the Administrative Agent or any Lender and
will not be permitted to attend or participate in conference calls or meetings
attended solely by the Lenders and the Administrative Agent, (B) (x) for
purposes of determining whether the Required Lenders or the majority Lenders
under any Class have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, shall not have any right to consent (or not consent), otherwise act or
direct or require the Administrative Agent or any Lender to take (or refrain
from taking) any such action, and all Loans and Commitments held by any
Disqualified Institution (or the applicable Lender) shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders,
majority Lenders under any Class or all Lenders have taken any actions, and
(y) hereby agrees that if a case or proceeding under any Debtor Relief Law shall
be commenced by or against the Borrower or any other Loan Party, such
Disqualified Institution (or the applicable Lender) will be deemed to vote in
the same proportion as Lenders that are not Disqualified Institutions (or the
applicable Lender) and that any vote by any such Disqualified Institution in
violation of the foregoing shall not be counted and (C) hereby agrees that the
provisions of Section 9.03 shall not apply in favor of such Disqualified
Institutions (or the applicable Lender). For the sake of clarity, the provisions
in this Section 9.05(f) shall not apply to any Person that is an assignee of a
Disqualified Institution (or the applicable Lender), if such assignee is not a
Disqualified Institution (or the applicable Lender).

 



137

 

 

 

(iii)          Notwithstanding anything to the contrary herein, each of the
Borrower and each Lender acknowledges and agrees that the Administrative Agent,
in its capacity as such, shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions (or the applicable
Lender), including whether any Lender or potential Lender is a Disqualified
Institution (or the applicable Lender). Without limiting the generality of the
foregoing, the Administrative Agent, in its capacity as such, shall not ‎(x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
participant or prospective Lender or participant is a Disqualified Institution
(or the applicable Lender) or (y) have any liability with respect to or arising
out of any assignment or participation of Loans or Commitments, or disclosure of
confidential information, to any ‎Disqualified Institution (or the applicable
Lender) (regardless of whether the consent of the Administrative Agent is
required thereto), and none of the Borrower, any Lender or their respective
Affiliates will bring any claim to such effect.

 

Section 9.06.          Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loan regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect until the
Termination Date. The provisions of Sections 2.15, 2.17, 9.03 and 9.13 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the occurrence of the Termination Date or the termination of this
Agreement or any provision hereof but in each case, subject to the limitations
set forth in this Agreement.

 

Section 9.07.          Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Engagement Letter and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof. This Agreement shall become effective
when it has been executed by the Borrower and the Administrative Agent and when
the Administrative Agent has received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic transmission (including by email as a “.pdf” or “.tif” attachment)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 9.08.         Severability. To the extent permitted by applicable
Requirements of Law, any provision of any Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 



138

 

 

Section 9.09.          Right of Setoff. At any time when an Event of Default
exists, the Administrative Agent and each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations (in any currency) at any time owing by the Administrative Agent or
such Lender to or for the credit or the account of any Loan Party against any of
and all the Obligations held by the Administrative Agent or such Lender,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under the Loan Documents and although such obligations may
be contingent or unmatured or are owed to a branch or office of such Lender
different than the branch or office holding such deposit or obligation on such
Indebtedness. Any applicable Lender shall promptly notify the Borrower and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section 9.09. The rights of each Lender
and the Administrative Agent under this Section 9.09 are in addition to other
rights and remedies (including other rights of setoff) which such Lender or the
Administrative Agent may have.

 

Section 9.10.          Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)            THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT) AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT), SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

(b)            EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL
OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW
YORK (OR ANY APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, FEDERAL COURT. EACH PARTY HERETO AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED
TO SUCH PERSON SHALL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE REQUIREMENTS OF LAW. EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE
AGENT RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE
COURTS OF ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ITS
RIGHTS UNDER ANY COLLATERAL DOCUMENT.

 

(c)            EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 9.10. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT.

 



139

 

 

(d)            To the extent permitted by APPLICABLE REQUIREMENTS OF law, each
party hereto hereby irrevocably waives personal service of any and all process
upon it and agrees that all such service of process may be made by registered
mail (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL) directed to it at its address
for notices as provided for in Section 9.01. each Party hereto hereby waives any
objection to such service of process and further irrevocably waives and agrees
not to plead or claim in any action or proceeding commenced hereunder or under
any OTHER loan document that service of process was invalid and ineffective.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
APPLICABLE REQUIREMENTS OF law.

 

Section 9.11.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF law, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12.          Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 



140

 

 

Section 9.13.          Confidentiality. The Administrative Agent and each Lender
agrees (and each Lender agrees to cause its SPC, if any) to maintain the
confidentiality of the Confidential Information (as defined below), except that
Confidential Information may be disclosed (a) to its and its Affiliates’
directors, officers, managers, employees, independent auditors, or other experts
and advisors, including accountants, legal counsel and other advisors
(collectively, the “Representatives”) on a “need to know” basis solely in
connection with the transactions contemplated hereby and who are informed of the
confidential nature of the Confidential Information and are or have been advised
of their obligation to keep the Confidential Information of this type
confidential; provided that unless the Borrower otherwise consents, no such
disclosure shall be made by the Administrative Agent, any Lender or any
Affiliate or Representative or Related Party thereof to any Affiliate or
Representative of the Administrative Agent or any Lender that is a Disqualified
Institution, (b) to the extent compelled by legal process in, or reasonably
necessary to, the defense of such legal, judicial or administrative proceeding,
in any legal, judicial or administrative proceeding or otherwise as required by
applicable Requirements of Law (in which case such Person shall (i) to the
extent permitted by applicable Requirements of Law, inform the Borrower promptly
in advance thereof and (ii) use commercially reasonable efforts to ensure that
any such information so disclosed is accorded confidential treatment), (c) to
the extent required upon the demand or request of any regulatory or governmental
authority (including any self-regulatory body) purporting to have jurisdiction
over such Person or its Affiliates (in which case such Person shall, except with
respect to any audit or examination conducted by bank accountants or any
Governmental Authority or regulatory or self-regulatory authority exercising
examination or regulatory authority, to the extent permitted by applicable
Requirements of Law, (i) inform the Borrower promptly in advance thereof and
(ii) use commercially reasonable efforts to ensure that any information so
disclosed is accorded confidential treatment), (d) to any other party to this
Agreement (subject to Section 9.05(f) with respect to any Disqualified
Institution), (e) subject to an acknowledgment and agreement by the relevant
recipient that the Confidential Information is being disseminated on a
confidential basis (on substantially the terms set forth in this paragraph or as
otherwise reasonably acceptable to the Borrower and the Administrative Agent) in
accordance with the market standards for dissemination of the relevant type of
information, which shall in any event require “click through” or other
affirmative action on the part of the recipient to access the Confidential
Information and acknowledge its confidentiality obligations in respect thereof,
to (i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or prospective Participant in, any of its rights or obligations
under this Agreement, including any SPC (in each case other than a Disqualified
Institution), (ii) any pledgee referred to in Section 9.05 (other than a
Disqualified Institution), (iii) any actual or prospective, direct or indirect
contractual counterparty (or its advisors) to any Interest Hedge Transaction
(including any credit default swap) or similar derivative product to which any
Loan Party is a party (in each case other than a Disqualified Institution) and
(iv) subject to the Borrower’s prior approval of the information to be
disclosed, (x) to Moody’s or S&P on a confidential basis in connection with
obtaining or maintaining ratings as required under Section 5.13 or (y) to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the facilities or, on a confidential
basis, market data collectors and service providers to the Administrative Agent
in connection with the administration and management of this Agreement and the
Loan Documents, (f) with the prior written consent of the Borrower and (g) to
the extent the Confidential Information becomes publicly available other than as
a result of a breach of this Section 9.13 by such Person, its Affiliates or
their respective Representatives. For purposes of this Section 9.13,
“Confidential Information” means all information relating to Holdings and/or any
of its Subsidiaries and their respective businesses or the Transactions
(including any information obtained by the Administrative Agent, or any Lender,
or any of their respective Affiliates or Representatives, based on a review of
any books and records relating to Holdings and/or any of its Subsidiaries and
their respective Affiliates from time to time, including prior to the date
hereof) other than any such information that is publicly available to the
Administrative Agent, or Lender on a non-confidential basis prior to disclosure
by Holdings or any of its Subsidiaries. For the avoidance of doubt, in no event
shall any disclosure of any Confidential Information be made to a Person that is
a Disqualified Institution at the time of disclosure.

 

Section 9.14.          No Fiduciary Duty. Each of the Administrative Agent, each
Lender and their respective Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Loan Parties, their stockholders and/or their respective
affiliates. Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Administrative Agent, any Lender
or their respective Affiliates, on the one hand, and such Loan Party, its
respective stockholders or its respective affiliates, on the other. Each Loan
Party acknowledges and agrees that: (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender, in its capacity as such,
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its respective stockholders or its respective affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
respective stockholders or its respective Affiliates on other matters) or any
other obligation to any Loan Party except the obligations expressly set forth in
the Loan Documents and (y) each Lender, in its capacity as such, is acting
solely as principal and not as the agent or fiduciary of such Loan Party, its
respective management, stockholders, creditors or any other Person. Each Loan
Party acknowledges and agrees that such Loan Party has consulted its own legal,
tax and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. To the fullest extent permitted by
the applicable Requirements of Law, each Loan Party hereby agrees not to assert
any claim against the Administrative Agent, any Lender or any of their
respective Affiliates with respect to any alleged breach of fiduciary duty
arising solely by virtue of this Agreement.

 



141

 

 

Section 9.15.          Several Obligations. The respective obligations of the
Lenders hereunder are several and not joint and the failure of any Lender to
make any Loan or perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder.

 

Section 9.16.          USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.

 

Section 9.17.          Disclosure of Agent Conflicts. Each Loan Party and each
Lender hereby acknowledge and agree that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

 

Section 9.18.         Appointment for Perfection. Each Lender hereby appoints
the Administrative Agent as agent and bailee for the purpose of perfection the
security interests in and liens upon the Collateral in assets which, in
accordance with Article 9 of the UCC, can be perfected only by possession or
control (or where the security interest of a secured party with possession or
control has priority over the security interest of another secured party) and
the Administrative Agent and each Lender hereby acknowledges that, it holds
possession of or otherwise controls any such Collateral for the benefit of the
Lenders as secured party. Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefore shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent’s instructions. In addition, the Administrative Agent shall also have the
power and authority hereunder to appoint such other sub-agents as may be
necessary or required under applicable federal, state, provincial or territorial
law or otherwise to perform its duties and enforce its rights with respect to
the Collateral and under the Loan Documents. Each Loan Party by its execution
and delivery of this Agreement hereby consents to the foregoing.

 

Section 9.19.          Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable Requirements of Law (collectively the “Charged
Amounts”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Requirements of Law, the rate of
interest payable in respect of such Loan hereunder, together with all Charged
Amounts payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charged Amounts that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section 9.19 shall be cumulated and the interest and Charged Amounts
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, have been received by such Lender.

 



142

 

 

Section 9.20.          Conflicts. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control; provided that in the case of any
conflict or inconsistency between any Acceptable Intercreditor Agreement and any
Loan Document, the terms of any Acceptable Intercreditor Agreement shall govern
and control.

 

Section 9.21.          Release of Liens and Guarantors. Notwithstanding anything
in Section 9.02(b) to the contrary, (a) any Lien encumbering any item of
Collateral shall be released in accordance with the terms of Section 7.12 of the
Security Agreement and (b) any Subsidiary Guarantor shall automatically be
released from its obligations hereunder (and its Loan Guaranty shall be
automatically released) (i) upon the consummation of any permitted transaction
or series of related transactions if as a result thereof such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise, (ii) upon such
Subsidiary Guarantor becoming or constituting an Excluded Subsidiary as a result
of a transaction or transactions permitted hereunder and/or (iii) upon the
occurrence of the Termination Date. In connection with any such release, the
Administrative Agent (with the consent of the Required Lenders) shall promptly
execute and deliver to the relevant Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence
termination or release; provided, that (1) upon the request of the
Administrative Agent, the Borrower shall deliver such certifications or
documents as the Administrative Agent shall reasonably request in order to
demonstrate that the requested release is permitted under this Section 9.21 and
(2) the Administrative Agent shall not be required to execute any document or
take any action necessary to evidence such release on terms that, in the
Administrative Agent’s opinion or the opinion of its counsel, could expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Lien or Loan Guaranty, as applicable,
without recourse, representation or warranty. Any execution and delivery of any
document pursuant to the preceding sentence of this Section 9.21 shall be
without recourse to or warranty by the Administrative Agent.

 

Section 9.22.         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding of the parties hereto, each
such party acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 



143

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or authorized persons as of the
day and year first above written.

 

  Granite Point Operating Company LLC,   as the Administrative Borrower      
By: /s/ Marcin Urbaszek     Name: Marcin Urbaszek     Title: Chief Financial
Officer       GP COMMERCIAL INVESTMENT CORP.,   as a Borrower       By: /s/
Marcin Urbaszek     Name: Marcin Urbaszek     Title: Chief Financial Officer    
  GPMT CLO REIT LLC, as a Borrower       By: /s/ Marcin Urbaszek     Name:
Marcin Urbaszek     Title: Chief Financial Officer       Granite Point Mortgage
Trust Inc.,   as Holdings       By: /s/ Marcin Urbaszek     Name: Marcin
Urbaszek     Title: Chief Financial Officer

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  WILMINGTON TRUST, NATIONAL ASSOCIATION,   as Administrative Agent       By:
/s/ Andrew Lennon     Name: Andrew Lennon     Title: Assistant Vice President

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  TOCU XXXIX LLC, as Lender       By: /s/ Russell D. Gannaway     Name: Russell
D. Gannaway     Title: Authorized Person       PCRED LENDING IV OFFSHORE LTD.,
as Lender   By: Pacific Investment Management Company LLC, its Director      
By: /s/ Devin Chen     Name: Devin Chen     Title: Executive Vice President    
  PIF ONSHORE X LP, as Lender   By: Pacific Investment Management Company LLC,
its investment manager       By: /s/ Devin Chen     Name: Devin Chen     Title:
Executive Vice President       D3V VIII LLC, as Lender       By: /s/ Jamie
Weinstein     Name: Jamie Weinstein     Title: Authorized Person       HVS XXXI
LLC, as Lender       By: /s/ Devin Chen     Name: Devin Chen     Title:
Authorized Person

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  RSF XV LLC, as Lender       By: /s/ Russell D. Gannaway     Name: Russell D.
Gannaway     Title: Authorized Person

 

[Signature Page to Term Loan Credit Agreement]

 





 